Name: Commission Implementing Regulation (EU) 2015/2452 of 2 December 2015 laying down implementing technical standards with regard to the procedures, formats and templates of the solvency and financial condition report in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: documentation;  free movement of capital;  technology and technical regulations;  budget;  insurance;  civil law;  European Union law;  information technology and data processing
 Date Published: nan

 31.12.2015 EN Official Journal of the European Union L 347/1285 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2452 of 2 December 2015 laying down implementing technical standards with regard to the procedures, formats and templates of the solvency and financial condition report in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of 25 November 2009 of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the fourth paragraph of Article 56 and Article 256(5) thereof, Whereas: (1) The harmonised disclosure requirements on quantitative information included in the solvency and financial condition report should be assured by the application of a prescribed set of disclosure templates, which allow for an improved understanding of the information being disclosed to the public, especially for comparison across time and across different undertakings. The application of templates should also assure the equal treatment of insurance and reinsurance undertakings and should improve the understanding of disclosures performed by groups. (2) When insurance and reinsurance undertakings, participating insurance and reinsurance undertakings, insurance holding companies or mixed financial holding companies are authorised to publish a single solvency and financial condition report they should disclose separately, as part of their report, the information specified in this Regulation for individual undertakings for each insurance and reinsurance subsidiary covered by that report and the information prescribed for groups. (3) To ensure the consistent use of the means of disclosure, the relevant provisions on means of disclosure of Commission Delegated Regulation (EU) 2015/35 (2) should apply to the disclosure of group and single solvency and financial condition reports. (4) Insurance and reinsurance undertakings and groups should only disclose the information applicable for their business. For example, certain options provided for by Directive 2009/138/EC, like the use of the matching adjustment for the calculation of the technical provisions or the use of a full or partial internal model or of underwriting-specific parameters for the calculation of the solvency capital requirement, affect the scope of the information to be disclosed. In most cases, only a subset of the templates provided for in this Regulation should be disclosed, as not all the templates are applicable for all undertakings. (5) The provisions in this Regulation are closely linked to each other, since they deal with the procedures and templates for the disclosure of the solvency and financial condition report. To ensure coherence between those provisions, which should enter into force at the same time, and to facilitate a comprehensive view and access to them by persons subject to those obligations, including investors that are non-Union residents, it is desirable to include all the implementing technical standards required by Article 56 and 256(5) of Directive 2009/138/EC in a single Regulation. (6) This Regulation is based on the draft implementing technical standards submitted by the European Insurance and Occupational Pensions Authority to the Commission. (7) The European Insurance and Occupational Pensions Authority has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Insurance and Reinsurance Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down implementing technical standards on the solvency and financial condition report by establishing procedures, formats and the templates for the disclosure of information referred to in Article 51 of Directive 2009/138/EC for individual insurance and reinsurance undertakings and in Article 256 of Directive 2009/138/EC for groups. Article 2 Public disclosure formats When disclosing the information referred to in this Regulation figures reflecting monetary amounts shall be disclosed in thousands of units. Article 3 Currency 1. For the purposes of this Regulation reporting currency, unless otherwise required by the supervisory authority, shall be: (a) for individual disclosure, the currency used for the preparation of the insurance or reinsurance undertaking's financial statements; (b) for group disclosure, the currency used for the preparation of the consolidated financial statements. 2. Figures reflecting monetary amounts shall be disclosed in the reporting currency. Any other currency than the reporting currency shall be converted into the reporting currency. 3. When expressing the value of any asset or liability denominated in a currency other than the reporting currency, the value shall be converted in the reporting currency as if the conversion had taken place at the closing rate on the last day for which the appropriate rate is available in the reporting period to which the asset or liability relates. 4. When expressing the value of any income or expense, the value shall be converted in the reporting currency using such basis of conversion as that used for accounting purposes. 5. The conversion into the reporting currency shall be calculated by applying the exchange rate from the same source as used for the insurance or reinsurance undertaking's financial statements in case of individual reporting or for the consolidated financial statements in case of group reporting unless otherwise required by the supervisory authority. Article 4 Templates for the solvency and financial condition report of individual undertakings Insurance and reinsurance undertakings shall publicly disclose as part of their solvency and financial condition report at least the following templates: (a) template S.02.01.02 of Annex I specifying balance sheet information using the valuation in accordance with Article 75 of Directive 2009/138/EC, following the instructions set out in section S.02.01 of Annex II to this Regulation; (b) template S.05.01.02 of Annex I, specifying information on premiums, claims and expenses using the valuation and recognition principles used in the undertaking's financial statements, following the instructions set out in section S.05.01 of Annex II to this Regulation, for each line of business as defined in Annex I of Delegated Regulation (EU) 2015/35; (c) template S.05.02.01 of Annex I, specifying information on premiums, claims and expenses by country using the valuation and recognition principles used in the undertaking's financial statements, following the instructions set out in section S.05.02 of Annex II; (d) template S.12.01.02 of Annex I, specifying information on the technical provisions relating to life insurance and health insurance pursued on a similar technical basis to that of life insurance (health SLT) for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.12.01 of Annex II to this Regulation; (e) template S.17.01.02 of Annex I, specifying information on non-life technical provisions, following the instructions set out in section S.17.01 of Annex II to this Regulation for each line of business as defined in Annex I of Delegated Regulation (EU) 2015/35; (f) template S.19.01.21 of Annex I, specifying information on non-life insurance claims in the format of development triangles, following the instructions set out in section S.19.01 of Annex II for the total non-life business; (g) template S.22.01.21 of Annex I, specifying information on the impact of the long term guarantee and transitional measures, following the instructions set out in section S.22.01 of Annex II; (h) template S.23.01.01 of Annex I, specifying information on own funds, including basic own funds and ancillary own funds, following the instructions set out in section S.23.01 of Annex II; (i) template S.25.01.21 of Annex I, specifying information on the Solvency Capital Requirement calculated using the standard formula, following the instructions set out in section S.25.01 of Annex II; (j) template S.25.02.21 of Annex I, specifying information on the Solvency Capital Requirement calculated using the standard formula and a partial internal model, following the instructions set out in section S.25.02 of Annex II; (k) template S.25.03.21 of Annex I, specifying information on the Solvency Capital Requirement calculated using a full internal model, following the instructions set out in section S.25.03 of Annex II; (l) template S.28.01.01 of Annex I, specifying the Minimum Capital Requirement for insurance and reinsurance undertakings engaged in only life or only non-life insurance or reinsurance activity, following the instructions set out in section S.28.01 of Annex II; (m) template S.28.02.01 of Annex I, specifying the Minimum Capital Requirement for insurance undertakings engaged in both life and non-life insurance activity, following the instructions set out in section S.28.02 of Annex II. Article 5 Templates for the solvency and financial condition report of groups Participating insurance and reinsurance undertakings, insurance holding companies or mixed financial holding companies shall publicly disclose as part of their group solvency and financial condition report at least the following templates: (a) template S.32.01.22 of Annex I, specifying information on the undertakings in the scope of the group, following the instructions set out in section S.32.01 of Annex III; (b) where, for the calculation of the group solvency, the group uses method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC, template S.02.01.02 of Annex I to this Regulation, specifying balance sheet information, using the valuation in accordance with Article 75 of Directive 2009/138/EC, following the instructions set out in section S.02.01 of Annex III to this Regulation; (c) template S.05.01.02 of Annex I, specifying information on premiums, claims and expenses, using the valuation and recognition principles used in the consolidated financial statements, following the instructions set out in section S.05.01 of Annex III to this Regulation, for each line of business as defined in Annex I of Delegated Regulation (EU) 2015/35; (d) template S.05.02.01 of Annex I, specifying information on premiums, claims and expenses by country, using the valuation and recognition principles used in the consolidated financial statements, following the instructions set out in section S.05.02 of Annex III; (e) template S.22.01.22 of Annex I, specifying information on the impact of the long term guarantee and transitional measures, following the instructions set out in section S.22.01 of Annex III; (f) template S.23.01.22 of Annex I, specifying information on own funds, including basic own funds and ancillary own funds, following the instructions set out in section S.23.01 of Annex III; (g) where, for the calculation of group solvency, the group uses method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive, template S.25.01.22 of Annex I to this Regulation, specifying information on the Solvency Capital Requirement, calculated using the standard formula, following the instructions set out in section S.25.01 of Annex III to this Regulation; (h) where, for the calculation of group solvency, the group uses method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive, template S.25.02.22 of Annex I to this Regulation, specifying information on the Solvency Capital Requirement, calculated using the standard formula and a partial internal model, following the instructions set out in section S.25.02 of Annex III to this Regulation; (i) where, for the calculation of group solvency, the group uses method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive, template S.25.03.22 of Annex I to this Regulation, specifying information on the Solvency Capital Requirement, calculated using a full internal model, following the instructions set out in section S.25.03 of Annex III to this Regulation. Article 6 References to other documents in the solvency and financial condition report When insurance and reinsurance undertakings, participating insurance and reinsurance undertakings, insurance holding companies or mixed financial holding companies include in the solvency and financial condition report references to other publicly available documents, these references shall be done through references that lead directly to the information itself and not to a general document. Article 7 Consistency of information Insurance and reinsurance undertakings, participating insurance and reinsurance undertakings, insurance holding companies or mixed financial holding companies shall assess whether the information disclosed is fully consistent with the information reported to the supervisory authorities. Article 8 Means of disclosure of the group and single solvency and financial condition report Article 301 of Delegated Regulation (EU) 2015/35 shall apply to the disclosure of the group and single solvency and financial condition report. Article 9 Involvement of the subsidiaries in the single solvency and financial condition report 1. When a participating insurance or reinsurance undertaking, insurance holding company or mixed financial holding company requests an agreement from the group supervisor to provide a single solvency and financial condition report, the group supervisor shall promptly contact all supervisory authorities concerned to discuss in particular the language of the text of the single solvency and financial condition report. 2. The participating insurance and reinsurance undertaking, insurance holding company or mixed financial holding company shall provide an explanation on how the subsidiaries shall be covered and how the subsidiaries' administrative, management or supervisory body shall be involved in the process and in the approval of the single solvency and financial condition report. Article 10 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Commission Delegated Regulation (EU) 2015/35 of 10 October 2014 supplementing Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 12, 17.1.2015, p. 1). (3) Regulation (EU) No 1094/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/79/EC (OJ L 331, 15.12.2010, p. 48). ANNEX I S.02.01.02 Balance sheet Solvency II value Assets C0010 Intangible assets R0030 Deferred tax assets R0040 Pension benefit surplus R0050 Property, plant & equipment held for own use R0060 Investments (other than assets held for index-linked and unit-linked contracts) R0070 Property (other than for own use) R0080 Holdings in related undertakings, including participations R0090 Equities R0100 Equities  listed R0110 Equities  unlisted R0120 Bonds R0130 Government Bonds R0140 Corporate Bonds R0150 Structured notes R0160 Collateralised securities R0170 Collective Investments Undertakings R0180 Derivatives R0190 Deposits other than cash equivalents R0200 Other investments R0210 Assets held for index-linked and unit-linked contracts R0220 Loans and mortgages R0230 Loans on policies R0240 Loans and mortgages to individuals R0250 Other loans and mortgages R0260 Reinsurance recoverables from: R0270 Non-life and health similar to non-life R0280 Non-life excluding health R0290 Health similar to non-life R0300 Life and health similar to life, excluding health and index-linked and unit-linked R0310 Health similar to life R0320 Life excluding health and index-linked and unit-linked R0330 Life index-linked and unit-linked R0340 Deposits to cedants R0350 Insurance and intermediaries receivables R0360 Reinsurance receivables R0370 Receivables (trade, not insurance) R0380 Own shares (held directly) R0390 Amounts due in respect of own fund items or initial fund called up but not yet paid in R0400 Cash and cash equivalents R0410 Any other assets, not elsewhere shown R0420 Total assets R0500 Liabilities C0010 Technical provisions  non-life R0510 Technical provisions  non-life (excluding health) R0520 TP calculated as a whole R0530 Best Estimate R0540 Risk margin R0550 Technical provisions  health (similar to non-life) R0560 TP calculated as a whole R0570 Best Estimate R0580 Risk margin R0590 Technical provisions  life (excluding index-linked and unit-linked) R0600 Technical provisions  health (similar to life) R0610 TP calculated as a whole R0620 Best Estimate R0630 Risk margin R0640 Technical provisions  life (excluding health and index-linked and unit-linked) R0650 TP calculated as a whole R0660 Best Estimate R0670 Risk margin R0680 Technical provisions  index-linked and unit-linked R0690 TP calculated as a whole R0700 Best Estimate R0710 Risk margin R0720 Contingent liabilities R0740 Provisions other than technical provisions R0750 Pension benefit obligations R0760 Deposits from reinsurers R0770 Deferred tax liabilities R0780 Derivatives R0790 Debts owed to credit institutions R0800 Financial liabilities other than debts owed to credit institutions R0810 Insurance & intermediaries payables R0820 Reinsurance payables R0830 Payables (trade, not insurance) R0840 Subordinated liabilities R0850 Subordinated liabilities not in BOF R0860 Subordinated liabilities in BOF R0870 Any other liabilities, not elsewhere shown R0880 Total liabilities R0900 Excess of assets over liabilities R1000 S.05.01.02 Premiums, claims and expenses by line of business Line of Business for: non-life insurance and reinsurance obligations (direct business and accepted proportional reinsurance) Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Premiums written Gross  Direct Business R0110 Gross  Proportional reinsurance accepted R0120 Gross  Non-proportional reinsurance accepted R0130 Reinsurers' share R0140 Net R0200 Premiums earned Gross  Direct Business R0210 Gross  Proportional reinsurance accepted R0220 Gross  Non-proportional reinsurance accepted R0230 Reinsurers' share R0240 Net R0300 Claims incurred Gross  Direct Business R0310 Gross  Proportional reinsurance accepted R0320 Gross  Non-proportional reinsurance accepted R0330 Reinsurers' share R0340 Net R0400 Changes in other technical provisions Gross  Direct Business R0410 Gross  Proportional reinsurance accepted R0420 Gross  Non- proportional reinsurance accepted R0430 Reinsurers'share R0440 Net R0500 Expenses incurred R0550 Other expenses R1200 Total expenses R1300 Line of Business for: non-life insurance and reinsurance obligations (direct business and accepted proportional reinsurance) Line of business for: accepted non-proportional reinsurance Total Legal expenses insurance Assistance Miscellaneous financial loss Health Casualty Marine, aviation, transport Property C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0200 Premiums written Gross  Direct Business R0110 Gross  Proportional reinsurance accepted R0120 Gross  Non-proportional reinsurance accepted R0130 Reinsurers' share R0140 Net R0200 Premiums earned Gross  Direct Business R0210 Gross  Proportional reinsurance accepted R0220 Gross  Non-proportional reinsurance accepted R0230 Reinsurers' share R0240 Net R0300 Claims incurred Gross  Direct Business R0310 Gross  Proportional reinsurance accepted R0320 Gross  Non-proportional reinsurance accepted R0330 Reinsurers' share R0340 Net R0400 Changes in other technical provisions Gross  Direct Business R0410 Gross  Proportional reinsurance accepted R0420 Gross  Non- proportional reinsurance accepted R0430 Reinsurers' share R0440 Net R0500 Expenses incurred R0550 Other expenses R1200 Total expenses R1300 Line of Business for: life insurance obligations Life reinsurance obligations Total Health insurance Insurance with profit participation Index-linked and unit-linked insurance Other life insurance Annuities stemming from non-life insurance contracts and relating to health insurance obligations Annuities stemming from non-life insurance contracts and relating to insurance obligations other than health insurance obligations Health reinsurance Life reinsurance C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0300 Premiums written Gross R1410 Reinsurers' share R1420 Net R1500 Premiums earned Gross R1510 Reinsurers' share R1520 Net R1600 Claims incurred Gross R1610 Reinsurers' share R1620 Net R1700 Changes in other technical provisions Gross R1710 Reinsurers' share R1720 Net R1800 Expenses incurred R1900 Other expenses R2500 Total expenses R2600 S.05.02.01 Premiums, claims and expenses by country Home Country Top 5 countries (by amount of gross premiums written)  non-life obligations Total Top 5 and home country C0010 C0020 C0030 C0040 C0050 C0060 C0070 R0010 C0080 C0090 C0100 C0110 C0120 C0130 C0140 Premiums written Gross  Direct Business R0110 Gross  Proportional reinsurance accepted R0120 Gross  Non-proportional reinsurance accepted R0130 Reinsurers' share R0140 Net R0200 Premiums earned Gross  Direct Business R0210 Gross  Proportional reinsurance accepted R0220 Gross  Non-proportional reinsurance accepted R0230 Reinsurers' share R0240 Net R0300 Claims incurred Gross  Direct Business R0310 Gross  Proportional reinsurance accepted R0320 Gross  Non-proportional reinsurance accepted R0330 Reinsurers' share R0340 Net R0400 Changes in other technical provisions Gross  Direct Business R0410 Gross  Proportional reinsurance accepted R0420 Gross  Non- proportional reinsurance accepted R0430 Reinsurers' share R0440 Net R0500 Expenses incurred R0550 Other expenses R1200 Total expenses R1300 Home Country Top 5 countries (by amount of gross premiums written)  non-life obligations Total Top 5 and home country C0150 C0160 C0170 C0180 C0190 C0200 C0210 R1400 C0220 C0230 C0240 C0250 C0260 C0270 C0280 Premiums written Gross R1410 Reinsurers' share R1420 Net R1500 Premiums earned Gross R1510 Reinsurers' share R1520 Net R1600 Claims incurred Gross R1610 Reinsurers' share R1620 Net R1700 Changes in other technical provisions Gross R1710 Reinsurers' share R1720 Net R1800 Expenses incurred R1900 Other expenses R2500 Total expenses R2600 S.12.01.02 Life and Health SLT Technical Provisions Insurance with profit participation Index-linked and unit-linked insurance Other life insurance Annuities stemming from non-life insurance contracts and relating to insurance obligation other than health insurance obligations Accepted reinsurance Total (Life other than health insurance, incl. Unit-Linked) Contracts without options and guarantees Contracts with options or guarantees Contracts without options and guarantees Contracts with options or guarantees C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0150 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re  total R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions  total R0200 Health insurance (direct business) Annuities stemming from non-life insurance contracts and relating to health insurance obligations Health reinsurance (reinsurance accepted) Total (Health similar to life insurance) Contracts without options and guarantees Contracts with options or guarantees C0160 C0170 C0180 C0190 C0200 C0210 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re  total R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions  total R0200 S.17.01.02 Non-life Technical Provisions Direct business and accepted proportional reinsurance Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross R0060 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross R0160 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re  total R0340 Direct business and accepted proportional reinsurance Accepted non-proportional reinsurance Total Non-Life obligation Legal expenses insurance Assistance Miscellaneous financial loss Non-proportional health reinsurance Non-proportional casualty reinsurance Non-proportional marine, aviation and transport reinsurance Non-proportional property reinsurance C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross R0060 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross R0160 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re  total R0340 S.19.01.21 Non-life insurance claims Total Non-Life Business Accident year / Underwriting year Z0010 Gross Claims Paid (non-cumulative) (absolute amount) Development year In Current year Sum of years (cumulative) Year 0 1 2 3 4 5 6 7 8 9 10 & + C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0170 C0180 Prior R0100 R0100 N-9 R0160 R0160 N-8 R0170 R0170 N-7 R0180 R0180 N-6 R0190 R0190 N-5 R0200 R0200 N-4 R0210 R0210 N-3 R0220 R0220 N-2 R0230 R0230 N-1 R0240 R0240 N R0250 R0250 Total R0260 Gross undiscounted Best Estimate Claims Provisions (absolute amount) Development year Year end (discounted data) Year 0 1 2 3 4 5 6 7 8 9 10 & + C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0290 C0300 C0360 Prior R0100 R0100 N-9 R0160 R0160 N-8 R0170 R0170 N-7 R0180 R0180 N-6 R0190 R0190 N-5 R0200 R0200 N-4 R0210 R0210 N-3 R0220 R0220 N-2 R0230 R0230 N-1 R0240 R0240 N R0250 R0250 Total R0260 S.22.01.21 Impact of long term guarantees and transitional measures Amount with Long Term Guarantee measures and transitionals Impact of transitional on technical provisions Impact of transitional on interest rate Impact of volatility adjustment set to zero Impact of matching adjustment set to zero C0010 C0030 C0050 C0070 C0090 Technical provisions R0010 Basic own funds R0020 Eligible own funds to meet Solvency Capital Requirement R0050 Solvency Capital Requirement R0090 Eligible own funds to meet Minimum Capital Requirement R0100 Minimum Capital Requirement R0110 S.22.01.22 Impact of long term guarantees and transitional measures Amount with Long Term Guarantee measures and transitionals Impact of transitional on technical provisions Impact of transitional on interest rate Impact of volatility adjustment set to zero Impact of matching adjustment set to zero C0010 C0030 C0050 C0070 C0090 Technical provisions R0010 Basic own funds R0020 Eligible own funds to meet Solvency Capital Requirement R0050 Solvency Capital Requirement R0090 S.23.01.01 Own funds Total Tier 1  unrestricted Tier 1  restricted Tier 2 Tier 3 C0010 C0020 C0030 C0040 C0050 Basic own funds before deduction for participations in other financial sector as foreseen in article 68 of Delegated Regulation (EU) 2015/35 Ordinary share capital (gross of own shares) R0010 Share premium account related to ordinary share capital R0030 Initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual-type undertakings R0040 Subordinated mutual member accounts R0050 Surplus funds R0070 Preference shares R0090 Share premium account related to preference shares R0110 Reconciliation reserve R0130 Subordinated liabilities R0140 An amount equal to the value of net deferred tax assets R0160 Other own fund items approved by the supervisory authority as basic own funds not specified above R0180 Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220 Deductions Deductions for participations in financial and credit institutions R0230 Total basic own funds after deductions R0290 Ancillary own funds Unpaid and uncalled ordinary share capital callable on demand R0300 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual  type undertakings, callable on demand R0310 Unpaid and uncalled preference shares callable on demand R0320 A legally binding commitment to subscribe and pay for subordinated liabilities on demand R0330 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC R0340 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC R0350 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC R0360 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC R0370 Other ancillary own funds R0390 Total ancillary own funds R0400 Available and eligible own funds Total available own funds to meet the SCR R0500 Total available own funds to meet the MCR R0510 Total eligible own funds to meet the SCR R0540 Total eligible own funds to meet the MCR R0550 SCR R0580 MCR R0600 Ratio of Eligible own funds to SCR R0620 Ratio of Eligible own funds to MCR R0640 C0060 Reconciliation reserve Excess of assets over liabilities R0700 Own shares (held directly and indirectly) R0710 Foreseeable dividends, distributions and charges R0720 Other basic own fund items R0730 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds R0740 Reconciliation reserve R0760 Expected profits Expected profits included in future premiums (EPIFP)  Life business R0770 Expected profits included in future premiums (EPIFP)  Non- life business R0780 Total Expected profits included in future premiums (EPIFP) R0790 S.23.01.22 Own funds Total Tier 1  unrestricted Tier 1  restricted Tier 2 Tier 3 C0010 C0020 C0030 C0040 C0050 Basic own funds before deduction for participations in other financial sector Ordinary share capital (gross of own shares) R0010 Non-available called but not paid in ordinary share capital at group level R0020 Share premium account related to ordinary share capital R0030 Iinitial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual-type undertakings R0040 Subordinated mutual member accounts R0050 Non-available subordinated mutual member accounts at group level R0060 Surplus funds R0070 Non-available surplus funds at group level R0080 Preference shares R0090 Non-available preference shares at group level R0100 Share premium account related to preference shares R0110 Non-available share premium account related to preference shares at group level R0120 Reconciliation reserve R0130 Subordinated liabilities R0140 Non-available subordinated liabilities at group level R0150 An amount equal to the value of net deferred tax assets R0160 The amount equal to the value of net deferred tax assets not available at the group level R0170 Other items approved by supervisory authority as basic own funds not specified above R0180 Non available own funds related to other own funds items approved by supervisory authority R0190 Minority interests (if not reported as part of a specific own fund item) R0200 Non-available minority interests at group level R0210 Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220 Deductions Deductions for participations in other financial undertakings, including non-regulated undertakings carrying out financial activities R0230 whereof deducted according to art 228 of the Directive 2009/138/EC R0240 Deductions for participations where there is non-availability of information (Article 229) R0250 Deduction for participations included by using D&A when a combination of methods is used R0260 Total of non-available own fund items R0270 Total deductions R0280 Total basic own funds after deductions R0290 Ancillary own funds Unpaid and uncalled ordinary share capital callable on demand R0300 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual  type undertakings, callable on demand R0310 Unpaid and uncalled preference shares callable on demand R0320 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC R0350 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC R0340 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC R0360 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC R0370 Non available ancillary own funds at group level R0380 Other ancillary own funds R0390 Total ancillary own funds R0400 Own funds of other financial sectors Reconciliation reserve R0410 Institutions for occupational retirement provision R0420 Non regulated entities carrying out financial activities R0430 Total own funds of other financial sectors R0440 Own funds when using the D&A, exclusively or in combination of method 1 Own funds aggregated when using the D&A and combination of method R0450 Own funds aggregated when using the D&A and combination of method net of IGT R0460 Total available own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A ) R0520 Total available own funds to meet the minimum consolidated group SCR R0530 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A ) R0560 Total eligible own funds to meet the minimum consolidated group SCR R0570 Minimum consolidated Group SCR R0610 Ratio of Eligible own funds to Minimum Consolidated Group SCR R0650 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from the undertakings included via D&A ) R0660 Group SCR R0680 Ratio of Eligible own funds to group SCR including other financial sectors and the undertakings included via D&A R0690 C0060 Reconciliation reserve Excess of assets over liabilities R0700 Own shares (held directly and indirectly) R0710 Foreseeable dividends, distributions and charges R0720 Other basic own fund items R0730 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds R0740 Other non available own funds R0750 Reconciliation reserve before deduction for participations in other financial sector R0760 Expected profits Expected profits included in future premiums (EPIFP)  Life business R0770 Expected profits included in future premiums (EPIFP)  Non- life business R0780 Total Expected profits included in future premiums (EPIFP) R0790 S.25.01.21 Solvency Capital Requirement  for undertakings on Standard Formula Gross solvency capital requirement USP Simplifications C0110 C0090 C0100 Market risk R0010 Counterparty default risk R0020 Life underwriting risk R0030 Health underwriting risk R0040 Non-life underwriting risk R0050 Diversification R0060 Intangible asset risk R0070 Basic Solvency Capital Requirement R0100 Calculation of Solvency Capital Requirement C0100 Operational risk R0130 Loss-absorbing capacity of technical provisions R0140 Loss-absorbing capacity of deferred taxes R0150 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-on already set R0210 Solvency capital requirement R0220 Other information on SCR Capital requirement for duration-based equity risk sub-module R0400 Total amount of Notional Solvency Capital Requirement for remaining part R0410 Total amount of Notional Solvency Capital Requirements for ring fenced funds R0420 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 S.25.01.22 Solvency Capital Requirement  for groups on Standard Formula Gross solvency capital requirement USP Simplifications C0110 C0080 C0090 Market risk R0010 Counterparty default risk R0020 Life underwriting risk R0030 Health underwriting risk R0040 Non-life underwriting risk R0050 Diversification R0060 Intangible asset risk R0070 Basic Solvency Capital Requirement R0100 Calculation of Solvency Capital Requirement C0100 Operational risk R0130 Loss-absorbing capacity of technical provisions R0140 Loss-absorbing capacity of deferred taxes R0150 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-on already set R0210 Solvency capital requirement R0220 Other information on SCR Capital requirement for duration-based equity risk sub-module R0400 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirements for ring fenced funds R0420 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Minimum consolidated group solvency capital requirement R0470 Information on other entities Capital requirement for other financial sectors (Non-insurance capital requirements) R0500 Capital requirement for other financial sectors (Non-insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies R0510 Capital requirement for other financial sectors (Non-insurance capital requirements)  Institutions for occupational retirement provisions R0520 Capital requirement for other financial sectors (Non-insurance capital requirements)  Capital requirement for non-regulated entities carrying out financial activities R0530 Capital requirement for non-controlled participation requirements R0540 Capital requirement for residual undertakings R0550 Overall SCR SCR for undertakings included via D and A R0560 Solvency capital requirement R0570 S.25.02.21 Solvency Capital Requirement  for undertakings using the standard formula and partial internal model Unique number of component Components description Calculation of the Solvency Capital Requirement Amount modelled USP Simplifications C0010 C0020 C0030 C0070 C0080 C0090 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Capital requirement for duration-based equity risk sub-module R0400 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirements for ring fenced funds (other than those related to business operated in accordance with Art. 4 of Directive 2003/41/EC (transitional)) R0420 Total amount of Notional Solvency Capital Requirement for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 S.25.02.22 Solvency Capital Requirement  for groups using the standard formula and partial internal model Unique number of component Components description Calculation of the Solvency Capital Requirement Amount modelled USP Simplifications C0010 C0020 C0030 C0070 C0080 C0090 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement for undertakings under consolidated method R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Capital requirement for duration-based equity risk sub-module R0400 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirements for ring fenced funds (other than those related to business operated in accordance with Art. 4 of Directive 2003/41/EC (transitional)) R0420 Total amount of Notional Solvency Capital Requirement for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Minimum consolidated group solvency capital requirement R0470 Information on other entities Capital requirement for other financial sectors (Non-insurance capital requirements) R0500 Capital requirement for other financial sectors (Non-insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies R0510 Capital requirement for other financial sectors (Non-insurance capital requirements)  Institutions for occupational retirement provisions R0520 Capital requirement for other financial sectors (Non-insurance capital requirements)  Capital requirement for non-regulated entities carrying out financial activities R0530 Capital requirement for non-controlled participation requirements R0540 Capital requirement for residual undertakings R0550 C0100 Overall SCR SCR for undertakings included via D and A R0560 Solvency capital requirement R0570 S.25.03.21 Solvency Capital Requirement  for undertakings on Full Internal Models Unique number of component Components description Calculation of the Solvency Capital Requirement C0010 C0020 C0030 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC (transitional) R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirements for ring fenced funds (other than those related to business operated in accordance with Art. 4 of Directive 2003/41/EC (transitional)) R0420 Total amount of Notional Solvency Capital Requirement for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 S.25.03.22 Solvency Capital Requirement  for groups on Full Internal Models Unique number of component Components description Calculation of the Solvency Capital Requirement C0010 C0020 C0030 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirements for ring fenced funds (other than those related to business operated in accordance with Art. 4 of Directive 2003/41/EC (transitional)) R0420 Total amount of Notional Solvency Capital Requirement for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Minimum consolidated group solvency capital requirement R0470 Information on other entities Capital requirement for other financial sectors (Non-insurance capital requirements) R0500 Capital requirement for other financial sectors (Non-insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies R0510 Capital requirement for other financial sectors (Non-insurance capital requirements)  Institutions for occupational retirement provisions R0520 Capital requirement for other financial sectors (Non-insurance capital requirements)  Capital requirement for non-regulated entities carrying out financial activities R0530 Capital requirement for non-controlled participation requirements R0540 Capital requirement for residual undertakings R0550 S.28.01.01 Minimum Capital Requirement  Only life or only non-life insurance or reinsurance activity Linear formula component for non-life insurance and reinsurance obligations C0010 MCRNL Result R0010 Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance) written premiums in the last 12 months C0020 C0030 Medical expense insurance and proportional reinsurance R0020 Income protection insurance and proportional reinsurance R0030 Workers' compensation insurance and proportional reinsurance R0040 Motor vehicle liability insurance and proportional reinsurance R0050 Other motor insurance and proportional reinsurance R0060 Marine, aviation and transport insurance and proportional reinsurance R0070 Fire and other damage to property insurance and proportional reinsurance R0080 General liability insurance and proportional reinsurance R0090 Credit and suretyship insurance and proportional reinsurance R0100 Legal expenses insurance and proportional reinsurance R0110 Assistance and proportional reinsurance R0120 Miscellaneous financial loss insurance and proportional reinsurance R0130 Non-proportional health reinsurance R0140 Non-proportional casualty reinsurance R0150 Non-proportional marine, aviation and transport reinsurance R0160 Non-proportional property reinsurance R0170 Linear formula component for life insurance and reinsurance obligations C0040 MCRL Result R0200 Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance/SPV) total capital at risk C0050 C0060 Obligations with profit participation  guaranteed benefits R0210 Obligations with profit participation  future discretionary benefits R0220 Index-linked and unit-linked insurance obligations R0230 Other life (re)insurance and health (re)insurance obligations R0240 Total capital at risk for all life (re)insurance obligations R0250 Overall MCR calculation C0070 Linear MCR R0300 SCR R0310 MCR cap R0320 MCR floor R0330 Combined MCR R0340 Absolute floor of the MCR R0350 C0070 Minimum Capital Requirement R0400 S.28.02.01 Minimum Capital Requirement  Both life and non-life insurance activity Non-life activities Life activities Non-life activities Life activities MCR(NL,NL) Result MCR(NL,L)Result C0010 C0020 Linear formula component for non-life insurance and reinsurance obligations R0010 Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance) written premiums in the last 12 months Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance) written premiums in the last 12 months C0030 C0040 C0050 C0060 Medical expense insurance and proportional reinsurance R0020 Income protection insurance and proportional reinsurance R0030 Workers' compensation insurance and proportional reinsurance R0040 Motor vehicle liability insurance and proportional reinsurance R0050 Other motor insurance and proportional reinsurance R0060 Marine, aviation and transport insurance and proportional reinsurance R0070 Fire and other damage to property insurance and proportional reinsurance R0080 General liability insurance and proportional reinsurance R0090 Credit and suretyship insurance and proportional reinsurance R0100 Legal expenses insurance and proportional reinsurance R0110 Assistance and proportional reinsurance R0120 Miscellaneous financial loss insurance and proportional reinsurance R0130 Non-proportional health reinsurance R0140 Non-proportional casualty reinsurance R0150 Non-proportional marine, aviation and transport reinsurance R0160 Non-proportional property reinsurance R0170 Non-life activities Life activities Non-life activities Life activities MCR(L,NL) Result MCR(L,L) Result C0070 C0080 Linear formula component for life insurance and reinsurance obligations R0200 Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance/SPV) total capital at risk Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance/SPV) total capital at risk C0090 C0100 C0110 C0120 Obligations with profit participation  guaranteed benefits R0210 Obligations with profit participation  future discretionary benefits R0220 Index-linked and unit-linked insurance obligations R0230 Other life (re)insurance and health (re)insurance obligations R0240 Total capital at risk for all life (re)insurance obligations R0250 Overall MCR calculation C0130 Linear MCR R0300 SCR R0310 MCR cap R0320 MCR floor R0330 Combined MCR R0340 Absolute floor of the MCR R0350 C0130 Minimum Capital Requirement R0400 Notional non-life and life MCR calculation Non-life activities Life activities C0140 C0150 Notional linear MCR R0500 Notional SCR excluding add-on (annual or latest calculation) R0510 Notional MCR cap R0520 Notional MCR floor R0530 Notional Combined MCR R0540 Absolute floor of the notional MCR R0550 Notional MCR R0560 S.32.01.22 Undertakings in the scope of the group Country Identification code of the undertaking Type of code of the ID of the undertaking Legal name of the undertaking Type of undertaking Legal form Category (mutual/non mutual) Supervisory Authority C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 (cont) Criteria of influence Inclusion in the scope of group supervision Group solvency calculation % capital share % used for the establishment of consolidated accounts % voting rights Other criteria Level of influence Proportional share used for group solvency calculation YES/NO Date of decision if art. 214 is applied Method used and under method 1, treatment of the undertaking C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 ANNEX II Instructions regarding the templates for the solvency and condition report of individual undertakings This Annex contains additional instructions in relation to the templates included in Annex I of this Regulation. The first column of the tables identifies the items to be disclosed by identifying the columns and rows as showed in the template in Annex I. Templates which shall be filled in in accordance with the instructions of the different sections of this Annex are referred to as this template throughout the text of the Annex. S.02.01.  Balance sheet General comments: This section relates to annual disclosure of information for individual entities. The Solvency II value column (C0010) shall be completed using the valuation principles set out in the Directive2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency 2 Technical Standards and Guidelines. ITEM INSTRUCTIONS Assets C0010/R0030 Intangible assets Intangible assets other than goodwill. An identifiable non monetary asset without physical substance. C0010/R0040 Deferred tax assets Deferred tax assets are the amounts of income taxes recoverable in future periods in respect of: (a) deductible temporary differences; (b) the carry forward of unused tax losses; and/or (c) the carry forward of unused tax credits. C0010/R0050 Pension benefit surplus This is the total of net surplus related to employees' pension scheme. C0010/R0060 Property, plant & equipment held for own use Tangible assets which are intended for permanent use and property held by the undertaking for own use. It includes also property for own use under construction. C0010/R0070 Investments (other than assets held for index linked and unit linked contracts) This is the total amount of investments, excluding assets held for index linked and unit linked contracts. C0010/R0080 Property (other than for own use) Amount of the property, other than for own use. It includes also property under construction other than for own use. C0010/R0090 Holdings in related undertakings, including participations Participations as defined in Article 13(20) and 212 (2) and holdings in related undertakings in Article 212(1)(b) of Directive 2009/138/EC. When part of the assets regarding participation and related undertakings refer to unit and index linked contracts, these parts shall be disclosed in Assets held for index linked and unit linked contracts in C0010/R0220. C0010/R0100 Equities This is the total amount of equities, listed and unlisted. C0010/R0110 Equities  listed Shares representing corporations' capital, e.g. representing ownership in a corporation, negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. It shall exclude holdings in related undertakings, including participations. C0010/R0120 Equities  unlisted Shares representing corporations' capital, e.g. representing ownership in a corporation, not negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. It shall exclude holdings in related undertakings, including participations. C0010/R0130 Bonds This is the total amount of government bonds, corporate bonds, structured notes and collateralised securities. C0010/R0140 Government Bonds Bonds issued by public authorities, whether by central governments, supra national government institutions, regional governments or local authorities and bonds that are fully, unconditionally and irrevocably guaranteed by the European Central Bank, Member States' central government and central banks denominated and funded in the domestic currency of that central government and the central bank, multilateral development banks referred to in paragraph 2 of Article 117 of Regulation (EU) No 575/2013 or international organisations referred to in Article 118 of Regulation (EU) No 575/2013, where the guarantee meets the requirements set out in Article 215 of Delegated Regulation (EU) 2015/35. C0010/R0150 Corporate Bonds Bonds issued by corporations C0010/R0160 Structured notes Hybrid securities, combining a fixed income (return in a form of fixed payments) instrument with a series of derivative components. Excluded from this category are fixed income securities that are issued by sovereign governments. Concerns securities that have embedded any categories of derivatives, including Credit Default Swaps (CDS), Constant Maturity Swaps (CMS), Credit Default Options (CDOp). Assets under this category are not subject to unbundling C0010/R0170 Collateralised securities Securities whose value and payments are derived from a portfolio of underlying assets. Includes Asset Backed Securities (ABS), Mortgage Backed securities (MBS), Commercial Mortgage Backed securities (CMBS), Collateralised Debt Obligations (CDO), Collateralised Loan Obligations (CLO), Collateralised Mortgage Obligations (CMO) C0010/R0180 Collective Investments Undertakings Collective investment undertaking' means an undertaking for collective investment in transferable securities (UCITS) as defined in Article 1(2) of Directive 2009/65/EC of the European Parliament and of the Council2 or an alternative investment fund (AIF) as defined in Article 4(1)(a) of Directive 2011/61/EU of the European Parliament and of the Council. C0010/R0190 Derivatives A financial instrument or other contract with all three of the following characteristics: (a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). (b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. (c) It is settled at a future date. Solvency II value, only if positive, of the derivative as of the reporting date is reported here (in case of negative value, see C0010/R0790). C0010/R0200 Deposits other than cash equivalents Deposits other than cash equivalents that cannot be used to make payments until before a specific maturity date and that are not exchangeable for currency or transferable deposits without any kind of significant restriction or penalty. C0010/R0210 Other investments Other investments not covered already within investments disclosed above. C0010/R0220 Assets held for index linked and unit linked contracts Assets held for index linked and unit linked contracts (classified in line of business 31 as defined in Annex I of Delegated Regulation (EU) 2015/35). C0010/R0230 Loans and mortgages This is the total amount of loans and mortgages, i.e. financial assets created when undertakings lend funds, either with or without collateral, including cash pools. C0010/R0240 Loans on policies Loans made to policyholders, collateralised on policies (underlying technical provisions). C0010/R0250 Loans and mortgages to individuals Financial assets created when creditors lend funds to debtors  individuals, with collateral or not, including cash pools. C0010/R0260 Other loans and mortgages Financial assets created when creditors lend funds to debtors  others, not classifiable in item R0240 or R0250, with collateral or not, including cash pools. C0010/R0270 Reinsurance recoverables from: This is the total amount of reinsurance recoverables. It corresponds to the amount of reinsurer share of technical provisions (including Finite Re and SPV). C0010/R0280 Non life and health similar to non life Reinsurance recoverables in respect of technical provisions for non life and health similar to non life. C0010/R0290 Non life excluding health Reinsurance recoverables in respect of technical provisions for non life business, excluding technical provisions for health  similar to non life C0010/R0300 Health similar to non life Reinsurance recoverables in respect of technical provisions for health similar to non  life. C0010/R0310 Life and health similar to life, excluding health and index linked and unit linked Reinsurance recoverable in respect of technical provisions for life and health similar to life, excluding health and index linked and unit linked C0010/R0320 Health similar to life Reinsurance recoverables in respect of technical provisions for health similar to life. C0010/R0330 Life excluding health and index linked and unit linked Reinsurance recoverables in respect of technical provisions for life business, excluding technical provisions health similar to life techniques and technical provisions for index linked and unit linked. C0010/R0340 Life index linked and unit linked Reinsurance recoverables in respect of technical provisions for life index linked and unit linked business. C0010/R0350 Deposits to cedants Deposits relating to reinsurance accepted. C0010/R0360 Insurance and intermediaries receivables Amounts past due for payment by policyholders, insurers, and other linked to insurance business, that are not included in cash in flows of technical provisions. It shall include receivables from reinsurance accepted. C0010/R0370 Reinsurance receivables Amounts past due by reinsurers and linked to reinsurance business that is not included in reinsurance recoverables. It might include: the amounts past due from receivables from reinsurers that relate to settled claims of policyholders or beneficiaries; receivables from reinsurers in relation to other than insurance events or settled insurance claims, for example commissions. C0010/R0380 Receivables (trade, not insurance) Includes amounts receivables from employees or various business partners (not insurance related), including public entities. C0010/R0390 Own shares (held directly) This is the total amount of own shares held directly by the undertaking. C0010/R0400 Amounts due in respect of own fund items or initial fund called up but not yet paid in Value of the amount due in respect of own fund items or initial fund called up but not yet paid in. C0010/R0410 Cash and cash equivalents Notes and coin in circulation that are commonly used to make payments, and deposits exchangeable for currency on demand at par and which are directly usable for making payments by cheque, draft, giro order, direct debit/credit, or other direct payment facility, without penalty or restriction. Bank accounts shall not be netted off, thus only positive accounts shall be recognised in this item and bank overdrafts shown within liabilities unless where both legal right of offset and demonstrable intention to settle net exist. C0010/R0420 Any other assets, not elsewhere shown This is the amount of any other assets not elsewhere already included within balance Sheet items. C0010/R0500 Total assets This is the overall total amount of all assets. Liabilities C0010/R0510 Technical provisions  non life Sum of the technical provisions non life. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of calculation of the minimum capital requirement (MCR). C0010/R0520 Technical provisions  non life (excluding health) This is the total amount of technical provisions for non  life business (excluding health). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of calculation of the MCR. C0010/R0530 Technical provisions  non life (excluding health)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as whole (replicable/hedgeable portfolio) for non  life business (excluding health). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of calculation of the MCR. C0010/R0540 Technical provisions  non life (excluding health)  Best estimate This is the total amount of best estimate of technical provisions for non  life business (excluding health). Best estimate shall be disclosed gross of reinsurance. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of calculation of the MCR. C0010/R0550 Technical provisions  non life (excluding health)  Risk margin This is the total amount of risk margin of technical provisions for non  life business (excluding health). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of calculation of the MCR. C0010/R0560 Technical provisions  health (similar to non life) This is the total amount of technical provisions for health (similar to non  life). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of calculation of the MCR. C0010/R0570 Technical provisions  health (similar to non  life)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for health (similar to non life). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0580 Technical provisions  health(similar to non life)  Best estimate This is the total amount of best estimate of technical provisions for health business (similar to non  life). Best estimate shall be disclosed gross of reinsurance. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0590 Technical provisions  health (similar to non  life)  Risk margin This is the total amount of risk margin of technical provisions for health business (similar to non  life). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0600 Technical provisions  life (excluding index linked and unit linked) Sum of the technical provisions life (excluding index linked and unit linked). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0610 Technical provisions  health (similar to life) This is the total amount of technical provisions for health (similar to life) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0620 Technical provisions  health (similar to life)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for health (similar to life) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0630 Technical provisions  health (similar to life)  Best estimate This is the total amount of best estimate of technical provisions for health (similar to life) business. Best estimate shall be disclosed gross of reinsurance. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0640 Technical provisions  health (similar to life)  Risk margin This is the total amount of risk margin of technical provisions for health (similar to life) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0650 Technical provisions  life (excl. health and index linked and unit linked) This is the total amount of technical provisions for life (excluding health and index  linked and unit  linked) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0660 Technical provisions  life (excl. health and index linked and unit linked)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for life (excluding health and index  linked and unit  linked) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0670 Technical provisions  life (excl. health and index linked and unit linked)  Best estimate This is the total amount of best estimate of technical provisions for life (excluding health and index  linked and unit  linked) business. Best estimate shall be disclosed gross of reinsurance. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0680 Technical provisions  life (excl. health and index linked and unit linked)  Risk margin This is the total amount of risk margin of technical provisions for life (excluding health and index  linked and unit  linked) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0690 Technical provisions  index linked and unit linked This is the total amount of technical provisions for index  linked and unit  linked business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0700 Technical provisions  index linked and unit linked  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for index  linked and unit  linked business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0710 Technical provisions  index linked and unit linked  Best estimate This is the total amount of best estimate of technical provisions for index  linked and unit  linked business. Best estimate shall be disclosed gross of reinsurance This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0720 Technical provisions  index linked and unit linked  Risk margin This is the total amount of risk margin of technical provisions for index  linked and unit  linked business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the proportionate methodology used for the purposes of MCR calculation. C0010/R0740 Contingent liabilities A contingent liability is defined as: (a) a possible obligation that arises from past events and whose existence will be confirmed only by the occurrence or non occurrence of one or more uncertain future events not wholly within the control of the entity; or (b) a present obligation that arises from past events even if: (i) it is not probable that an outflow of resources embodying economic benefits will be required to settle the obligation; or (ii) the amount of the obligation cannot be measured with sufficient reliability. The amount of contingent liabilities recognised in the balance sheet should follow the criteria set in article 11 of the Delegated Regulation (EU) 2015/35. C0010/R0750 Provisions other than technical provisions Liabilities of uncertain timing or amount, excluding the ones disclosed under Pension benefit obligation. The provisions are recognised as liabilities (assuming that a reliable estimate can be made) when they represent obligations and it is probable that an outflow of resources embodying economic benefits will be required to settle the obligations. C0010/R0760 Pension benefit obligations This is the total net obligations related to employees' pension scheme. C0010/R0770 Deposits from reinsurers Amounts (e.g. cash) received from reinsurer or deducted by the reinsurer according to the reinsurance contract. C0010/R0780 Deferred tax liabilities Deferred tax liabilities are the amounts of income taxes payable in future periods in respect of taxable temporary differences. C0010/R0790 Derivatives A financial instrument or other contract with all three of the following characteristics: (a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). (b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. (c) It is settled at a future date. Only derivative liabilities shall be disclosed on this row (i.e. derivatives with negative values as of the reporting date.) Derivatives assets shall be disclosed under C0010/R0190. Undertakings which do not value derivatives in their Local GAAP do not need to provide a financial statements value. C0010/R0800 Debts owed to credit institutions Debts, such as mortgage and loans, owed to credit institutions, excluding bonds held by credit institutions (it is not possible for the undertaking to identify all the holders of the bonds that it issues) and subordinated liabilities. It This shall also include bank overdrafts. C0010/R0810 Financial liabilities other than debts owed to credit institutions Financial liabilities including bonds issued by undertaking (held by credit institutions or not), structured notes issued by the undertaking itself and mortgage and loans due to other entities than credit institutions. Subordinated liabilities shall not be included here. C0010/R0820 Insurance and intermediaries payables Amounts past due to policyholders, insurers and other business linked to insurance, but that are not technical provisions. Includes amounts past due to (re)insurance intermediaries (e.g. commissions due to intermediaries but not yet paid by the undertaking). Excludes loans & mortgages due to other insurance companies, if they only relate to financing and are not linked to insurance business (such loans and mortgages shall be disclosed as financial liabilities). It shall include payables from reinsurance accepted. C0010/R0830 Reinsurance payables Amounts payable, past due to reinsurers (in particular current accounts) other than deposits linked to reinsurance business, that are not included in reinsurance recoverables. Includes payables to reinsurers that relate to ceded premiums. C0010/R0840 Payables (trade, not insurance) This is the total amount trade payables, including amounts due to employees, suppliers, etc. and not insurance related, parallel to receivables (trade, not insurance) on asset side; includes public entities. C0010/R0850 Subordinated liabilities Subordinated liabilities are debts which rank after other specified debts when undertaking is liquidated. This is the total of subordinated liabilities classified as Basic Own Funds and those that are not included in Basic Own Funds. C0010/R0860 Subordinated liabilities not in Basic Own Funds Subordinated liabilities are debts which rank after other specified debts when undertaking is liquidated. Other debts may be even more deeply subordinated. Only subordinated liabilities that are not classified in Basic Own Funds should be presented here. C0010/R0870 Subordinated liabilities in Basic Own Funds Subordinated liabilities classified in Basic Own Funds. C0010/R0880 Any other liabilities, not elsewhere shown This is the total of any other liabilities, not elsewhere already included in other Balance Sheet items. C0010/R0900 Total liabilities This is the overall total amount of all liabilities. C0010/R1000 Excess of assets over liabilities This is the total of undertaking's excess of assets over liabilities, valued in accordance with Solvency II valuation basis. Value of the assets minus liabilities. S.05.01.  Premiums, claims and expenses by line of business General comments: This section relates to annual disclosure of information for individual entities. This template shall be disclosed from an accounting perspective, i.e.: Local GAAP or IFRS if accepted as local GAAP but using SII lines of business. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. ITEM INSTRUCTIONS Non life insurance and reinsurance obligations C0010 to C0120/R0110 Premiums written  Gross  Direct Business Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from direct business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0120/R0120 Premiums written  Gross  Proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0130 to C0160/R0130 Premiums written  Gross  Non proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from non proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0160/R0140 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0160/R0200 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0210 Premiums earned  Gross  Direct business Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct insurance business. C0010 to C0120/R0220 Premiums earned  Gross  Proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to proportional reinsurance accepted business. C0130 to C0160/R0230 Premiums earned  Gross  Non proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to non proportional reinsurance accepted business. C0010 to C0160/R0240 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0010 to C0160/R0300 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0310 Claims incurred Gross  Direct business Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from direct business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0120/R0320 Claims incurred Gross  Proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0130 to C0160/R0330 Claims incurred  Gross  Non proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross non proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0160/R0340 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurer's share in the sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0160/R0400 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0120/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. C0010 to C0120/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. C0130 to C0160/R0430 Changes in other technical provisions  Gross  Non  proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non  proportional reinsurance accepted. C0010 to C0160/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. C0010 to C0160/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0160/R0550 Expenses incurred All technical expenses incurred by the undertaking during the reporting period, on accrual basis. C0200/R0110 R0550 Total Total for different items for all Lines of Business. C0200/R1200 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Should not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0200/R1300 Total expenses Amount of all technical expenses Life insurance and reinsurance obligations C0210 to C0280/R1410 Premiums written  Gross Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from gross business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. It includes both direct and reinsurance business. C0210 to C0280/R1420 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers due during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0210 to C0280/R1500 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1510 Premiums earned  Gross Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct insurance and reinsurance accepted business. C0210 to C0280/R1520 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0210 to C0280/R1600 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1610 Claims incurred  Gross Claims incurred in the reporting period as defined in directive 91/674/EEC: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year, related to insurance contracts arising from the direct and reinsurance business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1620 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC: it is the reinsurer's share in the sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1700 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year, related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1710 Changes in other technical provisions  Gross  Direct business and reinsurance accepted Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. C0210 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. C0210 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: the net changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1900 Expenses incurred All technical expenses incurred by the undertaking during the reporting period, on accrual basis. C0300/R1410 R1900 Total Total for different items for all life lines of business. C0300/R2500 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Should not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0300/R2600 Total expenses Amount of all technical expenses. C0210 to C0280/R2700 Total amount of surrenders This amount represents the total amount of surrenders occurred during the year. This amount is also disclosed under claims incurred (item R1610). S.05.02  Premiums, claims and expenses by country General comments: This section relates to annual disclosure of information for individual entities. This template shall be disclosed from an accounting perspective, i.e.: local Generally accepted accounting principles (GAAP) or International Financial Reporting Standards (IFRS) if accepted as local GAAP. The template is based on a year to date basis. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. The following criteria for the classification by country shall be used:  The information, provided by country, shall be completed for the five countries with the biggest amount of gross written premiums in addition to the home country or until reaching 90 % of the total gross written premiums  For the direct insurance business for the lines of business Medical expense, Income protection, Workers' compensation, Fire and other damage to property and Credit and suretyship information shall be disclosed by country where the risk is situated as defined in Article 13 (13) of Directive 2009/138/EC;  For direct insurance business for all other lines of business, information shall be disclosed by country where the contract was entered into;  For proportional and non proportional reinsurance information shall be disclosed by country of localisation of the ceding undertaking. For the purposes of this template country where the contract was entered into means: (a) The country where the insurance undertaking is established (home country) when the contract was not sold through a branch or freedom to provide services; (b) The country where the branch is located (host country) when the contract was sold through a branch; (c) The country where the freedom to provide services was notified (host country) when the contract was sold through freedom to provide services. (d) If an intermediary is used or in any other situation, it is a), b) or c) depending on who sold the contract. ITEM INSTRUCTIONS Non life insurance and reinsurance obligations C0020 to C0060/R0010 Top 5 countries (by amount of gross premiums written)  non life obligations Identify the ISO 3166 1 alpha 2 code of the countries being disclosed for the non life obligations. C0080 to C0140/R0110 Premiums written  Gross  Direct Business Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from direct business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0120 Premiums written  Gross  Proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0130 Premiums written  Gross  Non proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from non proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0140 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0200 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0210 Premiums earned  Gross  Direct business Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to insurance direct business. C0080 to C0140/R0220 Premiums earned  Gross  Proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to proportional reinsurance accepted business. C0080 to C0140/R0230 Premiums earned  Gross  Non proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to non proportional reinsurance accepted business. C0080 to C0140/R0240 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0080 to C0140/R0300 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0310 Claims incurred Gross  Direct business Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from direct business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0320 Claims incurred Gross  Proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0330 Claims incurred  Gross  Non proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from non proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0340 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurer's share in sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0400 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. C0080 to C0140/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. C0080 to C0140/R0430 Changes in other technical provisions  Gross  Non  proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non  proportional reinsurance accepted. C0080 to C0140/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. C0080 to C0140/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0550 Expenses incurred All technical expenses incurred by the undertaking during the reporting period, on accrual basis. C0140/R1200 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Should not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0140/R1300 Total expenses Amount of all technical expenses corresponding to countries covered by this template. Life insurance and reinsurance obligations C0160 to C0200/R1400 Top 5 countries (by amount of gross premiums written)  life obligations Identify the ISO 3166 1 alpha 2 code of the countries being disclosed for the life obligations. C0220 to C0280/R1410 Premiums written  Gross Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from gross business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0220 to C0280/R1420 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers due during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0220 to C0280/R1500 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1510 Premiums earned  Gross Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct and reinsurance accepted gross business. C0220 to C0280/R1520 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0220 to C0280/R1600 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1610 Claims incurred  Gross Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross direct and reinsurance business. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1620 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurers' share in the sum of the claims paid and the change in the provision for claims during the financial year. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1700 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1710 Changes in other technical provisions  Gross Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. C0220 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. C0220 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1900 Expenses incurred All technical expenses incurred by the undertaking during the reporting period, on accrual basis. C0280/R2500 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Should not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0280/R2600 Total expenses Amount of all technical expenses corresponding to countries covered by this template. S.12.01  Life and Health SLT Technical Provisions General comments: This section relates to annual disclosure of information for individual entities. Undertakings may apply appropriate approximations in the calculation of the technical provisions as referred to in Article 21 of Delegated Regulation (EU) 2015/35. In addition, Article 59 of the Delegated Regulation (EU) 2015/35 may be applied to calculate the risk margin during the financial year. Line of Business for life obligations: The lines of business, referred to in Article 80 of the Directive 2009/138/EC, as defined in the Annex I of Delegated Regulation (EU) 2015/35. The segmentation shall reflect the nature of the risks underlying the contract (substance), rather than the legal form of the contract (form). By default, where an insurance or reinsurance contract covers risks across the lines of business undertakings shall, where possible, unbundled the obligations into the appropriate lines of business (Article 55 of Delegated Regulation (EU) 2015/35). Lines of business Index linked and unit linked insurance, Other life insurance and Health insurance are split between Contracts without options and guarantees and Contracts with options or guarantees. For this split the following should be considered:  Contracts without options and guarantees should include the amounts related to contracts without any financial guarantees or contractual options, meaning that the technical provision calculation does not reflect the amount of any financial guarantees or contractual options.  Contracts with non material contractual options or financial guarantees that are not reflected in the technical provisions calculation should also be disclosed in this column;  Contracts with options or guarantees should include contracts that have either financial guarantees, contractual options, or both as far as the technical provision calculation reflect the existence of those financial guarantees or contractual options. The information disclosed should be gross of reinsurance as information on Recoverables from reinsurance/SPV and Finite reinsurance is requested in specific rows. The information to be disclosed between R0010 and R0100 shall be after the volatility adjustment, the matching adjustment and the transitional adjustment to the relevant risk-free interest rate term structure if applied but shall not include the transitional deduction to technical provisions. The amount of transitional deduction to technical provisions is requested separately between rows R0110 and R0130. ITEM INSTRUCTIONS Technical provisions calculated as a whole C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0010 Technical provisions calculated as a whole Amount of Technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0010 Technical provisions calculated as a whole  Total (Life other than health insurance, incl. Unit Linked) Total amount of technical provisions calculated as a whole for Life other than health insurance, including Unit Linked. C0210/R0010 Technical provisions calculated as a whole  Total (Health similar to life insurance) Total amount of technical provisions calculated as a whole for health SLT. C0020, C0030, C0060, C0090, C0100 to C0140, C0160, C0190, C0200/R0020 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP as a whole Amount of recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0020 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP as a whole  Total (Life other than health insurance, incl. Unit Linked) Total amount of recoverables from reinsurance/SPV and finite reinsurance (Finite Re) after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole for Life other than health insurance, including Unit Linked. C0210/R0020 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP as a whole  Total (Health similar to life insurance) Total amount of recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole for Health similar to life insurance. Technical provisions calculated as a sum of best estimate and risk margin C0020, C0040, C0050, C0070, C0080, C0090, C0100 to C0140, C0170, C0180, C0190, C0200/R0030 Technical provisions calculated as a sum of BE and RM, Gross Best Estimate Amount of Gross Best estimate (no deduction of reinsurance, SPVs and Finite Re according to Article 77(2) of Directive 2009/138/EC) per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0030 Technical provisions calculated as a sum of BE and RM, Gross Best Estimate  Total (Life other than health insurance, incl. Unit Linked) Total amount of Gross Best estimate (no deduction of reinsurance, SPVs and Finite Re according to Article 77(2) of Directive 2009/138/EC), for Life other than health insurance, including Unit Linked. C0210/R0030 Technical provisions calculated as a sum of BE and RM, Gross Best Estimate  Total (Health similar to life insurance) Total amount of Gross Best estimate (no deduction of reinsurance, SPVs and Finite Re according to Article 77(2) of Directive 2009/138/EC), for Health similar to life insurance. C0020, C0040, C0050, C0070, C0080, C0090, C0100 to C0140, C0170, C0180, C0190, C0200/R0040 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default Amount of Recoverables after adjustment for expected losses due to possibility of default of the reinsurer, as defined in Article 81 of Directive 2009/138/EC, including ceded intra group reinsurance, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0080 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default  Total (Life other than health insurance, incl. Unit Linked) Total amount of Recoverables after adjustment for expected losses due to possibility of default of the reinsurer, as defined in article 81 of Directive 2009/138/EC, including ceded intra group reinsurance, for Life other than health insurance, including Unit Linked. C0210/R0080 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default  Total (Health similar to life insurance) Total amount of Recoverables after adjustment for expected losses due to possibility of default of the reinsurer, as defined in article 81 of Directive 2009/138/EC, including ceded intra group reinsurance, for Health similar to life insurance. C0020, C0040, C0050, C0070, C0080, C0090, C0100, C0170, C0180, C0190, C0200/R0090 Best Estimate minus recoverables from reinsurance/SPV and Finite Re Amount of Best Estimate minus recoverables from reinsurance/SPV per Line of Busines C0150/R0090 Best Estimate minus recoverables from reinsurance/SPV and Finite Re  Total (Life other than health insurance, incl. Unit Linked) Total amount of Best Estimate minus recoverables from reinsurance/SPV and Finite Re, for Life other than health insurance, including Unit Linked. C0210/R0090 Best estimate minus recoverables from reinsurance/SPV and Finite Re  Total (Health similar to life insurance) Total amount of Best estimate minus recoverables from reinsurance/SPV and Finite Re for Health similar to life insurance. C0020, C0030, C0060, C0090, C0100 to C0140, C0160, C0190, C0200/R0100 Risk Margin Amount of Risk margin, as defined in Article 77(3) of Directive 2009/138/EC, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0100 Risk Margin  Total (Life other than health insurance, incl. Unit Linked) Total amount of Risk Margin for Life other than health insurance, includingUnit Linked. C0210/R0100 Risk Margin  Total (Health similar to life insurance) Total amount of Risk Margin for Health similar to life insurance. Amount of the transitional on Technical Provisions C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0110 Technical Provisions calculated as a whole Amount of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole, per each Line of Business. This value shall be disclosed as a negative value. C0150/R0110 Technical Provisions calculated as a whole  Total (Life other than health insurance, including Unit Linked) Amount of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole for Life other than health insurance, including Unit Linked. This value shall be disclosed as a negative value. C0210/R0110 Technical Provisions calculated as a whole  Total (Health similar to life insurance) Amount of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole for Health similar to life insurance. This value shall be disclosed as a negative value. C0020, C0040, C0050, C0070, C0080, C0090, C0100, C0170, C0180, C0190, C0200/R0120 Best Estimate Amount of the transitional deduction to technical provisions allocated to the best estimate, per each Line of Business. This value shall be disclosed as a negative value. C0150/R0120 Best Estimate  Total (Life other than health insurance, including Unit Linked) Total amount of the transitional deduction to technical provisions allocated to the best estimate for Life other than health insurance, including Unit Linked. This value shall be disclosed as a negative value. C0210/R0120 Best Estimate  Total (Health similar to life insurance) Total amount of the transitional deduction to technical provisions allocated to the best estimate for Health similar to life insurance. This value shall be disclosed as a negative value. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0130 Risk Margin Amount of the transitional deduction to technical provisions allocated to the risk margin, per each Line of Business. This value shall be disclosed as a negative value. C0150/R0130 Risk Margin  Total (Life other than health insurance, incl. Unit Linked) Total amount of the transitional deduction to technical provisions allocated to the risk margin for Life other than health insurance, including Unit Linked. This value shall be disclosed as a negative value. C0210/R0130 Risk Margin  Total (Health similar to life insurance) Total amount of the transitional deduction to technical provisions allocated to the risk margin for Health similar to life insurance. This value shall be disclosed as a negative value. Technical provisions  Total C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0200 Technical Provisions  Total Total amount of Technical Provisions for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0150/R0200 Technical Provisions  Total  Total (Life other than health insurance, including Unit Linked) Total amount of Technical Provisions for Life other than health insurance, including Unit Linked, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0210/R0200 Technical Provisions  Total  Total (Health similar to life insurance) Total amount of Technical Provisions for Health similar to life insurance, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. S.17.01  Non life Technical Provisions General comments: This section relates to annual disclosure of information for individual entities. Undertakings may apply appropriate approximations in the calculation of the technical provisions as referred to in Article 21 of Delegated Regulation (EU) 2015/35. In addition, Article 59 of the Delegated Regulation 2015/35 may be applied to calculate the risk margin during the financial year. Line of Business for non life obligations: The lines of business, referred to in Article 80 of the Directive 2009/138/EC, as defined in the Annex I of Delegated Regulation (EU) 2015/35 referred to direct business/accepted proportional reinsurance and accepted non proportional reinsurance. The segmentation shall reflect the nature of the risks underlying the contract (substance), rather than the legal form of the contract (form). Health direct insurance business other than that pursued on a similar basis to that of life insurance shall be segmented into Non Life lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, 1 to 3. Accepted proportional reinsurance shall be considered together with the direct business in the C0020 to C0130. The information to be disclosed between R0010 and R0280 shall be after volatility adjustment, matching adjustment and transitional adjustment to the relevant risk-free interest rate term structure if applied but shall not include the transitional deduction to technical provisions. The amount of transitional deduction to technical provisions is requested separately between rows R0290 and R0310. ITEM INSTRUCTIONS Technical provisions calculated as a whole C0020 to C0170/R0010 Technical provisions calculated as a whole The amount of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0180/R0010 Technical provisions calculated as a whole  Total Non Life obligation The total amount of technical provisions calculated as a whole regarding direct and accepted business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0020 to C0170/R0050 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP as a whole The amount of recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0180/R0050 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP as a whole The total amount, for all lines of business, of recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. Technical provisions calculated as a sum of a best estimate and a risk margin  Best estimate C0020 to C0170/R0060 Best Estimate of Premium provisions, Gross, total The amount of best estimate for premium provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business regarding direct and accepted business. C0180/R0060 Total Non Life obligations, Best Estimate of Premium provisions, Gross, total The total amount of best estimate for premium provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance regarding direct and accepted business. C0020 to C0170/R0140 Best Estimate of Premium provisions, Total recoverable from reinsurance/SPV and Finite reinsurance after the adjustment for expected losses due to counterparty default  Direct and accepted reinsurance business The amount of recoverable from reinsurance/SPV and Finite reinsurance after the adjustment for expected losses due to counterparty default, for each line of business regarding direct business and accepted reinsurance business. C0180/R0140 Total Non Life obligations, Best Estimate of Premium provisions, Recoverable from reinsurance/SPV and Finite reinsurance after the adjustment for expected losses due to counterparty default. The total amount of Recoverable from reinsurance/SPV and Finite reinsurance after the adjustment for expected losses due to counterparty default, referred to the best estimate for premium provisions. C0020 to C0170/R0150 Net best estimate of Premium provisions  Direct and accepted reinsurance business The amount of net best estimate for premium provisions, for each line of business. C0180/R0150 Total Non Life obligations, Net best estimate of Premium provisions The total amount of net best estimate for premium provisions. C0020 to C0170/R0160 Best Estimate of Claims Provisions, Gross, Total The amount of best estimate for Claims Provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business regarding direct and accepted business. C0180/R0160 Total Non Life obligations, Best Estimate of Claims Provisions, Gross, total The total amount of best estimate for Claims Provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance. C0020 to C0170/R0240 Best Estimate of Claims provisions, Total recoverable from reinsurance/SPV and Finite re after the adjustment for expected losses due to counterparty default  Direct and accepted reinsurance business The amount recoverable from reinsurance/SPV and Finite re after the adjustment for expected losses due to counterparty default, for each line of business regarding direct and accepted reinsurance business C0180/R0240 Total Non Life obligations, Best Estimate of Claims Provisions, Recoverable from reinsurance/SPV and Finite re after the adjustment for expected losses due to counterparty default. The total amount of Recoverable from reinsurance/SPV and Finite re after the adjustment for expected losses due to counterparty default, referred to the Best Estimate for Claims Provisions. C0020 to C0170/R0250 Net best estimate of Claims provisions  Direct and accepted reinsurance business The amount of net best estimate for claims provisions, for each line of business regarding direct and accepted reinsurance business. C0180/R0250 Total Non Life obligations, Net best estimate of Claims Provisions The total amount of net Best Estimate for Claims Provisions. C0020 to C0170/R0260 Total best estimate, Gross  Direct and accepted reinsurance business The amount of Total gross best estimate, for each line of business regarding direct and accepted reinsurance business. C0180/R0260 Total Non Life obligations, Total Best Estimate, Gross The total amount of Gross Best Estimate (sum of the Premium Provision and Claims Provisions). C0020 to C0170/R0270 Total best estimate, Net  Direct and accepted reinsurance business The amount of Total net best estimate, for each line of business regarding direct and accepted reinsurance business. C0180/R0270 Total Non Life obligations, Total Best Estimate, Net The total amount of Net Best Estimate (sum of the Premium Provision and Claims Provisions). C0020 to C0170/R0280 Technical provisions calculated as a sum of a best estimate and a risk margin  Risk margin The amount of risk margin, as required by Directive 2009/138/EC (Article 77 (3)). The risk margin is calculated to whole portfolio of (re)insurance obligations and then allocated to each single line of business, regarding direct business and accepted reinsurance business. C0180/R0280 Total Non Life obligations, Total risk margin The total amount of risk margin, as required by Directive 2009/138/EC (Article 77 (3)). Amount of the transitional on Technical Provisions C0020 to C0170/R0290 Amount of the transitional on Technical Provisions  Technical Provisions calculated as a whole Amount of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be disclosed as a negative value. C0180/R0290 Amount of the transitional on Technical Provisions  Technical Provisions calculated as a whole Total amount, for all lines of business, of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be disclosed as a negative value. C0020 to C0170/R0300 Amount of the transitional on Technical Provisions  Best Estimate Amount of the transitional deduction to technical provisions allocated to the best estimate, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be disclosed as a negative value. C0180/R0300 Amount of the transitional on Technical Provisions  Best Estimate Total amount, for all lines of business, of the transitional deduction to technical provisions allocated to the best estimate, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be disclosed as a negative value. C0020 to C0170/R0310 Amount of the transitional on Technical Provisions  Risk Margin Amount of the transitional deduction to technical provisions allocated to the risk margin, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be disclosed as a negative value. C0180/R0310 Amount of the transitional on Technical Provisions  Risk Margin Total amount, for all lines of business, of the transitional deduction to technical provisions allocated to the risk margin, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be disclosed as a negative value. Technical provisions  Total C0020 to C0170/R0320 Technical provisions, Total  Direct and accepted reinsurance business The total amount of gross technical provisions, for each line of business regarding direct and accepted reinsurance business, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0180/R0320 Total Non Life obligations, Technical Provision  total The total amount of gross technical provisions regarding direct and accepted reinsurance business, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0020 to C0170/R0330 Technical provisions, Total  Recoverable from reinsurance contract/SPV and Finite reinsurance, after the adjustment for expected losses due to counterparty default  Direct and accepted reinsurance business The total amount of recoverable from reinsurance contract/SPV and Finite reinsurance, after the adjustment for expected losses due to counterparty default, for each line of business regarding direct and accepted reinsurance business. C0180/R0330 Total Non Life obligations, Recoverable from reinsurance contract/SPV and Finite re, after the adjustment for expected losses due to counterparty default  Direct and accepted reinsurance business The total amount of recoverable from reinsurance contract/SPV and Finite reinsurance, after the adjustment for expected losses due to counterparty default regarding direct and accepted reinsurance business. C0020 to C0170/R0340 Technical provisions, Total  Technical provisions minus recoverables from reinsurance/SPV and Finite reinsurance  Direct and accepted reinsurance business The total amount of net technical provisions, for each line of business regarding direct and accepted reinsurance business, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0180/R0340 Total Non Life obligations, Technical provisions minus recoverables from reinsurance and SPV  Direct and accepted reinsurance business The total amount of net technical provisions regarding direct and accepted reinsurance business, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. S.19.01.  Non life insurance claims This section relates to annual disclosure of information for individual entities. Claims development triangles show the insurer's estimate of the cost of claims (claims paid and claims provisions under Solvency II valuation principle) and how this estimate develops over time. Undertakings are required to disclose data on an accident year or underwriting year basis, in accordance with any requirements of the National Supervisory Authority. If the National Supervisory Authority has not stipulated which to use then the undertaking may use accident or underwriting year according to how they manage each line of business, provided that they use the same year consistently, year on year. This template shall be disclosed for the total for non life business but split by underwriting year and accident year if different bases are used by the undertaking. The default length of run off triangle is 10+1 years but the disclosure requirement is based on the undertakings' claims development (if length of the claims settlement cycle is shorter than 10 years, undertakings are required to disclose according to the internal shorter development). Historical data, starting from the first time application of Solvency II, are required for claims paid (i.e. the complete set shall be disclosed,) but not for Best Estimate of Claims Provision. For the compilation of the historical data for claims paid the same approach concerning the length of triangle for the on going disclosure will be applied (i.e. the shorter between 10+1 years and the undertakings' claims settlement cycle). ITEM INSTRUCTIONS Z0020 Accident year or Underwriting year Disclose the standard used by the undertakings for disclosing of claims development. One of the options from the following closed list shall be used: 1  Accident year 2  Underwriting year C0010 to C0110/ R0100 to R0250 Gross Claims Paid (non cumulative) Triangle The Gross Claims Paid, net of salvage and subrogation, excluding expenses, in a triangle showing the developments of the gross claims payment already made: for each of the accident/underwriting years from N 9 (and prior) and all previous reporting periods to  including  N (last reporting year) report the payments already made corresponding at each development year (which is the delay between the accident/underwriting date and the payment date). The data are in absolute amount, non cumulative and undiscounted. C0170/ R0100 to R0260 Gross Claims Paid (non cumulative)  In current year Total Current year reflects the last diagonal (all data referred to last reporting year from R0160 to R0250. R0260 is the total of R0160 to R0250 C0180/ R0100 to R0260 Gross Claims Paid  Sum of years (cumulative) Total Sum of years contains the sum of all data in rows (sum of all payments referred to the accident/underwriting year), including total. C0200 to C0300/ R0100 to R0250 Gross undiscounted Best Estimate Claims Provisions  Triangle Triangles of undiscounted best estimate of claims provisions, gross of reinsurance for each of the accident/underwriting years from N 9 (and prior) and all previous reporting periods to  including  N (last reporting year). The best estimate for claims provision relates to claims events occurred before or at the valuation date, whether the claims arising from these events have been reported or not. The data are in absolute amount, non cumulative and undiscounted. C0360/ R0100 to R0260 Gross Best Estimate Claims Provisions  Year end (discounted data) Total Year end reflects the last diagonal but on a discounted basis(all data referred to last reporting year) from R0160 to R0250. R0260 is the total of R0160 to R0250 S.22.01  Impact of long term guarantees measures and transitionals General comments: This template relates to annual disclosure of information for individual entities. This template is relevant when at least one long term guarantee measure or transitional is used by the undertaking. This template shall reflect the impact on the financial positions when no transitional is used and each LTG measures or transitional is set to zero. For that purpose, a step by step approach should be followed taking out each transitional and LTG measure one by one and without recalculating the impact of the remaining measures after each step. The impacts need to be disclosed positive if they increase the amount of the item being disclosed and negative if they decrease the amount of the item (e.g. if amount of SCR increases or if amount of Own Funds increases then positive values should be disclosed). ITEM INSTRUCTIONS C0010/R0010 Amount with LTG measures and transitionals  Technical Provisions Total amount of technical provisions including long term guarantee measures and transitional measures C0030/R0010 Impact of transitional on technical provisions  Technical provisions Amount of the adjustment to the technical provisions due to the application of the transitional deduction to technical provisions. It shall be the difference between the technical provisions without transitional deduction to technical provisions and the technical provisions with LTG and transitional measures. C0050/R0010 Impact of transitional on interest rate  Technical provisions Amount of the adjustment to the technical provisions due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the technical provisions with LTG and transitional measures. C0070/R0010 Impact of volatility adjustment set to zero  Technical provisions Amount of the adjustment to the technical provisions due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the technical provisions without volatility adjustment and without other transitional measures and the maximum between the technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0010 Impact of matching adjustment set to zero  Technical Provisions Amount of the adjustment to the technical provisions due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the technical provisions without matching adjustment and without all the other transitional measures and the maximum between the technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures C0010/R0020 Amount with LTG measures and transitionals  Basic own funds Total amount of basic own funds calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures C0030/R0020 Impact of transitional on technical provisions  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the transitional deduction to technical provisions. It shall be the difference between the basic own funds calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with long term guarantee (LTG) and transitional measures. C0050/R0020 Impact of transitional on interest rate  Basic own funds Amount of the adjustment to the basic own funds due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the basic own funds calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0070/R0020 Impact of volatility adjustment set to zero  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the basic own funds considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0020 Impact of matching adjustment set to zero  Basic own funds Amount of the adjustment to the basic own funds due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the basic own funds considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures. C0010/R0050 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0030/R0050 Impact of transitional on technical provisions  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0050/R0050 Impact of transitional on interest rate  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0070/R0050 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0050 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures. C0010/R0090 Amount with LTG measures and transitionals  SCR Total amount of SCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures C0030/R0090 Impact of transitional on technical provisions  SCR Amount of the adjustment to the SCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the SCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0050/R0090 Impact of transitional on interest rate  SCR Amount of the adjustment to the SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the SCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0070/R0090 Impact of volatility adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the SCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the SCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0090 Impact of matching adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the SCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures. C0010/R0100 Amount with LTG measures and transitionals  Eligible own funds to meet MCR Total amount of eligible own funds to meet MCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0030/R0100 Impact of transitional on technical provisions  Eligible own funds to meet MCR Amount of the adjustment to the eligible own funds to meet MCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet MCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0050/R0100 Impact of transitional on interest rate  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet MCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0070/R0100 Impact of volatility adjustment set to zero  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero It shall be the difference between the eligible own funds to meet MCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet MCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0100 Impact of matching adjustment set to zero  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet MCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet MCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures. C0010/R0110 Amount with LTG measures and transitionals  Minimum Capital Requirement Total amount of MCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0030/R0110 Impact of transitional on technical provisions  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the MCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0050/R0110 Impact of transitional on interest rate  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the MCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0070/R0110 Impact of volatility adjustment set to zero  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the MCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the MCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0110 Impact of matching adjustment set to zero  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the MCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the MCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures. S.23.01. Own Funds General comments: This section relates to annual disclosure of information for individual entities. ITEM INSTRUCTIONS Basic own funds before deduction for participations in other financial sector as foreseen in Article 68 of Delegated Regulation (EU) 2015/35 R0010/C0010 Ordinary share capital (gross of own shares)  total This is the total ordinary share capital, both held directly and indirectly (before deduction of own shares). This is the total ordinary share capital of the undertaking that fully satisfies the criteria for Tier 1 or Tier 2 items. Any ordinary share capital that does not fully satisfy the criteria shall be treated as preference shares capital and classified accordingly notwithstanding their description or designation. R0010/C0020 Ordinary share capital (gross of own shares)  tier 1 unrestricted This is the amount of paid up ordinary share capital that meets unrestricted Tier 1 criteria. R0010/C0040 Ordinary share capital (gross of own shares)  tier 2 This is the amount of called up ordinary share capital that meets the criteria for Tier 2. R0030/C0010 Share premium account related to ordinary share capital  total The total share premium account related to ordinary share capital of the undertaking that fully satisfies the criteria for Tier 1 or Tier 2 items. R0030/C0020 Share premium account related to ordinary share capital  tier 1 unrestricted This is the amount of the share premium account related to ordinary shares that meets the criteria for Tier 1 unrestricted because it relates to ordinary share capital treated as unrestricted Tier 1. R0030/C0040 Share premium account related to ordinary share capital  tier 2 This is the amount of the share premium account related to ordinary shares that meets the criteria for Tier 2 because it relates to ordinary share capital treated as Tier 2. R0040/C0010 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  total The initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that fully satisfies the criteria for Tier 1 or Tier 2 items. R0040/C0020 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  tier 1 unrestricted This is the amount of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that meets the criteria for Tier 1 unrestricted. R0040/C0040 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  tier 2 This is the amount of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that meetsTier 2 criteria. R0050/C0010 Subordinated mutual member accounts  total This is the total amount of subordinated mutual member accounts that fully satisfy the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0050/C0030 Subordinated mutual member accounts  tier 1 restricted This is the amount of subordinated mutual member accounts that meet the criteria for Tier 1 restricted. R0050/C0040 Subordinated mutual member accounts  tier 2 This is the amount of subordinated mutual member accounts that meet the criteria for Tier 2. R0050/C0050 Subordinated mutual member accounts  tier 3 This is the amount of subordinated mutual member accounts that meet the criteria for Tier 3. R0070/C0010 Surplus funds  total This is the total amount of surplus funds that fall under Article 91 (2) of the Directive 2009/138/EC. R0070/C0020 Surplus funds  tier 1 unrestricted These are the surplus funds that fall under Article 91 (2) of the Directive 2009/138/EC and that meet the criteria for Tier 1, unrestricted items. R0090/C0010 Preference shares  total This is the total amount of preference shares issued by the undertaking that fully satisfy the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0090/C0030 Preference shares  tier 1 restricted This is the amount of the preference shares issued by the undertaking that meet the criteria for Tier 1 restricted. R0090/C0040 Preference shares  tier 2 This is the amount of the preference shares issued by the undertaking that meet the criteria for Tier 2. R0090/C0050 Preference shares  tier 3 This is the amount of the preference shares issued by the undertaking that meet the criteria for Tier 3. R0110/C0010 Share premium account related to preference shares  total The total share premium account related to preference shares capital of the undertaking that fully satisfies the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0110/C0030 Share premium account related to preference shares  tier 1 restricted This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 1 restricted items because it relates to preference shares treated as Tier 1 restricted items. R0110/C0040 Share premium account related to preference shares  tier 2 This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 2 because it relates to preference shares treated as Tier 2. R0110/C0050 Share premium account related to preference shares  tier 3 This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 3 because it relates to preference shares treated as Tier 3. R0130/C0010 Reconciliation reserve  total The total reconciliation reserve represents reserves (e.g. retained earnings), net of adjustments (e.g. ring fenced funds). It results mainly from differences between accounting valuation and valuation according to Article 75 of Directive 2009/138/EC. R0130/C0020 Reconciliation reserve  tier 1 unrestricted The reconciliation reserve represents reserves (e.g. retained earnings), net of adjustments (e.g. ring fenced funds). It results mainly from differences between accounting valuation and valuation according to Directive 2009/138/EC. R0140/C0010 Subordinated liabilities  total This is the total amount of subordinated liabilities issued by the undertaking. R0140/C0030 Subordinated liabilities  tier 1 restricted This is the amount of subordinated liabilities issued by the undertaking that meet the criteria for Tier 1 restricted items. R0140/C0040 Subordinated liabilities  tier 2 This is the amount of subordinated liabilities issued by the undertaking that meet the criteria for Tier 2. R0140/C0050 Subordinated liabilities  tier 3 This is the amount of subordinated liabilities issued by the undertaking that meet the criteria for Tier 3. R0160/C0010 An amount equal to the value of net deferred tax assets  total This is the total amount of net deferred tax assets of the undertaking. R0160/C0050 An amount equal to the value of net deferred tax assets  tier 3 This is the amount of net deferred tax assets of the undertaking that meet the tier 3 classification criteria. R0180/C0010 Other own fund items approved by the supervisory authority as basic own funds not specified above This is the total of basic own fund items not identified above and that received supervisory approval. R0180/C0020 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 1 unrestricted This is the amount of basic own fund items not identified above that meet Tier 1 unrestricted criteria and that received supervisory approval. R0180/C0030 Other own fund items approved by the supervisory authority as basic own funds not specified above  Tier 1 restricted This is the amount of basic own fund items not identified above which meet the criteria for Tier 1, restricted items and that received supervisory approval. R0180/C0040 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 2 This is the amount of basic own fund items not identified above that meet the criteria for Tier 2 and that received supervisory approval. R0180/C0050 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 3 This is the amount of basic own fund items not identified above that meet the criteria for Tier 3 and that received supervisory approval. Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220/C0010 Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds  total This is the total amount of own funds items from financial statements that are not represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds. These own fund items are either: i) items that appear in the lists of own fund items, but fail to meet the classification criteria or the transitional provisions; or ii) items intended to perform the role of own funds that are not on the list of own fund items and have not been approved by the supervisory authority, and do not appear on the balance sheet as liabilities. Subordinated liabilities which do not count as basic own funds shall not be disclosed here, but on the balance sheet (template S.02.01) as subordinated liabilities that do not count as basic own funds. Deductions R0230/C0010 Deduction for participations in financial and credit institutions  total This is the total deduction for participations in financial and credit institutions in accordance with Article 68 of Delegated Regulation (EU) 2015/35 R0230/C0020 Deduction for participations in financial and credit institutions  tier 1 unrestricted This is the amount of the deduction for participations in financial and credit institutions that are deducted from tier 1unrestricted in accordance with Article 68 of Delegated Regulation (EU) 2015/35. R0230/C0030 Deduction for participations in financial and credit institutions  tier 1 restricted This is the amount of the deduction for participations in financial and credit institutions that are deducted from tier 1 restricted in accordance with Article 68 of Delegated Regulation (EU) 2015/35. R0230/C0040 Deduction for participations in financial and credit institutions  tier 2 This is the amount of the deduction for participations in financial and credit institutions that are deducted from tier 2 in accordance with Article 68 of Delegated Regulation (EU) 2015/35. Total basic own funds after deductions R0290/C0010 Total basic own funds after deductions This is the total amount of basic own fund items after deductions. R0290/C0020 Total basic own funds after deductions  tier 1 unrestricted This is the amount of basic own fund items after deductions that meet the criteria for Tier 1 unrestricted items. R0290/C0030 Total basic own funds after deductions  tier 1 restricted This is the amount of basic own fund items after adjustments that meet the criteria for Tier 1 restricted items. R0290/C0040 Total basic own funds after deductions  tier 2 This is the amount of basic own fund items after adjustments that meet the criteria for Tier 2. R0290/C0050 Total basic own funds after deductions  tier 3 This is the amount of basic own fund items after adjustments that meet the criteria for Tier 3. Ancillary own funds R0300/C0010 Unpaid and uncalled ordinary share capital callable on demand  total This is the total amount of issued ordinary share capital that has not been called up or paid up but that is callable on demand. R0300/C0040 Unpaid and uncalled ordinary share capital callable on demand  tier 2 This is the amount of issued ordinary share capital that has not been called up or paid up but that is callable on demand that meets the criteria for Tier 2. R0310/C0010 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual  type undertakings, callable on demand total This is the total amount of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that has not been called up or paid up but that is callable on demand. R0310/C0040 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings, callable on demand  tier 2 This is the amount of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that has not been called up or paid up but that is callable on demand that meets the criteria for Tier 2. R0320/C0010 Unpaid and uncalled preference shares callable on demand  total This is the total amount of preference shares that have not been called up or paid up but that are callable on demand. R0320/C0040 Unpaid and uncalled preference shares callable on demand  tier 2 This is the amount of preference shares that have not been called up or paid up but that are callable on demand that meet the criteria for Tier 2. R0320/C0050 Unpaid and uncalled preference shares callable on demand  tier 3 This is the amount of preference shares that have not been called up or paid up but that are callable on demand that meet the criteria for Tier 3 R0330/C0010 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  total This is the total amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand. R0330/C0040 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  tier 2 This is the amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand that meet the criteria for Tier 2. R0330/C0050 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  tier 3 This is the amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand that meet the criteria for Tier 3. R0340/C0010 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC  total This is the total amount of letters of credit and guarantees that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0340/C0040 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC  tier 2 This is the amount of letters of credit and guarantees that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC that meet the criteria for Tier 2. R0350/C0010 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  total This is the total amount of letters of credit and guarantees that satisfy criteria for Tier 2 or Tier 3, other than those that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0350/C0040 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  tier 2 This is the amount of letters of credit and guarantees that meet the criteria for Tier 2, other than those which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0350/C0050 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  tier 3 This is the amount of letters of credit and guarantees that meet the criteria for Tier 3, other than those which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC . R0360/C0010 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC  total This is the total amount of any future claims which mutual or mutual type associations of ship owners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months. R0360/C0040 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 2 This is the amount of any future claims which mutual or mutual type associations of ship owners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months. R0370/C0010 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC This is the total amount of any future claims which mutual or mutual type associations with variable contributions may have against their members by way of a call for supplementary contributions, within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Directive 2009/138/EC. R0370/C0040 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 2 This is the amount of any future claims which mutual or mutual type associations of with variable contributions may have against their members by way of a call for supplementary contributions within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0370/C0050 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 3 This is the amount of any future claims which mutual or mutual type associations with variable contributions may have against their members by way of a call for supplementary contributions within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Framework Directive 2009/138/EC that meet the criteria for Tier 3. R0390/C0010 Other ancillary own funds  total This is the total amount of other ancillary own funds. R0390/C0040 Other ancillary own funds  tier 2 This is the amount of other ancillary own funds that meet criteria for Tier 2. R0390/C0050 Other ancillary own funds  tier 3 This is the amount of other ancillary own funds that meet criteria for Tier 3. R0400/C0010 Total ancillary own funds This is the total amount of ancillary own fund items. R0400/C0040 Total ancillary own funds tier 2 This is the amount of ancillary own fund items that meet the criteria for Tier 2. R0400/C0050 Total ancillary own funds  tier 3 This is the amount of ancillary own fund items that meet the criteria for Tier 3. Available and eligible own funds R0500/C0010 Total available own funds to meet the SCR This is the sum of all basic own fund items and ancillary own fund items that meet the tier 1, tier 2 and tier 3 criteria and that are therefore available to meet the SCR. R0500/C0020 Total available own funds to meet the SCR  tier 1 unrestricted This the sum of all basic own fund items that meet the criteria to be included in Tier 1 unrestricted items and that are therefore available to meet the SCR. R0500/C0030 Total available own funds to meet the SCR  tier 1 restricted This the sum of all basic own fund items that meet the criteria to be included in Tier 1 restricted items and that are therefore available to meet the SCR. R0500/C0040 Total available own funds to meet the SCR  tier 2 This is the sum of all basic own fund items, after adjustments, and ancillary own fund items that meet the criteria to be included in Tier 2 and that are therefore available to meet the SCR. R0500/C0050 Total available own funds to meet the SCR  tier 3 This is the sum of all basic own fund items, after adjustments, and ancillary own fund items that meet the criteria to be included in Tier 3 and that are therefore available to meet the SCR. R0510/C0010 Total available own funds to meet the MCR This is the sum of all basic own fund items, after adjustments, that meet the tier 1 and tier 2 criteria and that are therefore available to meet the MCR. R0510/C0020 Total available own funds to meet the MCR  tier 1 unrestricted This is the sum of all basic own fund items, after adjustments, that meet the criteria to be included in Tier 1 unrestricted items and that are therefore available to meet the MCR. R0510/C0030 Total available own funds to meet the MCR  tier 1 restricted This is the sum of all basic own fund items, after adjustments, that meet the criteria to be included in Tier 1 restricted items and that are therefore available to meet the MCR. R0510/C0040 Total available own funds to meet the MCR  tier 2 This is the sum of all basic own fund items, after adjustments, that meet the criteria to be included in Tier 2 and that are therefore available to meet the MCR. R0540/C0010 Total eligible own funds to meet the SCR This is the total amount of available own funds that are eligible to cover the solvency capital requirement (SCR). R0540/C0020 Total eligible own funds to meet the SCR  tier 1 unrestricted This is the amount of unrestricted Tier 1 own fund items that are eligible to meet the SCR. R0540/C0030 Total eligible own funds to meet the SCR  tier 1 restricted This is the amount of restricted Tier 1 own fund items that are eligible to meet the SCR. R0540/C0040 Total eligible own funds to meet the SCR  tier 2 This is the amount of Tier 2 own fund items that are eligible to meet the SCR. R0540/C0050 Total eligible own funds to meet the SCR  tier 3 This is the amount of Tier 3 own fund items that are eligible to meet the SCR. R0550/C0010 Total eligible own funds to meet the MCR This is the total amount of own fund items that are eligible to meet the MCR. R0550/C0020 Total eligible own funds to meet the MCR  tier 1 unrestricted This is the amount of unrestricted Tier 1 own fund items that are eligible to meet the MCR. R0550/C0030 Total eligible own funds to meet the MCR  tier 1 restricted This is the amount of restricted Tier 1 own fund items that are eligible to meet the MCR. R0550/C0040 Total eligible own funds to meet the MCR  tier 2 This is the amount of Tier 2 basic own fund items that are eligible to meet the MCR. R0580/C0010 SCR This is the total SCR of the undertaking as a whole and shall correspond to the SCR disclosed on the relevant SCR template. R0600/C0010 MCR This is the MCR of the undertaking and shall correspond to the total MCR disclosed in the relevant MCR template. R0620/C0010 Ratio of eligible own funds to SCR This is the solvency ratio calculated as the total eligible own funds to meet the SCR divided by the SCR amount. R0640/C0060 Ratio of eligible own funds to MCR This is the MCR ratio calculated as the total eligible own funds to meet the MCR divided by the MCR amount. Reconciliation Reserve R0700/C0060 Excess of assets over liabilities This is the excess of assets over liabilities as disclosed in the Solvency 2 balance sheet. R0710/C0060 Own shares (held directly and indirectly) This is the amount of own shares held by the undertaking, both directly and indirectly. R0720/C0060 Foreseeable dividends, distributions and charges These are the dividends, distributions and charges foreseeable by the undertaking. R0730/C0060 Other basic own fund items These are the basic own fund items included in points (a)(i) to (v) of Article 69, Article 72(a) and Article 76(a), as well as those basic own fund items approved by the supervisory authority in accordance with Article 79 of the Delegated Regulation (EU) 2015/35. R0740/C0060 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds This is the total amount of the adjustment to the reconciliation reserve due to the existence of restricted own fund items in respect of ring fenced funds and matching portfolios. R0760/C0060 Reconciliation reserve  total This the reconciliation reserve of the undertaking, before deduction for participations in other financial sector as foreseen in Article 68 of Delegated Regulation (EU) 2015/35. R0770/C0060 Expected profits included in future premiums (EPIFP)  Life business The reconciliation reserve includes an amount of the excess of assets over liabilities that corresponds to the expected profit in future premiums (EPIFP). This cell represents that amount for the life business of the undertaking. R0780/C0060 Expected profits included in future premiums (EPIFP)  Non  life business The reconciliation reserve includes an amount of the excess of assets over liabilities that corresponds to the expected profit in future premiums (EPIFP). This cell represents that amount for the non life business of the undertaking. R0790/C0060 Total Expected profits included in future premiums (EPIFP) This is the total amount calculated as expected profits included in future premiums. S.25.01.  Solvency Capital Requirement  for undertakings on Standard Formula General comments: This section relates to annual disclosure of information for individual entities. ITEM INSTRUCTIONS R0010 R0050/ C0110 Gross solvency capital requirement Amount of the gross capital charge for each risk module, as calculated using the standard formula. The difference between the net and the gross SCR is the consideration of the future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. These cells include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. R0060/C0110 Gross solvency capital requirement Diversification Amount of the diversification effects between Basic SCR of gross risk modules due to the application of the correlation matrix defined in Annex IV of Directive 2009/138/EC. This amount should be disclosed as a negative value. R0070/C0110 Gross solvency capital requirement Intangible assets risk The future discretionary benefits according to Article 205 of the Delegated Regulation (EU) 2015/35 for intangible assets risk is zero under standard formula. R0100/C0110 Gross solvency capital requirement  Basic Solvency Capital Requirement Amount of the basic capital requirements, before the consideration of future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35, as calculated using the standard formula. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC. This cell includes the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. This amount shall be calculated as a sum of the gross capital charges for each risk module within the standard formula, including adjustment for diversification effect within standard formula R0030/C0080 USP  Life underwriting risk Identifies which undertaking specific parameters have been used in each risk module. One of the options on the following closed list should be used:  Increase in the amount of annuity benefits  None R0040/C0080 USP  Health underwriting risk Identifies which undertaking specific parameters have been used in each risk module. At least one of the options on the following closed list shall be used:  Increase in the amount of annuity benefits  Standard deviation for NSLT health premium risk referred to in Title I Chapter V Section 12 of Delegated Regulation (EU) 2015/35  Standard deviation for NSLT health gross premium risk referred to in Title I Chapter V Section 12 of Delegated Regulation (EU) 2015/35  Adjustment factor for non proportional reinsurance  Standard deviation for NSLT health reserve risk referred to in Title I Chapter V Section 12 of Delegated Regulation (EU) 2015/35  None If more than one specific parameter is used, report them separated by comas. R0050/C0080 USP  Non life underwriting risk Identifies which undertaking specific parameters have been used in each risk module. At least one of the options on the following closed list should be used:  Standard deviation for non life premium risk  Standard deviation for non life gross premium risk  Adjustment factor for non proportional reinsurance  Standard deviation for non life reserve risk  None R0010, R0030, R0040, R0050/C0090 Simplifications Identifies the risk sub modules of each risk module for which a simplified calculation method has been used. If simplified calculation methods for more than one risk sub module have been used within one risk module, report them separated by comas. Calculation of Solvency Capital Requirement R0130/C0100 Operational risk Amount of the capital requirements for operational risk module as calculated using the standard formula. R0140/C0100 Loss absorbing capacity of technical provisions Amount of the adjustment for loss absorbing capacity of technical provisions calculated according to the standard formula. This amount should be disclosed as a negative value. R0150/C0100 Loss absorbing capacity of deferred taxes Amount of the adjustment for loss absorbing capacity of deferred taxes calculated according to the standard formula. This amount should be disclosed as a negative value. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be disclosed only during the transitional period. R0200/C0100 Solvency capital requirement excluding capital add on Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add on already set Amount of capital add on that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. During the transitional phase, this item shall only be disclosed if the Member State decided it to be compulsory according to Article 51(2) of Directive 2009/138/EC. Otherwise, the amount of the capital add on should be split among the nSCR of the risk modules. The precise procedure should be previously agreed with the NSA. R0220/C0100 Solvency capital requirement Amount of the Solvency Capital Requirement. Other information on SCR R0400/C0100 Capital requirement for duration based equity risk sub module Amount of the capital requirement for duration based equity risk sub module. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when undertaking has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when undertaking has RFF (other than those related to business operated in accordance with article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds (RFF) under Article 304 of Directive 2009/138/EC and the remaining part. It shall be equal to the difference between the sum of the nSCR for each RFF/matching adjustment portfolio (MAP)/remaining part (RP) and the total SCR. S.25.02.  Solvency Capital Requirement  for undertakings using the standard formula and partial internal model General comments: This section relates to annual disclosure of information for individual entities. The components to be disclosed shall be agreed between national supervisory authorities and insurance and reinsurance undertakings. ITEM INSTRUCTIONS C0010 Unique number of component Unique number of each component agreed with their national supervisory authority to identify uniquely components from their model. This number shall always be used with the appropriate component description disclosed in each item. Where the partial internal model allow the same split by risk module as the one in the standard formula, the following numbers of components shall be used:  1  Market risk  2  Counterparty default risk  3  Life underwriting risk  4  Health underwriting risk  5  Non life underwriting risk  6  Intangible asset risk  7  Operational risk  8  Loss absorbing capacity (LAC) of Technical Provisions (negative amount)  9  LAC Deferred Taxes (negative amount) Where standard formula risk modules cannot be disclosed, undertaking shall attribute a number to each component different from 1 to 7. This number shall always be used with the appropriate component description disclosed in each item C0030. The numbers of the components shall be kept consistent over time. C0020 Components description Identification, using free text, of each of the components that can be identified by the undertaking. These components shall be aligned with standard formula risk modules if possible according to the partial internal model. Each component shall be identified using a separate entry. Undertakings shall identify and report components consistently across different reporting periods, unless there has been some change to the internal model affecting the categories. Loss absorbing capacity of technical provisions and/or deferred taxes not embedded within components shall be disclosed as separated components. C0030 Calculation of the Solvency Capital Requirement Amount of the capital charge for each component regardless of the method of calculation (either standard formula or partial internal model), after the adjustments for loss absorbing capacity of technical provision and/or deferred taxes when they are embedded in the component calculation. For the components Loss absorbing capacity of technical provisions and/or deferred taxes when disclosed as a separate component it should be the amount of the loss absorbing capacity (these amounts should be disclosed as negative values) For components calculated using the standard formula this cell represents the gross nSCR. For components calculated using the partial internal model, this represents the value considering the future management actions which are embedded in the calculation, but not those which are modelled as a separate component. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. When applicable, this cell does not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. C0060 Consideration of the future management actions regarding technical provisions and/or deferred taxes To identify if the future management actions relating to the loss absorbing capacity of technical provisions and/or deferred taxes are embedded in the calculation, the following closed list of options shall be used: 1  Future management actions regarding the loss absorbing capacity of technical provisions embedded within the component 2  Future management actions regarding the loss absorbing capacity of deferred taxes embedded within the component 3  Future management actions regarding the loss absorbing capacity of technical provisions and deferred taxes embedded within the component 4  No embedded consideration of future management actions. C0070 Amount modelled For each component this cell represents the amount calculated according to the partial internal model. Therefore, the amount calculated with the Standard Formula should be the difference between the amounts disclosed in C0040 and C0060. C0080 USP For those components calculated according to the standard formula where undertaking specific parameters have been applied, one of the following options shall be used: For life underwriting risk:  Increase in the amount of annuity benefits  None For health underwriting risk:  Increase in the amount of annuity benefits  Standard deviation for NSLT health premium risk  Standard deviation for NSLT health gross premium risk  Adjustment factor for non proportional reinsurance  Standard deviation for NSLT health reserve risk  None For non life underwriting risk:  Standard deviation for non life premium risk  Standard deviation for non life gross premium risk  Adjustment factor for non proportional reinsurance  Standard deviation for non life reserve risk  None In any case, if more than one specific parameter is used, report them separated by comas. C0090 Simplifications For those components calculated according to the standard formula where simplifications have been applied, the risk sub modules of each risk module for which a simplified calculation method has been used should be identified If simplified calculation methods for more than one risk sub module have been used within one risk module, report them separated by comas. R0110/C0100 Total of undiversified components Sum of all components. R0060/C0100 Diversification The total amount of the diversification among components disclosed in C0030. This amount does not include diversification effects inside each component, which shall be embedded in the values disclosed in C0030. This amount should be disclosed as negative value. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be disclosed only during the transitional period. R0200/C0100 Solvency capital requirement, excluding capital add ons Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons Amount of capital add ons that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. During the transitional phase, this item shall only be disclosed if the Member State decided it to be compulsory according to Article 51(2) of Directive 2009/138/EC. Otherwise, the amount of the capital add on should be split among the nSCR of the risk modules. The precise procedure should be previously agreed with the NSA. R0220/C0100 Solvency Capital Requirement Overall capital requirement including capital add ons. Other information on SCR R0300/C0100 Amount/Estimate of the overall loss absorbing capacity of technical provisions Amount/Estimate of the overall adjustment for loss absorbing capacity of technical provisions, including the part embedded in the components and the part disclosed as a single component. This amount shall be disclosed as a negative amount. R0310/C0100 Amount/Estimate of the loss absorbing capacity for deferred taxes Amount/Estimate of the overall adjustment for loss absorbing capacity for deferred taxes, including the part embedded in the components and the part disclosed as a single component. This amount shall be disclosed as a negative amount. R0400/C0100 Capital requirement for duration based equity risk sub module Amount of the capital requirement for duration based equity risk sub module. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when undertaking has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when undertaking has RFF (other than those related to business operated in accordance with Article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios This item does not have to be disclosed when reporting SCR calculation at RFF or matching portfolio level. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Solvency II Directive and the remaining part. It shall be equal to the difference between the sum of the nSCR for each RFF/MAP/RP and the SCR disclosed in R0200/C0100. S.25.03.  Solvency Capital Requirement  for undertakings using full internal model General comments: This section relates to annual disclosure of information for individual entities. The components to be disclosed shall be agreed between national supervisory authorities and insurance and reinsurance undertakings. ITEM INSTRUCTIONS C0010 Unique number of component Unique number of each component of the full internal model, agreed with their national supervisory authority to identify uniquely components from their model. This number shall always be used with the appropriate component description disclosed in each item C0020. The numbers of the components shall be kept consistent over time. C0020 Components description Identification, using free text, of each of the components that can be identified by the undertaking within the full internal model. These components may not exactly align with the risks defined for the standard formula. Each component shall be identified using a separate entry. Undertakings shall identify and report components consistently across different reporting periods, unless there has been some change to internal model affecting the categories. Loss absorbing capacity of technical provisions and/or deferred taxes modelled but not within components shall be disclosed as separated components. C0030 Calculation of the Solvency Capital Requirement Amount of the net capital charge for each component, after the adjustments for the future management actions relating to technical provision and/or deferred taxes when applicable, calculated by the full internal model on an undiversified basis, to the extent that these adjustments are modelled within components. Loss absorbing capacity of technical provisions and/or deferred taxes modelled but not within components shall be disclosed as negative values. R0110/C0100 Total of undiversified components Sum of all components. R0060/C0100 Diversification The total amount of the diversification among components disclosed in C0030 calculated using the full internal model. This amount does not include diversification effects inside each component, which shall be embedded in the values disclosed in C0030. This amount should be disclosed as a negative value. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is disclosed only during the transitional period. R0200/C0100 Solvency capital requirement, excluding capital add on Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons Amount of capital add on that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. During the transitional phase, this item shall only be disclosed if the Member State decided it to be compulsory according to article 51(2) of Directive 2009/138/EC. Otherwise, the amount of the capital add on should be split among the nSCR of the risk modules. The precise procedure should be previously agreed with the NSA. R0220/C0100 Solvency capital requirement Amount of total SCR calculated using full internal model. Other information on SCR R0300/C0100 Amount/estimate of the overall loss absorbing capacity of technical provisions Amount/Estimate of the overall adjustment for loss absorbing capacity of technical provisions, including the part embedded in each component and the part disclosed as a single component. R0310/C0100 Amount/estimate of the overall loss absorbing capacity of deferred taxes Amount/Estimate of the overall adjustment for loss absorbing capacity for deferred taxes, including the part embedded in each component and the part disclosed as a single component. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when undertaking has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when undertaking has RFF (other than those related to business operated in accordance with article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under article 304 of Solvency II Directive and remaining part. It shall be equal to the difference between the sum of the nSCR for each RFF/MAP/RP and the total SCR. S.28.01.  Minimum Capital Requirement  Only life or only non life insurance or reinsurance activity General comments: This section relates to annual disclosure of information for individual entities. In particular, S.28.01 is to be submitted by insurance and reinsurance undertakings other than insurance undertakings engaged in both life and non life insurance activity. These undertakings shall submit S.28.02 instead. This template shall be completed on the basis of Solvency II valuation, i.e. written premiums are defined as the premiums due to be received by the undertaking in the period (as defined in article 1(11) of Delegated Regulation (EU) 2015/35). All references to technical provisions address technical provisions after application of Long Term Guarantee measures and transitionals. The calculation of MCR combines a linear formula with a floor of 25 % and a cap of 45 % of the SCR. The MCR is subject to an absolute floor depending on the nature of the undertaking (as defined in Article 129 (1) (d) of the Directive 2009/138/EC). ITEM INSTRUCTIONS C0010/R0010 Linear formula component for non life insurance and reinsurance obligations  MCRNL Result This is the linear formula component for non life insurance and reinsurance obligations calculated in accordance with article 250 of Delegated Regulation (EU) 2015/35. C0020/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for medical expense insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0020 Medical expense insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for medical expense insurance and proportional reinsurance, during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0030 Income protection insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for income protection insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0030 Income protection insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for income protection insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0040 Workers' compensation insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for workers' compensation insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0040 Workers' compensation insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for workers' compensations insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0050 Motor vehicle liability insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for motor vehicle liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0050 Motor vehicle liability insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for motor vehicle liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0060 Other motor insurance and proportional reinsurance  net(of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for other motor insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0060 Other motor insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for other motor insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0070 Marine, aviation and transport insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for marine, aviation and transport insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0070 Marine, aviation and transport insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for marine, aviation and transport insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0080 Fire and other damage to property insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for fire and other damage to property insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0080 Fire and other damage to property insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for fire and other damage to property insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0090 General liability insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for general liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0090 General liability insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for general liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0100 Credit and suretyship insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for credit and suretyship insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0100 Credit and suretyship insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for credit and suretyship insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0110 Legal expenses insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for legal expenses insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0110 Legal expenses insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for legal expenses insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0120 Assistance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for assistance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0120 Assistance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for assistance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0130 Miscellaneous financial loss insurance and proportional reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for miscellaneous financial loss insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0130 Miscellaneous financial loss insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for miscellaneous financial loss insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0140 Non proportional health reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for non proportional health reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0140 Non proportional health reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for non proportional health reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0150 Non proportional casualty reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for non proportional casualty reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0150 Non proportional casualty reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for non proportional casualty reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0160 Non proportional marine, aviation and transport reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for non proportional marine, aviation and transport reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0160 Non proportional marine, aviation and transport reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for non proportional marine, aviation and transport reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0170 Non proportional property reinsurance  net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions for non proportional property reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0170 Non proportional property reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for non proportional property reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0040/R0200 Linear formula component for life insurance and reinsurance obligations  MCRL Result This is the result of the linear formula component for life insurance or reinsurance obligations calculated in accordance with article 251 of Delegated Regulation (EU) 2015/35. C0050/R0210 Obligations with profit participation  guaranteed benefits  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions without a risk margin in relation to guaranteed benefits for life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero and technical provisions without a risk margin for reinsurance obligations where the underlying life insurance obligations include profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0050/R0220 Obligations with profit participation  future discretionary benefits  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions without a risk margin in relation to future discretionary benefits for life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0050/R0230 Index linked and unit linked insurance obligations  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions without a risk margin for index linked and unit linked life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0050/R0240 Other life (re)insurance and health (re)insurance obligations  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole These are the technical provisions without a risk margin for all other life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. Annuities related to non life contracts should be disclosed here. C0060/R0250 Total capital at risk for all life (re)insurance obligations  Net (of reinsurance/SPV) total capital at risk These are the total capital at risk, being the sum in relation to all contracts that give rise to life insurance or reinsurance obligations of the capital at risk of the contracts. C0070/R0300 Overall MCR calculation  Linear MCR The linear Minimum Capital Requirement shall equal to the sum of the MCR linear formula component for non life insurance and reinsurance and the MCR linear formula component for life insurance and reinsurance obligations calculated in accordance with article 249 of Delegated Regulation (EU) 2015/35. C0070/R0310 Overall MCR calculation  SCR This is the latest SCR to be calculated and reported in accordance with articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the SCR has been recalculated (e.g. due to a change in risk profile), including capital add on. Undertakings using internal model or partial internal model to calculate the SCR should refer to the relevant SCR, except where under Article 129 (3) of Directive 2009/138/EC the national supervisory authority requires a reference to the standard formula. C0070/R0320 Overall MCR calculation  MCR cap This is calculated as 45 % of the SCR including any capital add on in accordance with Art 129 (3) of the Directive 2009/138/EC. C0070/R0330 Overall MCR calculation  MCR floor This is calculated as 25 % of the SCR including any capital add on in accordance with Art 129 (3) of the Directive 2009/138/EC. C0070/R0340 Overall MCR calculation  Combined MCR This is the result of the formula component calculated in accordance with article 248 (2) of Delegated Regulation (EU) 2015/35. C0070/R0350 Overall MCR calculation  This is calculated as defined in Art 129(1) d of Directive 2009/138/EC. C0070/R0400 Minimum Capital Requirement This is the result of the formula component calculated in accordance with article 248 (1) of Delegated Regulation (EU) 2015/35. S.28.02.  Minimum Capital Requirement  Both life and non life insurance activity General comments: This section relates to annual disclosure of information for individual entities. In particular, S.28.02 is to be submitted by insurance undertakings engaged in both life and non life insurance activity. Insurance and reinsurance undertakings other than insurance undertakings engaged in both life and non life insurance activity shall submit S.28.01 instead. This template shall be completed on the basis of Solvency II valuation, i.e. written premiums are defined as the premiums due to be received by the undertaking in the period (as defined in article 1(11) of Delegated Regulation (EU) 2015/35). All references to technical provisions address technical provisions after application of Long Term Guarantee measures and transitionals. The calculation of MCR combines a linear formula with a floor of 25 % and a cap of 45 % of the SCR. The MCR is subject to an absolute floor depending on the nature of the undertaking (as defined in Article 129 (1) (d) of the Directive 2009/138/EC). ITEM INSTRUCTIONS C0010/R0010 Linear Formula component for non life insurance and reinsurance obligations MCR(NL,NL) result  non life activities This is the linear formula component for non life insurance and reinsurance obligations relating to non life insurance or reinsurance activities calculated in accordance with article 252 (4) and (5) of Delegated Regulation (EU) 2015/35. C0020/R0010 Linear Formula component for non life insurance and reinsurance obligations MCR(NL,L) result  life activities This is the linear formula component for non life insurance and reinsurance obligations relating to life insurance or reinsurance activities calculated in accordance with article 252 (9) and (10) of Delegated Regulation (EU) 2015/35. C0030/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for medical expense insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for medical expense insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for medical expense insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for medical expense insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0030 Income protection insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for income protection insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0030 Income protection insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for income protections insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0030 Income protection insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for income protection insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0030 Income protection insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for income protections insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0040 Workers' compensation insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for workers' compensation insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0040 Workers' compensation insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for workers' compensations insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0040 Workers' compensation insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for workers' compensation insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0040 Workers' compensation insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for workers' compensations insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0050 Motor vehicle liability insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for motor vehicle liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0050 Motor vehicle liability insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for motor vehicle liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0050 Motor vehicle liability insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for motor vehicle liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0050 Motor vehicle liability insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for motor vehicle liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0060 Other motor insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for other motor insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0060 Other motor insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for other motor insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0060 Other motor insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for other motor insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0060 Other motor insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for other motor insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0070 Marine, aviation and transport insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for marine, aviation and transport insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0070 Marine, aviation and transport insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for marine, aviation and transport insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0070 Marine, aviation and transport insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for marine, aviation and transport insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0070 Marine, aviation and transport insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for marine, aviation and transport insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0080 Fire and other damage to property insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for fire and other damage to property insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0080 Fire and other damage to property insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for fire and other damage to property insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0080 Fire and other damage to property insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for fire and other damage to property insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0080 Fire and other damage to property insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for fire and other damage to property insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0090 General liability insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for general liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0090 General liability insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for general liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0090 General liability insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for general liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0090 General liability insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for general liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0100 Credit and suretyship insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for credit and suretyship insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0100 Credit and suretyship insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for credit and suretyship insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0100 Credit and suretyship insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for credit and suretyship insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0100 Credit and suretyship insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for credit and suretyship insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0110 Legal expenses insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for legal expenses insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0110 Legal expenses insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for legal expenses insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0110 Legal expenses insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for legal expenses insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0110 Legal expenses insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for legal expenses insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0120 Assistance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for assistance and its proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0120 Assistance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for assistance and its proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0120 Assistance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for assistance and its proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0120 Assistance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for assistance and its proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0130 Miscellaneous financial loss insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for miscellaneous financial loss insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0130 Miscellaneous financial loss insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for miscellaneous financial loss insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0130 Miscellaneous financial loss insurance and proportional reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for miscellaneous financial loss insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0130 Miscellaneous financial loss insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for miscellaneous financial loss insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0140 Non proportional health reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for non proportional health reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0140 Non proportional health reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for non proportional health reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0140 Non proportional health reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for non proportional health reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0140 Non proportional health reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for non proportional health reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0150 Non proportional casualty reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for non proportional casualty reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0150 Non proportional casualty reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for non proportional casualty reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0150 Non proportional casualty reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for non proportional casualty reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0150 Non proportional casualty reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for non proportional casualty reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0160 Non proportional marine, aviation and transport reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for non proportional marine, aviation and transport reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities C0040/R0160 Non proportional marine, aviation and transport reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for non proportional marine, aviation and transport reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0160 Non proportional marine, aviation and transport reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for non proportional marine, aviation and transport reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0160 Non proportional marine, aviation and transport reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for non proportional marine, aviation and transport reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0170 Non proportional property reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions for non proportional property reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0040/R0170 Non proportional property reinsurance  Net (of reinsurance) written premiums in the last 12 months  non life activities These are the premiums written for non proportional property reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non life activities. C0050/R0170 Non proportional property reinsurance  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for non proportional property reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0170 Non proportional property reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for non proportional property reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0070/R0200 Linear Formula component for life insurance and reinsurance obligations MCR(L,NL) Result This is the linear formula component for life insurance and reinsurance obligations relating to non life insurance or reinsurance activities calculated in accordance with article 252 (4) and (5) of Delegated Regulation (EU) 2015/35. C0080/R0200 Linear Formula component for life insurance and reinsurance obligations MCR(L,L) Result This is the linear formula component for life insurance and reinsurance obligations relating to life insurance or reinsurance activities calculated in accordance with article 252 (9) and (10) of Delegated Regulation (EU) 2015/35. C0090/R0210 Obligations with profit participation  guaranteed benefits  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions without a risk margin for guaranteed benefits in respect of life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities and technical provisions without a risk margin for reinsurance obligations where the underlying insurance obligations include profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0110/R0210 Obligations with profit participation  guaranteed benefits  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions without a risk margin for guaranteed benefits in respect of life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities and technical provisions without a risk margin for reinsurance obligations where the underlying insurance obligations include profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0090/R0220 Obligations with profit participation  future discretionary benefits  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions without a risk margin for future discretionary benefits in respect of life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0110/R0220 Obligations with profit participation  future discretionary benefits  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions without a risk margin for future discretionary benefits in respect of life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0090/R0230 Index linked and unit linked insurance obligations  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions without a risk margin for index linked and unit linked life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non life activities. C0110/R0230 Index linked and unit linked insurance obligations  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions without a risk margin for index linked and unit linked life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0090/R0240 Other life (re)insurance and health (re)insurance obligations  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  non life activities These are the technical provisions without a risk margin for other life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPV, with a floor equal to zero, relating to non life activities. C0110/R0240 Other life (re)insurance and health (re)insurance obligations  Net (of reinsurance/ SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions without a risk margin for other life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPV, with a floor equal to zero, relating to life activities. C0100/R0250 Total capital at risk for all life (re)insurance obligations  Net (of reinsurance/SPV) total capital at risk  non life activities This is the total capital at risk, being the sum over all contracts that give rise to life insurance or reinsurance obligations of the highest amounts that the insurance or reinsurance undertaking would pay in the event of the death or disability of the persons insured under the contract after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles in such event, and the expected present value of annuities payable on death or disability less the net best estimate, with a floor equal to zero, relating to non life activities. C0120/R0250 Total capital at risk for all life (re)insurance obligations  Net (of reinsurance/SPV) total capital at risk  life activities This is the total capital at risk, being the sum over all contracts that give rise to life insurance or reinsurance obligations of the highest amounts that the insurance or reinsurance undertaking would pay in the event of the death or disability of the persons insured under the contract after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles in such event, and the expected present value of annuities payable on death or disability less the net best estimate, with a floor equal to zero, relating to life activities. C0130/R0300 Overall MCR calculation  Linear MCR The linear Minimum Capital Requirement shall equal to the sum of the MCR linear formula component for non life insurance and reinsurance and the MCR linear formula component for life insurance and reinsurance obligations calculated in accordance with article 249 of Delegated Regulation (EU) 2015/35. C0130/R0310 Overall MCR calculation  SCR This is the latest SCR to be calculated and reported in accordance with articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the SCR has been recalculated (e.g. due to a change in risk profile), including capital add on. Undertakings using internal model or partial internal model to calculate the SCR should refer to the relevant SCR, except where under Article 129(3) of Directive 2009/138/EC the national supervisor requires a reference to the standard formula. C0130/R0320 Overall MCR calculation  MCR cap This is calculated as 45 % of the SCR including any capital add on in accordance with article 129(3) of the Directive 2009/138/EC. C0130/R0330 Overall MCR calculation  MCR floor This is calculated as 25 % of the SCR including any capital add on in accordance with article 129(3) of Directive 2009/138/EC. C0130/R0340 Overall MCR calculation  Combined MCR This is the result of the formula component calculated in accordance with article 248 (2) of Delegated Regulation (EU) 2015/35. C0130/R0350 Overall MCR calculation  Absolute floor of the MCR This is calculated as defined in article 129(1)d of Directive 2009/138/EC. C0130/R0400 Minimum Capital Requirement This is the result of the formula component calculated in accordance with article 248 (1) of Delegated Regulation (EU) 2015/35. C0140/R0500 Notional non life and life MCR calculation  Notional linear MCR  non life activities This is calculated in accordance with article 252 (3) of Delegated Regulation (EU) 2015/35. C0150/R0500 Notional non life and life MCR calculation  Notional linear MCR life activities This is calculated in accordance with article 252 (9) of Delegated Regulation (EU) 2015/35. C0140/R0510 Notional non life and life MCR calculation  Notional SCR excluding add on (annual or latest calculation)  non life activities This is the latest notional SCR to be calculated and disclosed in accordance with in accordance with articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the notional SCR has been recalculated (e.g. due to a change in risk profile)disclosed, excluding capital add on. Undertakings using internal model or partial internal model to calculate the SCR should refer to the relevant SCR, except where under Article 129(3) of Directive 2009/138/EC the national supervisor requires a reference to the standard formula. C0150/R0510 Notional non life and life MCR calculation  Notional SCR excluding add on (annual or latest calculation) life activities This is the latest notional SCR to be calculated and disclosed in accordance with in accordance with articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the notional SCR has been recalculated (e.g. due to a change in risk profile) disclosed, excluding capital add on. Undertakings using internal model or partial internal model to calculate the SCR should refer to the relevant SCR, except where under Article 129(3) of Directive 2009/138/EC the national supervisor requires a reference to the standard formula. C0140/R0520 Notional non life and life MCR calculation  Notional MCR cap  non life activities This is calculated as 45 % of the notional non life SCR including the non life capital add on in accordance with article 129 (3) of Directive 2009/138/EC. C0150/R0520 Notional non life and life MCR calculation  Notional MCR cap life activities This is calculated as 45 % of the notional life SCR including the life capital add on in accordance with article 129 (3) of Directive 2009/138/EC. C0140/R0530 Notional non life and life MCR calculation  Notional MCR floor  non life activities This is calculated as 25 % of the notional non life SCR including the non life capital add on in accordance with article 129 (3) of Directive 2009/138/EC. C0150/R0530 Notional non life and life MCR calculation  Notional MCR floor life activities This is calculated as 25 % of the notional life SCR including the life capital add on in accordance with article 129 (3) of Directive 2009/138/EC. C0140/R0540 Notional non life and life MCR calculation  Notional Combined MCR  non life activities This is calculated in accordance with article 252 (3) of Delegated Regulation (EU) 2015/35. C0150/R0540 Notional non life and life MCR calculation  Notional Combined MCR life activities This is calculated in accordance with article 252 (8) of Delegated Regulation (EU) 2015/35. C0140/R0550 Notional non life and life MCR calculation  Absolute floor of the notional MCR  non life activities This is the amount defined in article 129(1)d(i) of Directive 2009/138/EC. C0150/R0560 Notional non life and life MCR calculation  Absolute floor of the notional MCR  life activities This is the amount defined in article 129(1)d(ii) Directive 2009/138/EC. C0140/R0560 Notional non life and life MCR calculation  Notional MCR  non life activities This is the notional non life MCR calculated in accordance with article 252 (2) of Delegated Regulation (EU) 2015/35. C0150/R0560 Notional non life and life MCR calculation  Notional MCR  life activities This is the notional life MCR calculated in accordance with article 252 (7) of Delegated Regulation (EU) 2015/35. ANNEX III Instructions regarding the templates for the solvency and condition report of groups This Annex contains additional instructions in relation to the templates included in Annex I of this Regulation. The first column of the tables identifies the items to be disclosed by identifying the columns and rows as showed in the template in Annex I. Templates which shall be filled in in accordance with the instructions of the different sections of this Annex are referred to as this template throughout the text of the Annex. S.02.01.  Balance sheet General comments: This section relates to annual disclosure of information for groups. This template is relevant when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). Holdings in related undertakings that are not consolidated row by row in accordance with Article 335, paragraph 1, (a), (b) or (c) of Delegated Regulation (EU) 2015/35, including the holdings in related undertakings included with method 2 when combination of methods is used, shall be included in the item Holdings in related undertakings, including participations. The Solvency II value column (C0010) shall be completed using the valuation principles set out in the Directive2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency 2 Technical Standards and Guidelines. ITEM INSTRUCTIONS Assets C0010/R0030 Intangible assets Intangible assets other than goodwill. An identifiable non monetary asset without physical substance. C0010/R0040 Deferred tax assets Deferred tax assets are the amounts of income taxes recoverable in future periods in respect of: (a) deductible temporary differences; (b) the carry forward of unused tax losses; and/or (c) the carry forward of unused tax credits. C0010/R0050 Pension benefit surplus This is the total of net surplus related to employees' pension scheme. C0010/R0060 Property, plant & equipment held for own use Tangible assets which are intended for permanent use and property held by the group for own use. It includes also property for own use under construction. C0010/R0070 Investments (other than assets held for index linked and unit linked contracts) This is the total amount of investments, excluding assets held for index linked and unit linked contracts. C0010/R0080 Property (other than for own use) Amount of the property, other than for own use. It includes also property under construction other than for own use. C0010/R0090 Holdings in related undertakings, including participations Participations as defined in Article 13(20) and 212 (2) and holdings in related undertakings in Article 212(1)(b) of Directive 2009/138/EC. When part of the assets regarding participation and related undertakings refer to unit and index linked contracts, these parts shall be disclosed in Assets held for index linked and unit linked contracts in C0010/R0220. Participations and holdings related undertakings at group level will include:  holdings in related but not subsidiary insurance or reinsurance undertakings, insurance holding companies or mixed financial holding companies as described in Article 335, paragraph 1, (d) of Delegated Regulation (EU) 2015/35  holdings in related undertakings in other financial sectors as described in Article 335, paragraph 1, (e) of Delegated Regulation (EU) 2015/35  other related undertakings as described in Article 335, paragraph 1, (f) of Delegated Regulation (EU) 2015/35  insurance or reinsurance undertakings, insurance holding companies or mixed financial holding companies included with the deduction and aggregation method (when combination of methods is used). C0010/R0100 Equities This is the total amount of equities, listed and unlisted. C0010/R0110 Equities  listed Shares representing corporations' capital, e.g. representing ownership in a corporation, negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. It shall exclude holdings in related undertakings, including participations. C0010/R0120 Equities  unlisted Shares representing corporations' capital, e.g. representing ownership in a corporation, not negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. It shall exclude holdings in related undertakings, including participations. C0010/R0130 Bonds This is the total amount of government bonds, corporate bonds, structured notes and collateralised securities. C0010/R0140 Government Bonds Bonds issued by public authorities, whether by central governments, supra-national government institutions, regional governments or local authorities and bonds that are fully, unconditionally and irrevocably guaranteed by the European Central Bank, Member States' central government and central banks denominated and funded in the domestic currency of that central government and the central bank, multilateral development banks referred to in paragraph 2 of Article 117 of Regulation (EU) No 575/2013 or international organisations referred to in Article 118 of Regulation (EU) No 575/2013, where the guarantee meets the requirements set out in Article 215 of Delegated Regulation (EU) 2015/35 C0010/R0150 Corporate Bonds Bonds issued by corporations. C0010/R0160 Structured notes Hybrid securities, combining a fixed income (return in a form of fixed payments) instrument with a series of derivative components. Excluded from this category are fixed income securities that are issued by sovereign governments. Concerns securities that have embedded any categories of derivatives, including Credit Default Swaps (CDS), Constant Maturity Swaps (CMS), Credit Default Options (CDOp). Assets under this category are not subject to unbundling C0010/R0170 Collateralised securities Securities whose value and payments are derived from a portfolio of underlying assets. Includes Asset Backed Securities (ABS), Mortgage Backed securities (MBS), Commercial Mortgage Backed securities (CMBS), Collateralised Debt Obligations (CDO), Collateralised Loan Obligations (CLO), Collateralised Mortgage Obligations (CMO) C0010/R0180 Collective Investments Undertakings Collective investment undertaking' means an undertaking for collective investment in transferable securities (UCITS) as defined in Article 1(2) of Directive 2009/65/EC of the European Parliament and of the Council2 or an alternative investment fund (AIF) as defined in Article 4(1)(a) of Directive 2011/61/EU of the European Parliament and of the Council. C0010/R0190 Derivatives A financial instrument or other contract with all three of the following characteristics: (a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). (b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. (c) It is settled at a future date. Solvency II value, only if positive, of the derivative as of the reporting date is disclosed here (in case of negative value, see C0010/R0790). C0010/R0200 Deposits other than cash equivalents Deposits other than cash equivalents that cannot be used to make payments until before a specific maturity date and that are not exchangeable for currency or transferable deposits without any kind of significant restriction or penalty. C0010/R0210 Other investments Other investments not covered already within investments disclosed above. C0010/R0220 Assets held for index linked and unit linked contracts Assets held for index linked and unit linked contracts (classified in line of business 31 as defined in Annex I of Delegated Regulation (EU) 2015/35). C0010/R0230 Loans and mortgages This is the total amount of loans and mortgages, i.e. financial assets created when undertakings lend funds, either with or without collateral, including cash pools. C0010/R0240 Loans on policies Loans made to policyholders, collateralised on policies (underlying technical provisions). C0010/R0250 Loans and mortgages to individuals Financial assets created when creditors lend funds to debtors  individuals, with collateral or not, including cash pools. C0010/R0260 Other loans and mortgages Financial assets created when creditors lend funds to debtors  others, not classifiable in item R0240 or R0250, with collateral or not, including cash pools. C0010/R0270 Reinsurance recoverables from: This is the total amount of reinsurance recoverables. It corresponds to the amount of reinsurer share of technical provisions (including Finite Re and SPV). C0010/R0280 Non life and health similar to non life Reinsurance recoverables in respect of technical provisions for non life and health similar to non life. C0010/R0290 Non life excluding health Reinsurance recoverables in respect of technical provisions for non life business, excluding technical provisions for health  similar to non life C0010/R0300 Health similar to non life Reinsurance recoverables in respect of technical provisions for health similar to non  life. C0010/R0310 Life and health similar to life, excluding health and index linked and unit linked Reinsurance recoverable in respect of technical provisions for life and health similar to life, excluding health and index linked and unit linked C0010/R0320 Health similar to life Reinsurance recoverables in respect of technical provisions for health similar to life. C0010/R0330 Life excluding health and index linked and unit linked Reinsurance recoverables in respect of technical provisions for life business, excluding technical provisions health similar to life techniques and technical provisions for index linked and unit linked. C0010/R0340 Life index linked and unit linked Reinsurance recoverables in respect of technical provisions for life index linked and unit linked business. C0010/R0350 Deposits to cedants Deposits relating to reinsurance accepted. C0010/R0360 Insurance and intermediaries receivables Amounts past due for payment by policyholders, insurers, and other linked to insurance business, that are not included in cash in flows of technical provisions. It shall include receivables from reinsurance accepted. C0010/R0370 Reinsurance receivables Amounts past due by reinsurers and linked to reinsurance business that is not included in reinsurance recoverables. It might include: the amounts past due from receivables from reinsurers that relate to settled claims of policyholders or beneficiaries; receivables from reinsurers in relation to other than insurance events or settled insurance claims, for example commissions. C0010/R0380 Receivables (trade, not insurance) Includes amounts receivables from employees or various business partners (not insurance related), including public entities. C0010/R0390 Own shares (held directly) This is the total amount of own shares held directly by the group. C0010/R0400 Amounts due in respect of own fund items or initial fund called up but not yet paid in Value of the amount due in respect of own fund items or initial fund called up but not yet paid in. C0010/R0410 Cash and cash equivalents Notes and coin in circulation that are commonly used to make payments, and deposits exchangeable for currency on demand at par and which are directly usable for making payments by cheque, draft, giro order, direct debit/credit, or other direct payment facility, without penalty or restriction. Bank accounts shall not be netted off, thus only positive accounts shall be recognised in this item and bank overdrafts shown within liabilities unless where both legal right of offset and demonstrable intention to settle net exist. C0010/R0420 Any other assets, not elsewhere shown This is the amount of any other assets not elsewhere already included within balance Sheet items. C0010/R0500 Total assets This is the overall total amount of all assets. Liabilities C0010/R0510 Technical provisions  non life Sum of the technical provisions non life. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of minimum capital requirement (MCR) calculation. C0010/R0520 Technical provisions  non life (excluding health) This is the total amount of technical provisions for non  life business (excluding health). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0530 Technical provisions  non life (excluding health)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as whole (replicable/hedgeable portfolio) for non  life business (excluding health). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0540 Technical provisions  non life (excluding health)  Best estimate This is the total amount of best estimate of technical provisions for non  life business (excluding health). Best estimate shall be disclosed gross of reinsurance. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0550 Technical provisions  non life (excluding health)  Risk margin This is the total amount of risk margin of technical provisions for non  life business (excluding health). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0560 Technical provisions  health (similar to non life) This is the total amount of technical provisions for health (similar to non  life). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0570 Technical provisions  health (similar to non  life)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for health (similar to non life). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0580 Technical provisions  health(similar to non life)  Best estimate This is the total amount of best estimate of technical provisions for health business (similar to non  life). Best estimate shall be disclosed gross of reinsurance This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0590 Technical provisions  health (similar to non  life)  Risk margin This is the total amount of risk margin of technical provisions for health business (similar to non  life). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0600 Technical provisions  life (excluding index linked and unit linked) Sum of the technical provisions life (excluding index linked and unit linked). This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0610 Technical provisions  health (similar to life) This is the total amount of technical provisions for health (similar to life) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0620 Technical provisions  health (similar to life)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for health (similar to life) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0630 Technical provisions  health (similar to life)  Best estimate This is the total amount of best estimate of technical provisions for health (similar to life) business. Best estimate shall be disclosed gross of reinsurance This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0640 Technical provisions  health (similar to life)  Risk margin This is the total amount of risk margin of technical provisions for health (similar to life) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0650 Technical provisions  life (excl. health and index linked and unit linked) This is the total amount of technical provisions for life (excluding health and index  linked and unit  linked) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0660 Technical provisions  life (excl. health and index linkded and unit linked)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for life (excluding health and index  linked and unit  linked) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0670 Technical provisions  life (excl. health and index linkded and unit linked)  Best estimate This is the total amount of best estimate of technical provisions for life (excluding health and index  linked and unit  linked) business. Best estimate shall be disclosed gross of reinsurance This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0680 Technical provisions  life (excl. health and index linked and unit linked)  Risk margin This is the total amount of risk margin of technical provisions for life (excluding health and index  linked and unit  linked) business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0690 Technical provisions  index linked and unit linked This is the total amount of technical provisions for index  linked and unit  linked business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0700 Technical provisions  index linked and unit linked  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for index  linked and unit  linked business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0710 Technical provisions  index linked and unit linked  Best estimate This is the total amount of best estimate of technical provisions for index  linked and unit  linked business. Best estimate shall be disclosed gross of reinsurance This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0720 Technical provisions  index linked and unit linked  Risk margin This is the total amount of risk margin of technical provisions for index  linked and unit  linked business. This amount should include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0740 Contingent liabilities A contingent liability is defined as: (a) a possible obligation that arises from past events and whose existence will be confirmed only by the occurrence or non occurrence of one or more uncertain future events not wholly within the control of the entity; or (b) a present obligation that arises from past events even if: (i) it is not probable that an outflow of resources embodying economic benefits will be required to settle the obligation; or (ii) the amount of the obligation cannot be measured with sufficient reliability. The amount of contingent liabilities recognised in the balance sheet should follow the criteria set in Article 11 of the Delegated Regulation (EU) 2015/35. C0010/R0750 Provisions other than technical provisions Liabilities of uncertain timing or amount, excluding the ones disclosed under Pension benefit obligations. The provisions are recognised as liabilities (assuming that a reliable estimate can be made) when they represent obligations and it is probable that an outflow of resources embodying economic benefits will be required to settle the obligations. C0010/R0760 Pension benefit obligations This is the total net obligations related to employees' pension scheme. C0010/R0770 Deposits from reinsurers Amounts (e.g. cash) received from reinsurer or deducted by the reinsurer according to the reinsurance contract. C0010/R0780 Deferred tax liabilities Deferred tax liabilities are the amounts of income taxes payable in future periods in respect of taxable temporary differences. C0010/R0790 Derivatives A financial instrument or other contract with all three of the following characteristics: (a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). (b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. (c) It is settled at a future date. Only derivative liabilities shall be disclosed on this row (i.e. derivatives with negative values as of the reporting date.) Derivatives assets shall be disclosed under C0010/R0190. Undertakings which do not value derivatives in their local Generally accepted accounting principles (GAAP) do not need to provide a financial statements value. C0010/R0800 Debts owed to credit institutions Debts, such as mortgages and loans, owed to credit institutions, excluding bonds held by credit institutions (as it is not possible for the group to identify all the holders of the bonds that it issues) and subordinated liabilities. It shall also include bank overdrafts. C0010/R0810 Financial liabilities other than debts owed to credit institutions Financial liabilities including bonds issued by the group (held by credit institutions or not), structured notes issued by the group itself and mortgages and loans due to other entities than credit institutions. Subordinated liabilities shall not be included here. C0010/R0820 Insurance and intermediaries payables Amounts past due to policyholders, insurers and other business linked to insurance, but that are not technical provisions. Includes amounts past due to (re)insurance intermediaries (e.g. commissions due to intermediaries but not yet paid by the group). Excludes loans & mortgages due to other insurance companies, if they only relate to financing and are not linked to insurance business (such loans and mortgages shall be disclosed as financial liabilities). It shall include payables from reinsurance accepted. C0010/R0830 Reinsurance payables Amounts payable, past due to reinsurers (in particular current accounts) other than deposits linked to reinsurance business, that are not included in reinsurance recoverables. Includes payables to reinsurers that relate to ceded premiums. C0010/R0840 Payables (trade, not insurance) This is the total amount trade payables,including amounts due to employees, suppliers, etc. and not insurance related, parallel to receivables (trade, not insurance) on asset side; includes public entities. C0010/R0850 Subordinated liabilities Subordinated liabilities are debts which rank after other specified debts when the issuer is liquidated. This is the total of subordinated liabilities classified as Basic Own Funds and those that are not included in Basic Own Funds. C0010/R0860 Subordinated liabilities not in Basic Own Funds Subordinated liabilities are debts which rank after other specified debts when the issuer is liquidated. Other debts may be even more deeply subordinated. Only subordinated liabilities that are not classified in Basic Own Funds should be presented here. C0010/R0870 Subordinated liabilities in Basic Own Funds Subordinated liabilities classified in Basic Own Funds. C0010/R0880 Any other liabilities, not elsewhere shown This is the total of any other liabilities, not elsewhere already included in other Balance Sheet items. C0010/R0900 Total liabilities This is the overall total amount of all liabilities C0010/R1000 Excess of assets over liabilities This is the total of the group's excess of assets over liabilities, valued in accordance with Solvency II valuation basis. Value of the assets minus liabilities S.05.01.  Premiums, claims and expenses by line of business General comments: This section relates to annual disclosure of information for groups. This template shall be disclosed from an accounting perspective, i.e.: Local GAAP or International Financial Reporting Standards (IFRS) if accepted as local GAAP but using Solvency II (SII) lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. This template covers only insurance and reinsurance business within the scope of the consolidated financial statements. ITEM INSTRUCTIONS Non life insurance and reinsurance obligations C0010 to C0120/R0110 Premiums written  Gross  Direct Business Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from direct business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0120/R0120 Premiums written  Gross  Proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0130 to C0160/R0130 Premiums written  Gross  Non proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from non proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0160/R0140 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0160/R0200 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0210 Premiums earned  Gross  Direct business Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct insurance business. C0010 to C0120/R0220 Premiums earned  Gross  Proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to proportional reinsurance accepted business. C0130 to C0160/R0230 Premiums earned  Gross  Non proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to non proportional reinsurance accepted business. C0010 to C0160/R0240 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0010 to C0160/R0300 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0310 Claims incurred Gross  Direct business Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from direct business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0120/R0320 Claims incurred Gross  Proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0130 to C0160/R0330 Claims incurred  Gross  Non proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross non proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0160/R0340 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurer's share in the sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0160/R0400 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0120/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. C0010 to C0120/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. C0130 to C0160/R0430 Changes in other technical provisions  Gross  Non  proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non  proportional reinsurance accepted. C0010 to C0160/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. C0010 to C0160/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0160/R0550 Expenses incurred All technical expenses incurred by the group during the reporting period, on accrual basis. C0200/R0110 R0550 Total Total for different items for all lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0200/R1200 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Should not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0200/R1300 Total expenses Amount of all technical expenses Life insurance and reinsurance obligations C0210 to C0280/R1410 Premiums written  Gross Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from gross business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. It includes both direct and reinsurance business. C0210 to C0280/R1420 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers due during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0210 to C0280/R1500 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1510 Premiums earned  Gross  Direct business and reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct insurance and reinsurance accepted business. C0210 to C0280/R1520 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0210 to C0280/R1600 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1610 Claims incurred  Gross  Direct business and reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year, related to insurance contracts arising from the direct and reinsurance business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1620 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC: it is the reinsurer's share in the sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1700 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year, related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1710 Changes in other technical provisions  Gross Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. C0210 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. C0210 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: the net changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1900 Expenses incurred All technical expenses expensed incurred by the group during the reporting period, on accrual basis. C0300/R1410 R1900 Total Total for different items for all life lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0300/R2500 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Should not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0300/R2600 Total expenses Amount of all technical expenses. C0210 to C0280/R2700 Total amount of surrenders This amount represents the total amount of surrenders occurred during the year. This amount is also disclosed under claims incurred (item R1610). S.05.02  Premiums, claims and expenses by country General comments: This section relates to annual disclosure of information for groups. This template shall be disclosed from an accounting perspective, i.e.: Local GAAP or IFRS if accepted as local GAAP. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. This template covers only insurance and reinsurance business within the scope of the consolidated financial statements. The following criteria for the classification by country shall be used:  The information, provided by country, shall be completed for the five countries with the biggest amount of gross written premiums in addition to the home country or until reaching 90 % of the total gross written premiums:  For the direct insurance business for the lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Medical expense, Income protection, Workers' compensation, Fire and other damage to property and Credit and suretyship information shall be disclosed by country where the risk is situated as defined in Article 13 (13) of Directive 2009/138/EC;  For direct insurance business for all other lines of business, information shall be disclosed by country where the contract was entered into;  For proportional and non proportional reinsurance information shall be disclosed by country of localisation of the ceding undertaking. For the purposes of this template country where the contract was entered into means: (e) The country where the insurance undertaking is established (home country) when the contract was not sold through a branch or freedom to provide services; (f) The country where the branch is located (host country) when the contract was sold through a branch; (g) The country where the freedom to provide services was notified (host country) when the contract was sold through freedom to provide services. (h) If an intermediary is used or in any other situation, it is a), b) or c) depending on who sold the contract. ITEM INSTRUCTIONS Non life insurance and reinsurance obligations C0020 to C0060/R0010 Top 5 countries (by amount of gross premiums written)  non life obligations Identify the ISO 3166 1 alpha 2 code of the countries being disclosed for the non life obligations. C0080 to C0140/R0110 Premiums written  Gross  Direct Business Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from direct business, regardless of the fact that such amounts may relate in whole or in part to a later financial year.. C0080 to C0140/R0120 Premiums written  Gross  Proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0130 Premiums written  Gross  Non proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from non proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0140 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0200 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0210 Premiums earned  Gross  Direct business Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to insurance direct business. C0080 to C0140/R0220 Premiums earned  Gross  Proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to proportional reinsurance accepted business. C0080 to C0140/R0230 Premiums earned  Gross  Non proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to non proportional reinsurance accepted business. C0080 to C0140/R0240 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0080 to C0140/R0300 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0310 Claims incurred Gross  Direct business Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from direct business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0320 Claims incurred Gross  Proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0330 Claims incurred  Gross  Non proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from non proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0340 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the the reinsurer's share in sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0400 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. C0080 to C0140/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. C0080 to C0140/R0430 Changes in other technical provisions  Gross  Non  proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non  proportional reinsurance accepted. C0080 to C0140/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. C0080 to C0140/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0550 Expenses incurred All technical expenses incurred by the group during the reporting period, on accrual basis. C0140/R1200 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Should not include non technical expenses such as tax, interest expenses, losses on disposals, etc C0140/R1300 Total expenses Amount of all technical expenses corresponding to countries covered by this template. Life insurance obligations C0160 to C0200/R1400 Top 5 countries (by amount of gross premiums written)  life obligations Identify the ISO 3166 1 alpha 2 code of the countries being disclosed for the life obligations. C0220 to C0280/R1410 Premiums written  Gross Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from gross business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0220 to C0280/R1420 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers due during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0220 to C0280/R1500 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1510 Premiums earned  Gross Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct and reinsurance accepted gross business. C0220 to C0280/R1520 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0220 to C0280/R1600 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1610 Claims incurred  Gross Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross direct and reinsurance business. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1620 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurers' share in the sum of the claims paid and the change in the provision for claims during the financial year. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1700 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1710 Changes in other technical provisions  Gross  Direct business and reinsurance accepted Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. C0220 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. C0220 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1900 Expenses incurred All technical expenses incurred by the group during the reporting period, on accrual basis. C0280/R2500 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Should not include non technical expenses such as tax, interest expenses, losses on disposals, etc.. C0280/R2600 Total expenses Amount of all technical expenses corresponding to countries covered by this template. S.22.01  Impact of long term guarantees measures and transitional General comments: This section relates to annual disclosure of information for groups. This template is relevant when at least one long term guarantee measure or transitional is used by any undertaking within the scope of group supervision. This template shall reflect the impact on the financial positions when no transitional is used and each LTG measures or transitional is set to zero. For that purpose, a step by step approach should be followed taking out each transitional and LTG measure one by one and without recalculating the impact of the remaining measures after each step. The impacts need to be disclosed positive if they increase the amount of the item being disclosed and negative if they decrease the amount of the item (e.g. if amount of SCR increases or if amount of Own Funds increases then positive values should be disclosed). The amounts disclosed in this template shall be net of Intra Group Transactions. ITEM INSTRUCTIONS Technical provisions C0010/R0010 Amount with LTG measures and transitionals  Technical Provisions Total amount of technical provisions including long term guarantee (LTG) measures and transitional measures C0030/R0010 Impact of transitional on technical provisions  Technical provisions Amount of the adjustment to the technical provisions due to the application of the transitional deduction to technical provisions. It shall be the difference between the technical provisions without transitional deduction to technical provisions and the technical provisions with LTG and transitional measures. C0050/R0010 Impact of transitional on interest rate  Technical provisions Amount of the adjustment to the technical provisions due to the application of the adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the technical provisions with LTG and transitional measures. C0070/R0010 Impact of volatility adjustment set to zero  Technical provisions Amount of the adjustment to the technical provisions due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the technical provisions without volatility adjustment and without other transitional measures and the maximum between the technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0100 Impact of matching adjustment set to zero  Technical Provisions Amount of the adjustment to the technical provisions due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the technical provisions without matching adjustment and without all the other transitional measures and the maximum between the technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structureand technical provisions without volatility adjustment and without other transitional measures C0010/R0020 Amount with LTG measures and transitionals  Basic own funds Total amount of basic own funds calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures C0030/R0020 Impact of transitional on technical provisions  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the transitional deduction to technical provisions. It shall be the difference between the basic own funds calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0050/R0020 Impact of transitional on interest rate  Basic own funds Amount of the adjustment to the basic own funds due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the basic own funds calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0070/R0020 Impact of volatility adjustment set to zero  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the basic own funds considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0020 Impact of matching adjustment set to zero  Basic own funds Amount of the adjustment to the basic own funds due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the basic own funds considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures. C0010/R0050 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Total amount of eligible own funds to meet the solvency capital requirement (SCR) calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0030/R0050 Impact of transitional on technical provisions  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0050/R0050 Impact of transitional on interest rate  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0070/R0050 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0050 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures. C0010/R0090 Amount with LTG measures and transitionals  SCR Total amount of SCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures C0030/R0090 Impact of transitional on technical provisions  SCR Amount of the adjustment to the SCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the SCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0050/R0090 Impact of transitional on interest rate  SCR Amount of the adjustment to the SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the SCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0070/R0090 Impact of volatility adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the SCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the SCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions and technical provisions without transitional adjustment to the relevant risk-free interest rate term structure. C0090/R0090 Impact of matching adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the SCR considering technical provisions with LTG and transitional measures, technical provisions without transitional deduction to technical provisions, technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and technical provisions without volatility adjustment and without other transitional measures. S.23.01. Own Funds General comments: This section relates to opening, quarterly and annual disclosure of information for groups. The template is applicable under all three calculation methods for group solvency capital requirement. Since most of the items are applicable to the part of the group that is covered by method 1, the items applicable when Deduction and Aggregation is used, exclusively or in combination with method 1, are clearly identified in the instructions. ITEM INSTRUCTIONS R0010/C0010 Ordinary share capital (gross of own shares)  total This is the total ordinary share capital, both held directly and indirectly (before deduction of own shares). This is the total ordinary share capital of the group that fully satisfies the criteria for Tier 1 or Tier 2 items. Any ordinary share capital that does not fully satisfy the criteria shall be treated as preference shares capital and classified accordingly notwithstanding their description or designation. R0010/C0020 Ordinary share capital (gross of own shares)  tier 1 unrestricted This is the amount of paid up ordinary share capital that meets unrestricted Tier 1 criteria. R0010/C0040 Ordinary share capital (gross of own shares)  tier 2 This is the amount of called up ordinary share capital that meets the criteria for Tier 2. R0020/C0010 Non available called but not paid in ordinary share capital at group level  total This is the total amount of called but not paid in ordinary share capital which is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0020/C0020 Non available called but not paid in ordinary share capital at group level  tier 1 unrestricted This is the total amount of called but not paid in ordinary share capital which is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meets tier 1 unrestricted criteria. R0020/C0040 Non available called but not paid in ordinary share capital at group level tier 2 This is the amount of called but not paid in ordinary share capital which is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC which meets the criteria for Tier 2. R0030/C0010 Share premium account related to ordinary share capital  total The total share premium account related to ordinary share capital that fully satisfies the criteria for Tier 1 or Tier 2 items. R0030/C0020 Share premium account related to ordinary share capital  tier 1 unrestricted This is the amount of the share premium account related to ordinary shares that meets the criteria for Tier 1 unrestricted because it relates to ordinary share capital treated as unrestricted Tier 1. R0030/C0040 Share premium account related to ordinary share capital  tier 2 This is the amount of the share premium account related to ordinary shares that meets the criteria for Tier 2 because it relates to ordinary share capital treated as Tier 2. R0040/C0010 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  total The initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that fully satisfies the criteria for Tier 1 or Tier 2 items. R0040/C0020 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  tier 1 unrestricted This is the amount of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that meets the criteria for Tier 1 unrestricted. R0040/C0040 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  tier 2 This is the amount of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that meets Tier 2 criteria. R0050/C0010 Subordinated mutual member accounts  total This is the total amount of subordinated mutual member accounts that fully satisfy the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0050/C0030 Subordinated mutual member accounts  tier 1 restricted This is the amount of subordinated mutual member accounts that meet the criteria for Tier 1 restricted. R0050/C0040 Subordinated mutual member accounts  tier 2 This is the amount of subordinated mutual member accounts that meet the criteria for Tier 2. R0050/C0050 Subordinated mutual member accounts  tier 3 This is the amount of subordinated mutual member accounts that meet the criteria for Tier 3. R0060/C0010 Non available subordinated mutual member accounts at group level  total This is the total amount of subordinated mutual member accounts which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0060/C0030 Non available subordinated mutual member accounts at group level  tier 1 restricted This is the amount of subordinated mutual member accounts which are deemed non available as defined in Article 222(2) (5) of Directive 2009/138/EC that meet the criteria for Tier 1 restricted. R0060/C0040 Non available subordinated mutual member accounts at group level  tier 2 This is the amount of subordinated mutual member accounts which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0060/C0050 Non available subordinated mutual member accounts at group level  tier 3 This is the amount of subordinated mutual member accounts which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0070/C0010 Surplus funds  total This is the total amount of surplus funds that fall under Article 91 (2) of the Directive 2009/138/EC. R0070/C0020 Surplus funds  tier 1 unrestricted These are the surplus funds that fall under Article 91 (2) of the Directive 2009/138/EC and that meet the criteria for Tier 1 unrestricted items. R0080/C0010 Non available surplus funds at group level) total This is the total amount of surplus funds which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0080/C0020 Non available surplus funds at group level)  tier 1 unrestricted This is the amount of surplus funds that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 unrestricted items. R0090/C0010 Preference shares  total This is the total amount of preference shares issued that fully satisfy the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0090/C0030 Preference shares  tier 1 restricted This is the amount of the preference shares issued that meet the criteria for Tier 1 restricted. R0090/C0040 Preference shares  tier 2 This is the amount of the preference shares issued that meet the criteria for Tier 2. R0090/C0050 Preference shares  tier 3 This is the amount of the preference shares issued that meet the criteria for Tier 3. R0100/C0010 Non available preference shares at group level  total This is the total amount of preference shares which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0100/C0030 Non available preference shares at group level  tier 1 Restricted This is the amount of preference shares which are deemed non  available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 restricted items. R0100/C0040 Non available preference shares at group level  tier 2 This is the amount of preference shares which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0100/C0050 Non available preference shares at group level  tier 3 This is the amount of preference shares which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0110/C0010 Share premium account related to preference shares  total The total share premium account related to preference shares capital that fully satisfies the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0110/C0030 Share premium account related to preference shares  tier 1 restricted This is the amount of the share premium account that relates to preference shares that meet the criteria for Tier 1 restricted items because it relates to preference shares treated as Tier 1 restricted items. R0110/C0040 Share premium account related to preference shares  tier 2 This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 2 because it relates to preference shares treated as Tier 2. R0110/C0050 Share premium account related to preference shares  tier 3 This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 3 because it relates to preference shares treated as Tier 3. R0120/C0010 Non available share premium account related to preference shares at group level  total This is the total amount of the share premium account relating to preference shares that is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0120/C0030 Non available share premium account related to preference shares at group level  tier 1 restricted This is the amount of the share premium account relating to preference shares that is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC which meets the criteria for Tier 1 restricted items. R0120/C0040 Non available share premium account related to preference shares at group level  tier 2 This is the amount of the share premium account relating to preference shares that is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meets the criteria for Tier 2. R0120/C0050 Non available share premium account related to preference shares at group level  tier 3 This is the amount of the share premium account relating to preference shares that is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meets the criteria for Tier 3. R0130/C0010 Reconciliation reserve  total The total reconciliation reserve represents reserves (e.g. retained earnings), net of adjustments (e.g. ring fenced funds). It results mainly from differences between accounting valuation and valuation according to Article 75 of Directive 2009/138/EC. R0130/C0020 Reconciliation reserve  tier 1 unrestricted The reconciliation reserve represents reserves (e.g. retained earnings), net of adjustments (e.g. ring fenced funds). It results mainly from differences between accounting valuation and valuation according to Directive 2009/138/EC. R0140/C0010 Subordinated liabilities  total This is the total amount of subordinated liabilities. R0140/C0030 Subordinated liabilities  tier 1 restricted This is the amount of subordinated liabilities that meet the criteria for Tier 1 restricted items. R0140/C0040 Subordinated liabilities  tier 2 This is the amount of subordinated liabilities that meet the criteria for Tier 2. R0140/C0050 Subordinated liabilities  tier 3 This is the amount of subordinated liabilities that meet the criteria for Tier 3. R0150/C0010 Non available subordinated liabilities at group level  total This is the total amount of subordinated liabilities that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0150/C0030 Non available subordinated liabilities at group level  tier 1 restricted This is the amount of subordinate liabilities that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 restricted items. R0150/C0040 Non available subordinated liabilities at group level  tier 2 This is the amount of subordinated liabilities that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0150/C0050 Non available subordinated liabilities at group level  tier 3 This is the amount of subordinated liabilities that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0160/C0010 An amount equal to the value of net deferred tax assets  total This is the total amount of net deferred tax assets. R0160/C0050 An amount equal to the value of net deferred tax assets  tier 3 This is the amount of net deferred tax assets that meet the tier 3 classification criteria. R0170/C0010 An amount equal to the value of net deferred tax assets non available at group level total This is the total amount of net deferred tax assets which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0170/C0050 An amount equal to the value of net deferred tax assets non available at group level Tier 3 This is the amount of net deferred tax assets which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0180/C0010 Other own fund items approved by the supervisory authority as basic own funds not specified above This is the total of basic own fund items not identified above and that received supervisory approval. R0180/C0020 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 1 unrestricted This is the amount of basic own fund items not identified above that meet Tier 1 unrestricted criteria and that received supervisory approval. R0180/C0030 Other own fund items approved by the supervisory authority as basic own funds not specified above  Tier 1 restricted This is the amount of basic own fund items not identified above which meet the criteria for Tier 1, restricted items and that received supervisory approval. R0180/C0040 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 2 This is the amount of basic own fund items not identified above that meet the criteria for Tier 2 and that received supervisory approval. R0180/C0050 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 3 This is the amount of basic own fund items not identified above that meet the criteria for Tier 3 and that received supervisory approval. R0190/C0010 Non available own funds related to other items approved by supervisory authority as basic own funds not specified above total This is the total amount of own fund items related to Other items approved by supervisory authority as basic own funds not specified above which are deemed non available, as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0190/C0020 Non available own funds related to other items approved by supervisory authority as basic own funds not specified above tier 1 unrestricted items This is the amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 unrestricted items. R0190/C0030 Non available own funds related to other items approved by supervisory authority as basic own funds not specified above tier 1) restricted items This is the amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 restricted items. R0190/C0040 Non available own funds related to other items approved by supervisory authority as basic own funds not specified above tier 2 This is the amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0190/C0050 Non available own funds related to other items approved by supervisory authority as basic own funds not specified above  tier 3 This is the amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0200/C0010 Minority interests at group level (if not disclosed as part of another own fund item)  total This is the total of minority interests in the group being disclosed upon. This row should be disclosed if minority interests have not been already included in other items of BOF (i.e. minority interests should not be counted twice). R0200/C0020 Minority interests at group level (if not disclosed as part of another own fund item)  tier 1 unrestricted The amount of minority interests in the group being disclosed upon that meets the criteria for Tier 1 unrestricted items. R0200/C0030 Minority interests at group level (if not disclosed as part of another own fund item)  tier 1 restricted The amount of minority interests in the group being disclosed upon that meets the criteria for Tier 1 restricted items. R0200/C0040 Minority interests at group level (if not disclosed as part of another own fund item)  tier 2 The amount of minority interests in the group being disclosed upon that meets the criteria for Tier 2. R0200/C0050 Minority interests at group level (if not disclosed as part of another own fund item)  tier 3 The amount of minority interests in the group being disclosed upon that meets the criteria for Tier 3. R0210/C0010 Non available minority interests at group level  total This is the total amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0210/C0020 Non available minority interests at group level  tier 1 unrestricted This is the amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 unrestricted. R0210/C0030 Non available minority interests at group level  tier 1 restricted This is the amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 restricted. R0210/C0040 Non available minority interests at group level  tier 2 This is the amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0210/C0050 Non available minority interests at group level  tier 3 This is the amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220/C0010 Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds  total This is the total amount of own fund items from financial statements that are not represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds. These own fund items are either: i) items that appear in the lists of own fund items, but fail to meet the classification criteria or the transitional provisions; or ii) items intended to perform the role of own funds that are not on the list of own fund items and have not been approved by the supervisory authority, and do not appear on the balance sheet as liabilities. Subordinated liabilities which do not count as basic own funds shall not be disclosed here, but on the balance sheet (template S.02.01) as subordinated liabilities that do not count as basic own funds. Deductions R0230/C0010 Deductions for participations in other financial undertakings, including non regulated undertakings carrying out financial activities  total This is the total deduction for participations in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions, non regulated financial entities carrying out financial activities, including the participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC. Those participations are deducted from basic own funds and added back as own funds according to the relevant sectoral rules in the rows from R0410 to R0440, thereby facilitating the calculation of SCR ratios both excluding and including other financial sector entities. R0230/C0020 Deductions for participations in other financial undertakings, including non regulated undertakings carrying out financial activities  tier 1 unrestricted This is the deduction of the participations in credit institutions, investment firms, financial institutions, alternative investment fund managers, (UCITS) management companies, institutions for occupational retirement provisions, non regulated financial entities carrying out financial activities, including the participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC (to be showed separately in the row R0240). Those participations are deducted from basic own funds and added back as own funds according to the relevant sectoral rules in the rows from R0410 to R0440, thereby facilitating the calculation of SCR ratios both excluding and including other financial sector entities  tier 1 unrestricted items. R0230/C0030 Deductions for in other financial undertakings, including non regulated undertakings carrying out financial activities  tier 1 restricted This is the deduction of the participations in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions, non regulated financial entities carrying out financial activities, including the participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC. Those participations are deducted from basic own funds and added back as own funds according to the relevant sectoral rules in the rows from R0410 to R0440, thereby facilitating the calculation of SCR ratios both excluding and including other financial sector entities  tier 1 restricted items. R0230/C0040 Deductions for participations in other financial undertakings, including non regulated undertakings carrying out financial activities  tier 2 This is the deduction of the participations in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions, non regulated financial entities carrying out financial activities including the participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC. Those participations are deducted from basic own funds and added back as own funds according to the relevant sectoral rules in the rows from R0410 to R0440, thereby facilitating the calculation of SCR ratios both excluding and including other financial sector entities  tier 2. R0240/C0010 whereof deducted according to art 228 of the Directive 2009/138/EC  total This is the total value of participations deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC, as part of the value disclosed in row R0230  total R0240/C0020 whereof deducted according to art 228 of the Directive 2009/138/EC  tier 1 unrestricted This is the value of participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC, as part of the value disclosed in row R0230  tier 1 unrestricted. R0240/C0030 whereof deducted according to art 228 of the Directive 2009/138/EC  tier 1 restricted This is the value of participations deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC, as part of the value disclosed in row R0230  tier 1 restricted R0240/C0040 whereof deducted according to art 228 of the Directive 2009/138/EC  tier 2 This is the value of participations deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC, as part of the value disclosed in row R0230  tier 2 R0250/C0010 Deductions for participations where there is non availability of information (Article 229)  total This is the total deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC. R0250/C0020 Deductions for participations where there is non availability of information (Article 229)  tier 1 unrestricted This is the deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to Article 229 of the Directive 2009/138/EC)  tier 1 unrestricted. R0250/C0030 Deductions for participations where there is non availability of information (Article 229)  tier 1 restricted This is the deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC  tier 1 restricted. R0250/C0040 Deductions for participations where there is non availability of information (Article 229)  tier 2 This is the deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC, Tier 2. R0250/C0050 Deductions for participations where there is non availability of information (Article 229)  tier 3 This is the deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC, Tier 3. R0260/C0010 Deduction for participations included via D&A when the combination of methods is used  total This is the total deduction of the participations in related undertakings included with the Deduction and Aggregation when the combination of methods is used. R0260/C0020 Deduction for participations included with D&A when the combination of methods is used  tier 1 unrestricted This is the deduction of the participations in related undertakings included with the Deduction and Aggregation method when the combination of methods is used  tier 1 unrestricted. R0260/C0030 Deduction for participations included with D&A when the combination of methods is used  tier 1 restricted This is the deduction of the participations in related undertakings included with the Deduction and Aggregation when a combination of methods is used  tier 1 restricted. R0260/C0040 Deduction for participations included with D&A when the combination of methods is used  tier 2 This is the deduction of the participations in related undertakings included with the Deduction and Aggregation method when the combination of methods is used  tier 2. R0260/C0050 Deduction for participations included with D&A when combination of methods is used  tier 3 This is the deduction of the participations in related undertakings included with the Deduction and Aggregation method when the combination of methods is used  tier 3. R0270/C0010 Total of non available own fund items  total This is the total of non  available own fund items. R0270/C0020 Total of non available own fund items  tier 1 unrestricted This is the non  available own fund items in Tier 1 unrestricted items. R0270/C0030 Total of non available own fund items  tier 1 restricted This is the non available own fund items  tier 1 restricted items. R0270/C0040 Total of non available own fund items  tier 2 This is the non available own fund items  tier 2. R0270/C0050 Total of non available own fund items  tier 3 This is the non available own fund items  tier 3. R0280/C0010 Total deductions  total This is the total amount of deductions not included in the reconciliation reserves. R0280/C0020 Total deductions  tier 1 unrestricted This is the amount of deductions from tier 1 unrestricted not included in the reconciliation reserves. R0280/C0030 Total deductions  tier 1 restricted This is the amount of deductions from tier 1 restricted not included in the reconciliation reserves. R0280/C0040 Total deductions  tier 2 This is the amount of deductions from tier 2 not included in the reconciliation reserves. R0280/C0050 Total deductions  tier 3 This is the amount of deductions from tier 3 not included in the reconciliation reserves. Total basic own funds after deductions R0290/C0010 Total basic own funds after deductions  total This is the total amount of basic own fund items after deductions. R0290/C0020 Total basic own funds after deductions  tier 1 unrestricted This is the amount of basic own fund items after deductions that meet the criteria for Tier 1 unrestricted items. R0290/C0030 Total basic own funds after deductions  tier 1 restricted This is the amount of basic own fund items after adjustments that meet the criteria for Tier 1 restricted items. R0290/C0040 Total basic own funds after deductions  tier 2 This is the amount of basic own fund items after adjustments that meet the criteria for Tier 2. R0290/C0050 Total basic own funds after deductions  tier 3 This is the amount of basic own fund items after adjustments that meet the criteria for Tier 3. Ancillary own funds R0300/C0010 Unpaid and uncalled ordinary share capital callable on demand  total This is the total amount of issued ordinary share capital that has not been called up or paid up but that is callable on demand. R0300/C0040 Unpaid and uncalled ordinary share capital callable on demand  tier 2 This is the amount of issued ordinary share capital that has not been called up or paid up but that is callable on demand that meets the criteria for Tier 2. R0310/C0010 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual  type undertakings, callable on demand total This is the total amount of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that has not been called up or paid up but that is callable on demand. R0310/C0040 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings, callable on demand  tier 2 This is the amount of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that has not been called up or paid up but that is callable on demand that meets the criteria for Tier 2. R0320/C0010 Unpaid and uncalled preference shares callable on demand  total This is the total amount of preference shares that have not been called up or paid up but that are callable on demand. R0320/C0040 Unpaid and uncalled preference shares callable on demand  tier 2 This is the amount of preference shares that have not been called up or paid up but that are callable on demand that meet the criteria for Tier 2. R0320/C0050 Unpaid and uncalled preference shares callable on demand  tier 3 This is the amount of preference shares that have not been called up or paid up but that are callable on demand that meet the criteria for Tier 3 R0330/C0010 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  total This is the total amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand. R0330/C0040 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  tier 2 This is the amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand that meet the criteria for Tier 2. R0330/C0050 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  tier 3 This is the amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand that meet the criteria for Tier 3. R0340/C0010 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC  total This is the total amount of letters of credit and guarantees that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0340/C0040 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC  tier 2 This is the amount of letters of credit and guarantees that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC that meet the criteria for Tier 2. R0350/C0010 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  total This is the total amount of letters of credit and guarantees that satisfy criteria for Tier 2 or Tier 3, other than those that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0350/C0040 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  tier 2 This is the amount of letters of credit and guarantees that meet the criteria for Tier 2, other than those which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0350/C0050 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  tier 3 This is the amount of letters of credit and guarantees that meet the criteria for Tier 3, other than those which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0360/C0010 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC  total This is the total amount of any future claims which mutual or mutual type associations of ship owners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months. R0360/C0040 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 2 This is the amount of any future claims which mutual or mutual type associations of ship owners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months. R0370/C0010 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC This is the total amount of any future claims which mutual or mutual type associations with variable contributions may have against their members by way of a call for supplementary contributions, within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Directive 2009/138/EC. R0370/C0040 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 2 This is the amount of any future claims which mutual or mutual type associations of with variable contributions may have against their members by way of a call for supplementary contributions within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0370/C0050 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 3 This is the amount of any future claims which mutual or mutual type associations with variable contributions may have against their members by way of a call for supplementary contributions within the following 12 months, other than those described in the first subparagraph of Article 96(3) of the Framework Directive 2009/138/EC that meet the criteria for Tier 3. R0380/C0010 Non available ancillary own funds at group level  total This is the total amount of ancillary own funds which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0380/C0040 Non available ancillary own funds at group level  tier 2 This is the amount of ancillary own funds which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0380/C0050 Non available ancillary own funds at group level  tier 3 This is the amount of ancillary own funds which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0390/C0010 Other ancillary own funds  total This is the total amount of other ancillary own funds. R0390/C0040 Other ancillary own funds  tier 2 This is the amount of other ancillary own funds that meet criteria for Tier 2. R0390/C0050 Other ancillary own funds  tier 3 This is the amount of other ancillary own funds that meet criteria for Tier 3. R0400/C0010 Total ancillary own funds This is the total amount of ancillary own fund items. R0400/C0040 Total ancillary own funds tier 2 This is the amount of ancillary own fund items that meet the criteria for Tier 2. R0400/C0050 Total ancillary own funds  tier 3 This is the amount of ancillary own fund items that meet the criteria for Tier 3. Own funds of other financial sectors The following items are applicable also in case of D&A and combination of methods R0410/C0010 Credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies  total Total of own funds in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies already net of any relevant Intragroup Transaction. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0410/C0020 Credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies  Tier 1 unrestricted Own funds in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies already net of any relevant Intragroup Transaction  tier 1 unrestricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0410/C0030 Credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies  Tier 1 restricted Own funds in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies already net of any relevant Intragroup Transaction  tier 1 restricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0410/C0040 Credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies  Tier 2 Own funds in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies already net of any relevant Intragroup Transaction  tier 2. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0420/C0010 Institutions for occupational retirement provision  total Total of own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0420/C0020 Institutions for occupational retirement provision tier 1 unrestricted Own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction  tier 1 unrestricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC R0420/C0030 Institutions for occupational retirement provision tier 1 restricted Own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction  tier 1 restricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to Article 228, paragraph 2 of the Directive 2009/138/EC R0420/C0040 Institutions for occupational retirement provision tier 2 Own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction  tier 2. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC R0420/C0050 Institutions for occupational retirement provision tier 3 Own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction  tier 3. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC R0430/C0010 Non regulated entities carrying out financial activities  total Total of own funds in non regulated entities carrying out financial activities, already net of any relevant Intragroup Transaction. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0430/C0020 Non regulated entities carrying out financial activities  tier 1 unrestricted Own funds in non regulated entities carrying out financial activities, already net of any relevant Intragroup Transaction  tier 1 unrestricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to Article 228, paragraph 2 of the Directive 2009/138/EC. R0430/C0030 Non regulated entities carrying out financial activities  tier 1 restricted Own funds in non regulated entities carrying out financial activities, already net of any relevant Intragroup Transaction  tier 1 restricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0430/C0040 Non regulated entities carrying out financial activities  tier 2 Own funds in non regulated entities carrying out financial activities, already net of any relevant Intragroup Transaction  tier 2. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0440/C0010 Total own funds of other financial sectors Total of own funds in other financial sectors. The total own funds deducted in cell R0240/C0010 are brought back here but net of IGTs and after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. R0440/C0020 Total own funds of other financial sectors  tier 1 unrestricted Total of own funds in other financial sectors tier 1 unrestricted. The total own funds deducted in cell R0230/C0010 are brought back here after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. R0440/C0030 Total own funds of other financial sectors  tier 1 restricted Total of own funds in other financial sectors tier 1 restricted. The total own funds deducted in cell R0230/C0010 are brought back here after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. R0440/C0040 Total own funds of other financial sectors  tier 2 Total of own funds in other financial sectors tier 2. The total own funds deducted in cell R0230/C0010 are brought back here after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. Own funds when using the D&A, exclusively or in combination of method 1 R0450/C0010 Own funds aggregated when using the D&A and combination of method  Total These are the total eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the deduction and aggregation (D&A) or a combination of methods, after the deduction non available own funds at group level. R0450/C0020 Own funds aggregated when using the D&A and combination of method  Tier 1 unrestricted These are the eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods, classified as Tier 1 unrestricted, after the deduction of non available own funds at group level. R0450/C0030 Own funds aggregated when using the D&A and combination of method  Tier 1 restricted These are the eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods, classified as Tier restricted, after the deduction of non available own funds at group level. R0450/C0040 Own funds aggregated when using the D&A and combination of method  Tier 2 These are the eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods, classified as Tier 2, after the deduction of non available own funds at group level. R0450/C0050 Own funds aggregated when using the D&A and combination of method  Tier 3 These are the eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods, classified as Tier 3, after the deduction of non available own funds at group level. R0460/C0010 Own funds aggregated when using the D&A and combination of method net of IGT  Total These are the total eligible own funds after the elimination of intra group transactions (ITG) for the calculation of the aggregated group eligible own funds. The own funds figure disclosed here should be net of non available own funds and net of IGTs. R0460/C0020 Own funds aggregated when using the D&A and combination of method net of IGT  Tier 1 unrestricted These are the eligible own funds after the elimination of intra group transactions for the calculation of the aggregated group eligible own funds, classified as Tier 1 unrestricted items. The own funds figure disclosed here should be net of non available own funds and net of IGTs. R0460/C0030 Own funds aggregated when using the D&A and combination of method net of IGT  Tier 1 restricted These are the eligible own funds after the elimination of the intra group transactions for the calculation of the aggregated group eligible own funds, classified as Tier 1 restricted. The own funds figure disclosed here should be net of non available own funds and net of IGTs. R0460/C0040 Own funds aggregated when using the D&A and combination of method net of IGT  Tier 2 These are the eligible own funds after the elimination of intra group transactions for the calculation of the aggregated group eligible own funds, classified as Tier 2. The own funds figure disclosed here should be net of non available own funds and net of IGTs. R0460/C0050 Own funds aggregated when using the D&A and combination of method net of IGT  Tier 3 These are the eligible own funds after the elimination of intra group transactions for the calculation of the aggregated group eligible own funds, classified as Tier 3. The own funds figure disclosed here should be net of non available own funds and net of IGTs. R0520/C0010 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A)  total This is the total own funds of the group, comprising basic own funds after adjustments plus ancillary own funds, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A. R0520/C0020 Total available own funds to meet the consolidated SCR (excluding the other financial sector and the undertakings included via D&A)  tier 1 unrestricted This is the total own funds of the group, comprising basic own funds after adjustments, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A and that meet the criteria to be included in Tier 1 unrestricted items. R0520/C0030 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A)  tier 1 restricted This is the total own funds of the group, comprising basic own funds after adjustments, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A and that meet the criteria to be included in Tier 1 restricted items. R0520/C0040 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A)  tier 2 This is the total own funds of the group, comprising basic own funds after adjustments plus ancillary own funds, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A and that meet the criteria to be included in Tier 2. R0520/C0050 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A)  tier 3 This is the total own funds of the group, comprising basic own funds after adjustments plus ancillary own funds, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A and that meet the criteria to be included in Tier 3. R0530/C0010 Total available own funds to meet the minimum consolidated group SCR total This is the total own funds of the group, comprising basic own funds after adjustments, that are available to meet the minimum consolidated group SCR, excluding the own funds from other financial sector and from the undertakings included via D&A R0530/C0020 Total available own funds to meet the minimum consolidated group SCR  tier 1 unrestricted This is the own funds of the group, comprising basic own funds after adjustments, that are available to meet the minimum SCR for a group and that meet the criteria to be included in Tier 1 unrestricted R0530/C0030 Total available own funds to meet the minimum consolidated group SCR  tier 1 restricted This is the own funds of the group, comprising basic own funds after adjustments, that are available to meet the minimum SCR for a group and that meet the criteria to be included in Tier 1 restricted items R0530/C0040 Total available own funds to meet the minimum consolidated group SCR (group)  tier 2 This is the own funds of the group, comprising basic own funds after adjustments, that are available to meet the minimum SCR for a group and that meet the criteria to be included in Tier 2. R0560/C0010 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  total This is the total group own funds which are eligible to cover the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A ) under the limits For the purpose of the eligibility of those own fund items the consolidated group SCR should not include the capital requirements from other financial sectors (Article 336 (c) of the Delegated Regulation (EU) 2015/35) consistently. R0560/C0020 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  tier 1 unrestricted This is the group own funds which are eligible under the limits set out to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A), that meet the criteria for Tier 1 unrestricted items. R0560/C0030 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  tier 1 restricted This is the own funds which are eligible under the limits set out to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A), that meet the criteria for Tier 1 restricted items. R0560/C0040 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  tier 2 This is the own funds which are eligible under the limits set out to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A), that meet the criteria for Tier 2. R0560/C0050 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A )  tier 3 This is the own funds which are eligible under the limits set out to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A), that meet the criteria for Tier 3. R0570/C0010 Total eligible own funds to meet the minimum consolidated group SCR  total This is the total eligible available own funds to meet the minimum consolidated group SCR. R0570/C0020 Total eligible own funds to meet the minimum consolidated group SCR  tier 1 unrestricted This is the eligible own funds of the group, that are available to meet the minimum consolidated group SCR that meet the criteria to be included in Tier 1 unrestricted items. R0570/C0030 Total eligible own funds to meet the minimum consolidated group SCR  tier 1 restricted This is the eligible own funds of the group, that are available to meet the minimum consolidated group SCR that meet the criteria to be included in Tier 1 restricted items. R0570/C0040 Total eligible own funds to meet the minimum consolidated group SCR  tier 2 This is the own funds of the group, that are available to meet the minimum consolidated group SCR that meet the criteria to be included in Tier 2 R0610/C0010 Minimum consolidated Group SCR Minimum consolidated group SCR calculated for the consolidated data (method 1) as per Article 230 or 231 of the Solvency II Directive 2009/138/EC (only for the part of the group covered by method 1). R0650/C0010 Ratio of Eligible own funds to Minimum Consolidated Group SCR This is the minimum solvency ratio calculated as the total of eligible own funds to meet the Minimum Consolidated group SCR divided by the Minimum Consolidated group SCR (excluding other financial sectors and the undertakings included via D&A). R0660/C0010 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A) This is the total eligible own funds, including the own funds from the other financial sectors and from the undertakings included via D&A, to meet the total group SCR. R0660/C0020 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A)  tier 1 unrestricted This is the eligible own funds, including the own funds from the other financial sectors and from the undertakings included via D&A, to meet the total group SCR that meet the criteria to be included in Tier 1 unrestricted R0660/C0030 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A)  tier 1 restricted This is the eligible own funds, including the own funds from the other financial sectors and from the undertakings included via D&A to meet the total group SCR that meet the criteria to be included in Tier 1 restricted R0660/C0040 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A)  tier 2 This is the eligible own funds, including the own funds from the other financial sectors and from the undertakings included via D&A to meet the total group SCR that meet the criteria to be included in Tier 2 R0660/C0050 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A)  tier 3 This is the eligible available own funds, including the own funds from the other financial sectors and from the undertakings included via D&A to meet the total group SCR that meet the criteria to be included in Tier 3 R0680/C0010 Group SCR The group SCR is the sum of the consolidated group SCR calculated in accordance with Article 336 (a), (b), (c) and (d) of Delegated Regulation (EU) 2015/35 (R0590/C0010) and the SCR for entities included with D&A (R0660/C0010). R0690/C0010 Ratio of Eligible own funds to the group SCR including other financial sectors and D&A undertakings This is solvency ratio calculated as the total of eligible own funds to meet the group SCR divided by the group SCR, including other financial sectors and D&A undertakings Reconciliation Reserve R0700/C0060 Excess of assets over liabilities This is the excess of assets over liabilities as disclosed in the Solvency 2 balance sheet. R0710/C0060 Own shares (held directly and indirectly) This is the amount of own shares held by the participating insurance or reinsurance undertaking, the insurance holding company or the mixed financial holding company and the related undertakings, both directly and indirectly . R0720/C0060 Foreseeable dividends, distributions and charges These are the dividends, distributions and charges foreseeable by the group. R0730/C0060 Other basic own fund items These are the basic own fund items included in points (a)(i) to (v) of Article 69, Article 72(a) and Article 76(a), as well as those basic own fund items approved by the supervisory authority in accordance with Article 79 of the Delegated Regulation (EU) 2015/35. R0740/C0060 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds This is the total amount of the adjustment to the reconciliation reserve due to the existence of restricted own fund items in respect of ring fenced funds and matching portfolios at group level. R0750/C0060 Other non available own funds These are other non available own funds of related undertakings according to art 335 (1)(d) and (f) of Delegated Regulation (EU) 2015/35. R0760/C0060 Reconciliation reserve  total This is the reconciliation reserve of the group, before deductions for participations. R0770/C0060 Expected profits included in future premiums (EPIFP)  Life business The reconciliation reserve includes an amount of the excess of assets over liabilities that corresponds to the expected profit in future premiums (EPIFP). This cell represents that amount for the life business of the group. R0780/C0060 Expected profits included in future premiums (EPIFP)  Non  life business The reconciliation reserve includes an amount of the excess of assets over liabilities that corresponds to the expected profit in future premiums (EPIFP). This cell represents that amount for the non life business of the group. R0790/C00160 Total Expected profits included in future premiums (EPIFP) This is the total amount calculated as expected profits included in future premiums (EPIFP). S.25.01.  Solvency Capital Requirement  for groups on Standard Formula General comments: This section relates to annual disclosure of information for groups. For group reporting the following specific requirements shall be met: (a) The information until R0460 is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Solvency II Directive; (b) When combination method is being used, the information until R0460 is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Solvency II Directive. ITEM INSTRUCTIONS R0010 R0050/ C0110 Gross solvency capital requirement Amount of the gross capital charge for each risk module, as calculated using the standard formula. The difference between the net and the gross SCR is the consideration of the future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. These cells include the allocation of the adjustment due to the aggregation of the nSCR of the ring fenced finds (RFF)/matching adjustment portfolios (MAP) at entity level. R0060/C0110 Gross solvency capital requirement Diversification Amount of the diversification effects between Basic SCR of gross risk modules due to the application of the correlation matrix defined in Annex IV of Directive 2009/138/EC. R0070/C0110 Gross solvency capital requirement Intangible assets risk The future discretionary benefits according to Article 205 of the Delegated Regulation (EU) 2015/35 for intangible assets risk is zero under standard formula. R0100/C0110 Gross solvency capital requirement  Basic Solvency Capital Requirement Amount of the basic capital requirements, before the consideration of future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35, as calculated using the standard formula. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC. This cell includes the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. This amount shall be calculated as a sum of the gross capital charges for each risk module within the standard formula, including adjustment for diversification effect within standard formula R0030/C0080 USP  Life underwriting risk Identifies which undertaking specific parameters have been used in each risk module. One of the options on the following closed list should be used:  Increase in the amount of annuity benefits  None R0040/C0080 USP  Health underwriting risk Identifies which undertaking specific parameters have been used in each risk module. At least one of the options on the following closed list shall be used:  Increase in the amount of annuity benefits  Standard deviation for NSLT health premium risk referred to in Title I Chapter V Section 12 of Delegated Regulation (EU) 2015/35  Standard deviation for NSLT health gross premium risk referred to in Title I Chapter V Section 12 of Delegated Regulation (EU) 2015/35  Adjustment factor for non proportional reinsurance  Standard deviation for NSLT health reserve risk referred to in Title I Chapter V Section 12 of Delegated Regulation (EU) 2015/35  None If more than one specific parameter is used, report them separated by comas. R0050/C0080 USP  Non life underwriting risk Identifies which undertaking specific parameters have been used in each risk module. At least one of the options on the following closed list should be used:  Standard deviation for non life premium risk  Standard deviation for non life gross premium risk  Adjustment factor for non proportional reinsurance  Standard deviation for non life reserve risk  None R0010, R0030, R0040, R0050/C0090 Simplifications Identifies the risk sub modules of each risk module for which a simplified calculation method has been used. If simplified calculation methods for more than one risk sub module have been used within one risk module, report them separated by comas. Calculation of Solvency Capital Requirement R0130/C0100 Operational risk Amount of the capital requirements for operational risk module as calculated using the standard formula. R0140/C0100 Loss absorbing capacity of technical provisions Amount of the adjustment for loss absorbing capacity of technical provisions calculated according to the standard formula. This amount should be disclosed as a negative value. R0150/C0100 Loss absorbing capacity of deferred taxes Amount of the adjustment for loss absorbing capacity of deferred taxes calculated according to the standard formula. This amount should be disclosed as a negative value. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be disclosed only during the transitional period. R0200/C0100 Solvency capital requirement excluding capital add on Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add on already set Amount of capital add on that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. During the transitional phase, this item shall only be disclosed if the Member State decided it to be compulsory according to Article 51(2) of Directive 2009/138/EC. Otherwise, the amount of the capital add on should be split among the nSCR of the risk modules. The precise procedure should be previously agreed with the NSA. R0220/C0100 Solvency capital requirement Amount of the Solvency Capital Requirement. Other information on SCR R0400/C0100 Capital requirement for duration based equity risk sub module Amount of the capital requirement for duration based equity risk sub module. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when undertaking has RFF. R0420/C0100 Total amount of notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when undertaking has RFF (other than those related to business operated in accordance with article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Directive 2009/138/EC and the remaining part. It shall be equal to the difference between the sum of the nSCR for each RFF/MAP/RP and the total SCR. R0470/C0100 Minimum consolidated group solvency capital requirement Amount of the minimum consolidated group Solvency Capital Requirement as stated in article 230 of Directive 2009/138/EC. This item is applicable to group reporting only. Information on other entities R0500/C0100 Capital requirement for other financial sectors (Non insurance capital requirements) Amount of capital requirement for other financial sectors. This item is only applicable to group reporting where the group includes an undertaking which is subject to non insurance capital requirements, such as a bank, and is the capital requirement calculated in accordance with the appropriate requirements. R0510/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies Amount of capital requirement for credit institutions, investment firms and financial institutions. This item is only applicable to group reporting where the group includes undertakings which are credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies and they are subject to capital requirements, calculated in accordance with the relevant sectoral rules. R0520/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Institutions for occupational retirement provisions Amount of capital requirement for institutions for occupational retirement provisions. This item is only applicable to group reporting where the group includes undertaking which are institutions for occupational retirement provision and subject to non insurance capital requirements calculated in accordance with the relevant sectoral rules. R0530/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Capital requirement for non regulated entities carrying out financial activities Amount of capital requirement for non regulated entities carrying out financial activities. This figure represents a notional solvency requirement, calculated if the relevant sectoral rules were to be applied. This item is only applicable to group reporting where the group includes undertakings which are non  regulated entities carrying out financial activities. R0540/C0100 Capital requirement for non controlled participation requirements Amount of the proportional share of the Solvency Capital Requirements of the related insurance and reinsurance undertakings and insurance holding companies which are not subsidiaries. This item is only applicable to group reporting and corresponds, for those entities which are not subsidiaries, to the capital requirement calculated in accordance with Solvency 2. R0550/C0100 Capital requirement for residual undertakings Amount determined in accordance with Article 336 (1) (d) of Delegated Regulation (EU) 2015/35. Overall SCR R0560/C0100 SCR for undertakings included via D and A Amount of the Solvency Capital Requirement for undertakings included under method 2 as defined in Article 233 of Directive 2009/138/EC when the combination of methods is used. R0570/C0100 Solvency capital requirement Overall SCR for all undertakings regardless of the method used. S.25.02.  Solvency Capital Requirement  for groups using the standard formula and partial internal model General comments: This section relates to annual disclosure of information for groups. The components to be disclosed shall be agreed between national supervisory authorities and insurance and reinsurance undertakings. For group reporting the following specific requirements shall be met: (c) The information until R0460 is applicable when method 1 as defined in Article 230 of Solvency II Directive is used, either exclusively or in combination with method 2 as defined in Article 233 of Solvency II Directive; (d) When combination method is being used, the information until R0460 is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Solvency II Directive. ITEM INSTRUCTIONS C0010 Unique number of component Unique number of each component agreed with their national supervisory authority to identify uniquely components from their model. This number shall always be used with the appropriate component description disclosed in each item. Where the partial internal model allow the same split by risk module as the one in the standard formula, the following numbers of components shall be used:  1  Market risk  2  Counterparty default risk  3  Life underwriting risk  4  Health underwriting risk  5  Non life underwriting risk  6  Intangible asset risk  7  Operational risk  8  Loss absorbing capacity (LAC) of Technical Provisions (negative amount)  9  LAC Deferred Taxes (negative amount) Where standard formula risk modules cannot be disclosed, group shall attribute a number to each component different from 1 to 7. This number shall always be used with the appropriate component description disclosed in each item C0020. The numbers of the components shall be kept consistent over time. C0020 Components description Identification, using free text, of each of the components that can be identified by the group. These components shall be aligned with standard formula risk modules if possible according to the partial internal model. Each component shall be identified using a separate entry. Undertakings shall identify and report components consistently across different reporting periods, unless there has been some change to the internal model affecting the categories. Loss absorbing capacity of technical provisions and/or deferred taxes not embedded within components shall be disclosed as separated components. C0030 Calculation of the Solvency Capital Requirement Amount of the capital charge for each component regardless of the method of calculation (either standard formula or partial internal model), after the adjustments for loss absorbing capacity of technical provision and/or deferred taxes when they are embedded in the component calculation. For the components Loss absorbing capacity of technical provisions and/or deferred taxes when disclosed as a separate component it should be the amount of the loss absorbing capacity (these amounts should be disclosed as negative values) For components calculated using the standard formula this cell represents the gross nSCR. For components calculated using the partial internal model, this represents the value considering the future management actions which are embedded in the calculation, but not those which are modelled as a separate component. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. When applicable, this cell does not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. C0060 Consideration of the future management actions regarding technical provisions and/or deferred taxes To identify if the future management actions relating to the loss absorbing capacity of technical provisions and/or deferred taxes are embedded in the calculation, the following closed list of options shall be used: 1  Future management actions regarding the loss absorbing capacity of technical provisions embedded within the component 2  Future management actions regarding the loss absorbing capacity of deferred taxes embedded within the component 3  Future management actions regarding the loss absorbing capacity of technical provisions and deferred taxes embedded within the component 4  No embedded consideration of future management actions. C0070 Amount modelled For each component this cell represents the amount calculated according to the partial internal model. Therefore, the amount calculated with the Standard Formula should be the difference between the amounts disclosed in C0040 and C0060. C0080 USP For those components calculated according to the standard formula where undertaking specific parameters have been applied, one of the following options shall be used: For life underwriting risk:  Increase in the amount of annuity benefits  None For health underwriting risk:  Increase in the amount of annuity benefits  Standard deviation for NSLT health premium risk  Standard deviation for NSLT health gross premium risk  Adjustment factor for non proportional reinsurance  Standard deviation for NSLT health reserve risk  None For non life underwriting risk:  Standard deviation for non life premium risk  Standard deviation for non life gross premium risk  Adjustment factor for non proportional reinsurance  Standard deviation for non life reserve risk  None In any case, if more than one specific parameter is used, report them separated by comas. C0090 Simplifications For those components calculated according to the standard formula where simplifications have been applied, the risk sub modules of each risk module for which a simplified calculation method has been used should be identified If simplified calculation methods for more than one risk sub module have been used within one risk module, report them separated by comas. R0110/C0100 Total of undiversified components Sum of all components. R0060/C0100 Diversification The total amount of the diversification among components disclosed in C0030. This amount does not include diversification effects inside each component, which shall be embedded in the values disclosed in C0030. This amount should be disclosed as negative value. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be disclosed only during the transitional period. R0200/C0100 Solvency capital requirement, excluding capital add ons Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons already set Amount of capital add ons that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. During the transitional phase, this item shall only be disclosed if the Member State decided it to be compulsory according to Article 51(2) of Directive 2009/138/EC. Otherwise, the amount of the capital add on should be split among the nSCR of the risk modules. The precise procedure should be previously agreed with the NSA. R0220/C0100 Solvency Capital Requirement Overall capital requirement including capital add ons. Other information on SCR R0300/C0100 Amount/Estimate of the overall loss absorbing capacity of technical provisions Amount/Estimate of the overall adjustment for loss absorbing capacity of technical provisions, including the part embedded in the components and the part disclosed as a single component. This amount shall be disclosed as a negative amount. R0310/C0100 Amount/Estimate of the loss absorbing capacity for deferred taxes Amount/Estimate of the overall adjustment for loss absorbing capacity for deferred taxes, including the part embedded in the components and the part disclosed as a single component. This amount shall be disclosed as a negative amount. R0400/C0100 Capital requirement for duration based equity risk sub module Amount of the capital requirement for duration based equity risk sub module. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when the group has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when the group has RFF (other than those related to business operated in accordance with Article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios This item does not have to be disclosed when reporting SCR calculation at RFF or matching portfolio level. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Solvency II Directive and the remaining part. It shall be equal to the difference between the sum of the nSCR for each RFF/MAP/RP and the total SCR disclosed in R0200/C0100. R0470/C0100 Minimum consolidated group solvency capital requirement Amount of the minimum consolidated group Solvency Capital Requirement as stated in article 230 of Directive 2009/138/EC. This item is applicable to group reporting only. R0500/C0100 Capital requirement for other financial sectors (Non insurance capital requirements) Amount of capital requirement for other financial sectors. This item is only applicable to group reporting where the group includes an undertaking which is subject to non insurance capital requirements, such as a bank, and is the capital requirement calculated in accordance with the appropriate requirements. R0510/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies Amount of capital requirement for credit institutions, investment firms and financial institutions. This item is only applicable to group reporting where the group includes undertakings which are credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies and they are subject to capital requirements, calculated in accordance with the relevant sectoral rules. R0520/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Institutions for occupational retirement provisions Amount of capital requirement for institutions for occupational retirement provisions. This item is only applicable to group reporting where the group includes undertaking which are institutions for occupational retirement provision and subject to non insurance capital requirements calculated in accordance with the relevant sectoral rules. R0530/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Capital requirement for non regulated entities carrying out financial activities Amount of capital requirement for non regulated entities carrying out financial activities. This figure represents a notional solvency requirement, calculated if the relevant sectoral rules were to be applied. This item is only applicable to group reporting where the group includes undertakings which are non regulated entities carrying out financial activities. R0540/C0100 Capital requirement for non controlled participation requirements Amount of the proportional share of the Solvency Capital Requirements of the related insurance and reinsurance undertakings and insurance holding companies which are not subsidiaries. This item is only applicable to group reporting and corresponds, for those entities which are not subsidiaries, to the capital requirement calculated in accordance with Solvency 2. R0550/C0100 Capital requirement for residual undertakings Amount determined in accordance with Article 336 (1) (d) of Delegated Regulation (EU) 2015/35. R0560/C0100 SCR for undertakings included via D and A Amount of the Solvency Capital Requirement for undertakings included under method 2 as defined in Article 233 of II Directive 2009/138/EC when the combination of methods is used. R0570/C0100 Solvency capital requirement Overall SCR for all undertakings regardless of the method used. S.25.03.  Solvency Capital Requirement  for groups using full internal model General comments: This section relates to annual disclosure of information for groups. The components to be disclosed shall be agreed between national supervisory authorities and insurance and reinsurance undertakings. For group reporting the following specific requirements shall be met: (e) The information until R0460 is applicable when method 1 as defined in Article 230 of Solvency II Directive is used, either exclusively or in combination with method 2 as defined in Article 233 of Solvency II Directive; (f) When combination method is being used, the information until R0460 is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Solvency II Directive. ITEM INSTRUCTIONS C0010 Unique number of component Unique number of each component of the full internal model, agreed with their national supervisory authority to identify uniquely components from their model. This number shall always be used with the appropriate component description disclosed in each item C0020. The numbers of the components shall be kept consistent over time. C0020 Components description Identification, using free text, of each of the components that can be identified by the group within the full internal model. These components may not exactly align with the risks defined for the standard formula. Each component shall be identified using a separate entry. Groups shall identify and report components consistently across different reporting periods, unless there has been some change to internal model affecting the categories. Loss absorbing capacity of technical provisions and/or deferred taxes modelled but not within components shall be disclosed as separated components. C0030 Calculation of the Solvency Capital Requirement Amount of the net capital charge for each component, after the adjustments for the future management actions relating to technical provision and/or deferred taxes when applicable, calculated by the full internal model on an undiversified basis, to the extent that these adjustments are modelled within components. Loss absorbing capacity of technical provisions and/or deferred taxes modelled but not within components shall be disclosed as negative values. R0110/C0100 Total of undiversified components Sum of all components. R0060/C0100 Diversification The total amount of the diversification among components disclosed in C0030 calculated using the full internal model. This amount does not include diversification effects inside each component, which shall be embedded in the values disclosed in C0030. This amount should be disclosed as a negative value. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is disclosed only during the transitional period. R0200/C0100 Solvency capital requirement, excluding capital add on Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons already set Amount of capital add on that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. During the transitional phase, this item shall only be disclosed if the Member State decided it to be compulsory according to Article 51(2) of Directive 2009/138/EC. Otherwise, the amount of the capital add on should be split among the nSCR of the risk modules. The precise procedure should be previously agreed with the NSA. R0220/C0100 Solvency capital requirement Amount of total SCR calculated using full internal model. Other information on SCR R0300/C0100 Amount/estimate of the overall loss absorbing capacity of technical provisions Amount/Estimate of the overall adjustment for loss absorbing capacity of technical provisions, including the part embedded in each component and the part disclosed as a single component. R0310/C0100 Amount/estimate of the overall loss absorbing capacity of deferred taxes Amount/Estimate of the overall adjustment for loss absorbing capacity for deferred taxes, including the part embedded in each component and the part disclosed as a single component. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when the group has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when the group has RFF (other than those related to business operated in accordance with article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Solvency II Directive and remaining part. It shall be equal to the difference between the sum of the nSCR for each RFF/MAP/RP and the total SCR. R0470/C0100 Minimum consolidated group solvency capital requirement Amount of the minimum consolidated group Solvency Capital Requirement as stated in article 230 of Directive 2009/138/EC. This item is applicable to group reporting only. R0500/C0100 Capital requirement for other financial sectors (Non insurance capital requirements) Amount of capital requirement for other financial sectors. This item is only applicable to group reporting where the group includes an undertaking which is subject to non insurance capital requirements, such as a bank, and is the capital requirement calculated in accordance with the appropriate requirements. R0510/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies Amount of capital requirement for credit institutions, investment firms and financial institutions. This item is only applicable to group reporting where the group includes undertakings which are credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies and they are subject to capital requirements, calculated in accordance with the relevant sectoral rules. R0520/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Institutions for occupational retirement provisions Amount of capital requirement for institutions for occupational retirement provisions. This item is only applicable to group reporting where the group includes undertaking which are institutions for occupational retirement provision and subject to non insurance capital requirements calculated in accordance with the relevant sectoral rules. R0530/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Capital requirement for non regulated entities carrying out financial activities Amount of capital requirement for non regulated entities carrying out financial activities. This figure represents a notional solvency requirement, calculated if the relevant sectoral rules were to be applied. This item is only applicable to group reporting where the group includes undertakings which are non  regulated entities carrying out financial activities. R0540/C0100 Capital requirement for non controlled participation requirements Amount of the proportional share of the Solvency Capital Requirements of the related insurance and reinsurance undertakings and insurance holding companies which are not subsidiaries. This item is only applicable to group reporting and corresponds, for those entities which are not subsidiaries, to the capital requirement calculated in accordance with Solvency 2. R0550/C0100 Capital requirement for residual undertakings Amount determined in accordance with Article 336 (1) (d) of Delegated Regulation (EU) 2015/35. S.32.01  Undertakings in the scope of the group General comments: This section relates to annual disclosure of information for groups. This template is relevant under method 1 as defined in Article 230 of Directive 2009/138/EC, method 2 as defined in Article 233 of the Directive 2009/138/EC and a combination of methods. It is a list of all undertakings in the scope of the group in the meaning of Article 212(1)(c) of Directive 2009/138/EC, including the participating insurance and reinsurance undertakings, insurance holding companies, mixed financial holding companies or mixed activity insurance holding company.  Cells C0010 to C0080 are related to the identification of the undertaking;  Cells C0180 to C0230 are related to criteria of influence;  Cells C0240 and C0250 are related to the inclusion in the scope of group supervision;  Cell C0260 is related to group solvency calculation. ITEM INSTRUCTIONS C0010 Country Identify the ISO 3166 1 alpha 2 code of the country in which the registered head office of each undertaking within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, is located C0020 Identification code of the undertaking Identification code by this order of priority if existent:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group shall comply with the following format in a consistent manner:  identification code of the parent undertaking +  ISO 3166 1 alpha 2 code of the country of the undertaking +  5 digits C0030 Type of code of the ID of the undertaking Identification of the code used in item Identification code of the undertaking: 1  LEI 2  Specific code C0040 Legal name of the undertaking Legal name of the undertaking C0050 Type of undertaking Identify the type of undertaking giving information on the type of activity of the undertaking. This is applicable to both EEA and third country undertakings. The following closed list of options shall be used: 1  Life insurance undertaking 2  Non life insurance undertaking 3  Reinsurance undertaking 4  Composite undertaking 5  Insurance holding company as defined in Article 212(1) (f) of Directive 2009/138/EC 6  Mixed activity insurance holding company as defined in Article 212(1) (g) of Directive 2009/138/EC 7 Mixed financial holding company as defined in Article 212 (1)(h) of Directive 2009/138/EC 8  Credit institution, investment firm and financial institution 9  Institution for occupational retirement provision 10  Ancillary services undertaking as defined in Article 1 (53) of Delegated Regulation (EU) 2015/35 11  Non regulated undertaking carrying out financial activities as defined in Article 1 (52) of Delegated Regulation (EU) 2015/35 12  Special purpose vehicle authorised in accordance with Article 211 of Directive 2009/138/EC 13  Special purpose vehicle other than special purpose vehicle authorised in accordance with article 211 of Directive 2009/138/EC 14  UCITS management companies as defined in Article 1 (54) of Delegated Regulation (EU) 2015/35 15  Alternative investment funds managers as defined in Article 1 (55) of Delegated Regulation (EU) 2015/35 99  Other C0060 Legal form Identify the form of the undertaking. For categories 1 to 4 in cell Type of undertaking, the legal form shall be consistent with Annex III of Directive 2009/138/EC. C0070 Category (mutual/non mutual) Indicate high level information on the legal form, i.e. whether the undertaking is a mutual or not. The following closed list shall be used: 1  Mutual 2  Non mutual C0080 Supervisory Authority Name of the Supervisory Authority responsible for the supervision of the individual undertaking which category falls under categories 1 to 4, 8, 9 and 12 in the cell Type of undertaking, where applicable. Please use the full name of the authority. Criteria of influence C0180 % capital share Proportion of the subscribed capital that is held, directly or indirectly, by the participating undertaking in the undertaking (as referred to in Article 221 of Directive 2009/138/EC). This cell is not applicable for the ultimate parent undertaking. C0190 % used for establishment of consolidated accounts Percentage as defined by IFRS or local GAAP for the integration of consolidated undertakings into the consolidation which may differ from item C0180. For full integration, minority interests shall also be disclosed in this item. This cell is not applicable for the ultimate parent undertaking. C0200 % voting rights Proportion of voting rights that is held, directly or indirectly, by the participating undertaking in the undertaking This cell is not applicable for the ultimate parent undertaking. C0210 Other criteria Other criteria useful to assess the level of influence exercised by the participating undertaking, e.g centralised risk management. This cell is not applicable for the ultimate parent undertaking. C0220 Level of influence Influence can be either dominant or significant, depending on former criteria mentioned; the group is responsible for assessing the level of influence exercised by the participating undertaking over any undertaking but as stated in Article 212 (2) of Directive 2009/138/EC the group supervisor may have a differing view from the group's assessment and if so the group shall take into account any decision made by the group supervisor. This cell is not applicable for the ultimate parent undertaking. The following closed list shall be used: 1  Dominant 2  Significant C0230 Proportional share used for the group solvency calculation Proportional share is the proportion that will be used to calculate the group solvency. This cell is not applicable for the ultimate parent undertaking. Inclusion in the scope of Group supervision C0240 Inclusion in the scope of group supervision  Yes/No Indicate if the undertaking is included or not in the scope of group supervision as referred in Article 214 of Directive 2009/138/EC; if an undertaking is not included in the scope of group supervision as provided for in Article 214, then it shall be indicated which paragraph from Article 214 (2) is the reason. The following closed list shall be used: 1  Included in the scope 2  Not included in the scope (article 214 (a) 3  Not included in the scope (article 214 (b) 4  Not included in the scope (article 214 (c) C0250 Inclusion in the scope of group supervision  Date of decision if art.214 is applied Identify the ISO 8601 (yyyy mm dd) code of the date where the decision of exclusion has been taken. Group solvency calculation C0260 Method used and under method 1, treatment of the undertaking The item gathers information on the method used for group solvency calculation and the treatment of each undertaking. The following closed list shall be used: 1  Method 1: Full consolidation 2  Method 1: Proportional consolidation 3  Method 1: Adjusted equity method 4  Method 1: Sectoral rules 5  Method 2: Solvency II 6  Method 2: Other sectoral Rules 7  Method 2: Local rules 8  Deduction of the participation in relation to Article 229 of Directive 2009/138/EC 9  No inclusion in the scope of group supervision as defined in article 214 Directive 2009/138/EC 10  Other method